                Case 20-10553-CSS              Doc 454       Filed 05/06/20           Page 1 of 68




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

 -------------------------------------------------------------- x
                                                                         Chapter 11
In re:
                                                                         Case No. 20-10553 (CSS)
Art Van Furniture, LLC, et al.,1                               :::::::
                                                                         Jointly Administered
                                             Debtors.                    Hearing Date: To be Scheduled Only If Necessary
                                                                         Objection Deadline: May 27, 2020 at 4:00 p.m. (ET)
-------------------------------------------------------------- x

   FIRST AND FINAL FEE APPLICATION OF ALVAREZ & MARSAL NORTH
AMERICA, LLC FOR PAYMENT OF COMPENSATION AND REIMBURSEMENT OF
          EXPENSES AS FINANCIAL ADVISOR TO THE DEBTORS
      FOR THE PERIOD FROM MARCH 9, 2020 THROUGH APRIL 6, 2020

Name of Applicant:                                      Alvarez & Marsal North America, LLC

Authorized to Provide Professional                      The above-captioned Debtors
Services to:

Period for which Compensation and
reimbursement is sought (the                            March 9, 2020 through April 6, 2020
“Compensation Period”):

Amount of Compensation sought as actual,
reasonable and necessary:                               $973,950.00

Amount of Expense Reimbursement sought
as actual, reasonable and necessary:   $12,565.95

Unapplied Retainer:                                     $116,931.07

Date of order approving retention:                      April 5, 2020 nunc pro tunc to March 8, 2020

This is a(n):                                               Monthly ___ Interim            ✓Final application




1

The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax information
number, include: Art Van Furniture, LLC (9205); AVF Holding Company, Inc. (0291); AVCE, LLC (2509); AVF
Holdings I, LLC (2537); AVF Holdings II, LLC (7472); AVF Parent, LLC (3451); Levin Parent, LLC (8052); Art
Van Furniture of Canada, LLC (9491); AV Pure Sleep Franchising, LLC (8968); AVF Franchising, LLC (6325); LF
Trucking, Inc. (1484); Sam Levin, Inc. (5198); and Comfort Mattress LLC (4463). The location of the Debtors’
service address in these chapter 11 cases is: 6500 East 14 Mile Road, Warren Michigan 48092.
            Case 20-10553-CSS           Doc 454   Filed 05/06/20   Page 2 of 68




This is the FINAL fee application filed in this case and there have been ZERO prior fee
applications.


Requested Payment Amount:


Fees                $     973,950.00


Expenses            $      12,565.95


Retainer Application $   (116,931.07)


Total:              $     869,584.88


Prior Applications – No prior applications.




                                              2
                 Case 20-10553-CSS            Doc 454         Filed 05/06/20   Page 3 of 68




COMPENSATION BY PROFESSIONAL


Art Van Furniture, LLC
Alvarez & Marsal North America, LLC
March 9, 2020 through April 6, 2020

       Professional                 Title       Rate                 Group        Total Hours        Total Fees
Dennis Stogsdill         Managing Director     1,075.00   Restructuring                  232.0 $    249,400.00
Matthew Davidson         Senior Director         850.00   Restructuring                  165.5      140,675.00
Arjun Lal                Senior Director         825.00   Restructuring                  104.3       86,047.50
Kevin Larin              Senior Director         800.00   Restructuring                   67.3       53,840.00
Sean Farrell             Director                750.00   Restructuring                  139.3      104,475.00
Abraham Shahbain         Director                725.00   Restructuring                  119.5       86,637.50
Stuart Loop              Senior Associate        675.00   Restructuring                  223.2      150,660.00
Albert Hicks             Associate               575.00   Restructuring                   50.1       28,807.50
Sam Coury                Analyst                 425.00   Restructuring                   99.4       42,245.00
Sam Douglas              Analyst                 425.00   Restructuring                   64.5       27,412.50
Kaitlyn Geremia          Operations Manager      250.00   Restructuring                   15.0        3,750.00
Subtotal                                                                               1,280.1 $    973,950.00

Net Total Fees                                                                                  $   973,950.00

                                                                                Blended Rate:          $760.84




                                                          3
               Case 20-10553-CSS                Doc 454     Filed 05/06/20   Page 4 of 68




COMPENSATION BY PROJECT CATEGORY


Art Van Furniture, LLC
Alvarez & Marsal North America, LLC
March 9, 2020 through April 6, 2020


                                       Billing Matter                           Total Hours      Total Fees
  Accounting/Cut-off                                                                   10.3 $     8,060.00
  Asset Disposition                                                                     8.6       6,835.00
  Bankruptcy Support                                                                  104.5      81,645.00
  Business Operations                                                                 290.4     220,915.00
  Cash Management                                                                     313.5     225,407.50
  Claims                                                                                1.2       1,097.50
  Communications                                                                       41.5      33,322.50
  Contract                                                                             14.7      13,295.00
  Communication with Creditor Constituents                                              4.2       3,650.00
  Court                                                                                15.9      17,092.50
  Employee Issues; Benefits and Compensation                                           11.8      12,482.50
  Fee Application                                                                      20.0       6,200.00
  Financing                                                                            64.2      44,425.00
  GOB Liquidation                                                                      72.9      64,597.50
  Lenders                                                                              43.7      40,900.00
  Meetings                                                                             64.6      56,712.50
  MOR and UST Reporting                                                                81.5      40,022.50
  Sale Process / 363 Process / Auction                                                 30.3      27,600.00
  Statements & Schedules                                                                1.6       1,417.50
  Tax                                                                                   0.2         215.00
  Travel Time                                                                          19.7      16,167.50
  Vendor Management                                                                    15.3      11,557.50
  Wind Down Planning                                                                   49.5      40,332.50
  Total                                                                            1,280.1 $    973,950.00

  Net Total Fees                                                                            $   973,950.00




                                                        4
             Case 20-10553-CSS        Doc 454   Filed 05/06/20   Page 5 of 68




EXPENSE SUMMARY

Art Van Furniture, LLC
Alvarez & Marsal North America, LLC
March 9, 2020 through April 6, 2020

   Expense Category                                                  Total of Expenses
   Airfare                                                           $        3,748.61
   Lodging                                                                    4,599.46
   Meals                                                                      1,208.47
   Miscellaneous                                                                 23.57
   Telephone/Internet                                                           566.48
   Transportation                                                             2,419.36
   Grand Total                                                       $      12,565.95




                                            5
             Case 20-10553-CSS         Doc 454     Filed 05/06/20    Page 6 of 68




Annexed hereto are the following schedules for compensation and reimbursement of expenses
sought by Applicant for the Compensation Period:


Exhibit A – Summary of Time Detail by Task

Exhibit B – Summary of Time Detail by Professional

Exhibit C – Summary of Time Detail by Task by Professional

Exhibit D – Time Detail by Task Code which includes a daily time log detailing the activities
and services performed by the Applicant on behalf of the Debtors

Exhibit E – Summary of Expense by Category

Exhibit F – Expense Detail by Professional which includes a breakdown of the Applicant’s
expenses incurred




                                               6
                Case 20-10553-CSS              Doc 454       Filed 05/06/20        Page 7 of 68




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

 -------------------------------------------------------------- x
In re:                                                                   Chapter 11

                                                                         Case No. 20-10553 (CSS)
Art Van Furniture, LLC, et al.,      1                         :::::::
                                                                         Jointly Administered
                                             Debtors.
                                                                         Hearing Date: To be Scheduled Only If Necessary
-------------------------------------------------------------- x         Objection Deadline: May 27, 2020 at 4:00 p.m. (ET)



   FIRST AND FINAL FEE APPLICATION OF ALVAREZ & MARSAL NORTH
AMERICA, LLC FOR PAYMENT OF COMPENSATION AND REIMBURSEMENT OF
          EXPENSES AS FINANCIAL ADVISOR TO THE DEBTORS
      FOR THE PERIOD FROM MARCH 9, 2020 THROUGH APRIL 6, 2020


         Alvarez & Marsal North America, LLC (“A&M” or the “Applicant”), financial advisor to

the above-captioned debtors and debtors in possession (collectively, the “Debtors”), hereby

submits its first and final application (the “Application”) for entry of an order pursuant to section

331 of title 11 of the United States Code, 11 U.S.C. §§101 et seq, as amended (the “Bankruptcy

Code”) granting it final compensation and reimbursement of expenses for the period from March

9, 2020 through April 6, 2020. In support hereof, A&M respectfully represents as follows:

                          I. JURISDICTION, VENUE AND STATUTORY
                              PREDICATES FOR RELIEF SOUGHT

                  1.       The United States Bankruptcy Court for the District of Delaware (the

“Court”) has jurisdiction over this Application pursuant to 28 U.S.C. §1334. This is a core

proceeding pursuant to 28 U.S.C. §157(b)(2)(A) and (B). Venue of this proceeding and this

1

The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax information
number, include: Art Van Furniture, LLC (9205); AVF Holding Company, Inc. (0291); AVCE, LLC (2509); AVF
Holdings I, LLC (2537); AVF Holdings II, LLC (7472); AVF Parent, LLC (3451); Levin Parent, LLC (8052); Art
Van Furniture of Canada, LLC (9491); AV Pure Sleep Franchising, LLC (8968); AVF Franchising, LLC (6325); LF
Trucking, Inc. (1484); Sam Levin, Inc. (5198); and Comfort Mattress LLC (4463). The location of the Debtors’
service address in these chapter 11 cases is: 6500 East 14 Mile Road, Warren Michigan 48092.
             Case 20-10553-CSS          Doc 454      Filed 05/06/20     Page 8 of 68




Application is proper in this District pursuant to 28 U.S.C. §§1408 and 1409. The statutory

predicate for the relief sought herein is section 331 of the Bankruptcy Code.

                                      II. BACKGROUND

               2.      On March 8, 2020 (the “Petition Date”), the Debtors each filed a voluntary

petition for relief under chapter 11 of the Bankruptcy Code. The Debtors have continued in the

management of its businesses and operation of its properties pursuant to sections 1107(a) and

1108 of the Bankruptcy Code.

               3.      On April 5, 2020, this Court entered an Order [Docket No. 254]

authorizing and approving the retention of A&M as financial advisor to the Debtors nunc pro

tunc to the Petition Date.

               4.      A&M has rendered services on behalf of the Debtors for the period from

March 9, 2020 through April 6, 2020 (the “Compensation Period”), totaling 1,280.1 hours of

professional time.

               5.      Attached hereto as Exhibit “A-F” is a full and detailed statement

describing the professional services rendered and expenses incurred by each A&M professional

during the Compensation Period.

               6.      To assist the Court in its review of the fees sought by Applicant, Applicant

has separated its time entries in Exhibit D into the following categories:

           a. Accounting/Cut-off. This category includes time spent by Applicant assisting the
              Debtors with accounting related items including, but not limited to, filing date
              cut-off process, pre-petition and post-petition claims payment processes and
              reporting requirements, internal controls for accounting / finance / treasury
              departments, bank related items and other accounting related items. Post-Petition
              disbursement tracking against court ordered caps on spending levels, creation of
              weekly dashboards, and related analysis. The total fees sought under this category
              for the Compensation Period are $8,060.00 (10.3 hours).



                                                 2
  Case 20-10553-CSS         Doc 454      Filed 05/06/20    Page 9 of 68




b. Asset Disposition. This category includes time spent by Applicant assisting the
   Debtors with non-core asset sales (due diligence, abandonment, requests, etc.).
   The total fees sought under this category for the Compensation Period are
   $6,835.00 (8.6 hours).

c. Bankruptcy Support. This category includes time spent by Applicant advising
   and assisting the Debtors on matters concerning operating the business under
   Chapter 11 including development and execution of work plans, internal planning
   and workstream management, review of court documents and general case
   management, and supporting counsel and others for Chapter 11 related items.
   Completing analysis and assisting the Debtors on first and second day motions,
   interim and final orders; Other general administrative tasks related to any Ch. 11
   proceeding specific to Debtor's enterprise. The total fees sought under this
   category for the Compensation Period are $81,645.00 (104.5 hours).

d. Business Operations. This category includes time spent by Applicant advising
   and assisting with issues related to Debtor-in-Possession operating in Chapter 11
   such as employee, vendor, tenant issues and other similar matters, including
   communications and resolution of issues. The total fees sought under this
   category for the Compensation Period are $220,915.00 (290.4 hours).

e. Cash Management. This category includes time spent by Applicant preparing
   information and analyses required pursuant to the Debtors' financing; Identifying
   and implementating short-term cash management procedures; Preparing financial
   information for distribution to creditors and others, including, but not limited to,
   cash flow projections and budgets (incl. 13wk and DIP), cash receipts and
   disbursement analysis, and analysis of proposed transactions for which Court
   approval is sought. Preparing, attending, and reviewing related to payment review
   meetings with client. The total fees sought under this category for the
   Compensation Period are $225,407.50 (313.5 hours).

f. Claims. This category includes time spent by Applicant advising and assisting the
   Debtors in questions and processes regarding the claims reconciliation, objections
   and distribution process: notably, claims planning process, potential claim
   analysis, reviewing claims filed against the Debtors and other claim related items.
   The total fees sought under this category for the Compensation Period are
   $1,097.50 (1.2 hours).

g. Communications. This category includes time spent by Applicant assisting the
   Debtors with communication processes, communication documents and call


                                     3
 Case 20-10553-CSS        Doc 454       Filed 05/06/20   Page 10 of 68




   center/hotline. The total fees sought under this category for the Compensation
   Period are $33,322.50 (41.5 hours).

h. Contract. This category includes time spent by Applicant assisting the Debtors
   with contract analyses and the potential assumption or rejection of contracts and
   leases. The total fees sought under this category for the Compensation Period are
   $13,295.00 (14.7 hours).

i. Communication with Creditor Constituents. This category includes time spent by
   Applicant working with the UCC appointed professionals and various Creditor
   constituents, including senior lender and noteholder representatives, to discuss
   and fulfill various data request and motion noticing requirements; attending
   meetings and assisting in discussions. The total fees sought under this category
   for the Compensation Period are $3,650.00 (4.2 hours).

j. Court. This category includes time spent by Applicant preparing for and attending
   the Debtors’ hearings. The total fees sought under this category for the
   Compensation Period are $17,092.50 (15.9 hours).

k. Employee Issues; Benefits and Compensation. This category includes time spent
   by Applicant assisting the Debtors with questions related to employee and
   benefits matters and/or the design, reviewing and defending employee incentive
   issues. The total fees sought under this category for the Compensation Period are
   $12,482.50 (11.8 hours).

l. Fee Application. This category includes time spent by Applicant preparing
   monthly and interim fee applications in accordance with Court guidelines;
   preparing documents in compliance with Court retention requirements. The total
   fees sought under this category for the Compensation Period are $6,200.00 (20.0
   hours).

m. Financing. This category includes time spent by Applicant assisting in the
   development of materials, lender due diligence and execution of cash collateral
   financing. The total fees sought under this category for the Compensation Period
   are $44,425.00 (64.2 hours).

n. GOB Liquidation. This category includes time spent by Applicant working on all
   matters related to going-out-of-business operations at stores and distribution
   centers, including meetings with liquidators. The total fees sought under this
   category for the Compensation Period are $64,597.50 (72.9 hours).


                                    4
 Case 20-10553-CSS         Doc 454       Filed 05/06/20   Page 11 of 68




o. Lenders. This category includes time spent by Applicant working with the ABL
   lenders and their professionals to discuss and fulfill various financial data
   requests; attending meetings and assisting in discussions. The total fees sought
   under this category for the Compensation Period are $40,900.00 (43.7 hours).

p. Meetings. This category includes time spent by Applicant participating in
   meetings with Debtors' management, Board of Directors and/or advisors to
   present findings or discuss various matters related to the filing, reporting and/ or
   operating the business; excludes meetings with UCC and/or other Creditor
   constituents and their advisors. The total fees sought under this category for the
   Compensation Period are $56,712.50 (64.6 hours).

q. MOR and UST Reporting. This category includes time spent by Applicant
   assisting the Debtors with the preparation of Initial Debtor Interview
   requirements, Monthly Operating Reports and any related matters for the US
   Trustee or Court. The total fees sought under this category for the Compensation
   Period are $40,022.50 (81.5 hours).

r. Sale Process / 363 Process / Auction. This category includes time spent by
   Applicant assisting the Debtors in the ongoing 363 asset sale process, including
   dataroom updates, diligence meetings and calls, preparing for and attending the
   auction, virtual dataroom assistance, Purchase and Sale Agreement ("PSA")
   documentation assistance. The total fees sought under this category for the
   Compensation Period are $27,600.00 (30.3 hours).

s. Statements & Schedules. This category includes time spent by Applicant assisting
   the Debtors in the preparation of statements and schedules and amendments
   thereto. The total fees sought under this category for the Compensation Period are
   $1,417.50 (1.6 hours).

t. Tax. This category includes time spent by Applicant assisting the Debtors
   evaluate compliance with tax regulations and develop positions with respect to tax
   initiatives. The total fees sought under this category for the Compensation Period
   are $215.00 (0.2 hours).

u. Travel Time. This category includes time spent by Applicant’s non-working
   travel time billed at 50% of time incurred. The total fees sought under this
   category for the Compensation Period are $16,167.50 (19.7 hours).

v. Vendor Management. This category includes time spent by Applicant assisting
   the Debtor's with post-petition vendor management including analyzing financial
                                     5
             Case 20-10553-CSS          Doc 454       Filed 05/06/20   Page 12 of 68




               impact of supplier agreements, tracking supplier contraction and pre-petition
               payment activity, vendor discussions, and attending supplier meetings to review
               and discuss supplier financial status. The total fees sought under this category for
               the Compensation Period are $11,557.50 (15.3 hours).

           w. Wind Down Planning. This category includes time spent by Applicant assisting
              the Debtors in the analysis and execution of the wind down of remaining assets
              after the 363 sale of the business. The total fees sought under this category for the
              Compensation Period are $40,332.50 (49.5 hours).


               7.      The total sum due to A&M for professional services rendered on behalf of

the Debtors for the Compensation Period is $973,950.00 A&M submits that the professional

services it rendered on behalf of the Debtors during this time were reasonable and necessary.

               8.      A&M also expended costs on behalf of the Debtors in the sum of

$12,565.95 during the Compensation Period. Attached hereto as Exhibit “F” is an itemized list

of expenses incurred during the Compensation Period.

               9.      A&M accordingly seeks payment of the sum of $973,950.00 in fees and

$12,565.95 expenses, for a total of $986,515.95.

               10.     The undersigned hereby attests that he has reviewed the requirements of

Local Rule 2016-2 and this Application conforms to such requirements.

       WHEREFORE, A&M hereby requests: (i) allowance to apply the retainer remaining at

the time the final fee order is entered in satisfaction of compensation and reimbursement

awarded with respect to this final fee application, and promptly pay to the Debtors’ estates any

retainer remaining after such application; (ii) the compensation for necessary and valuable

professional services rendered to the Debtors in the sum of $973,950.00 and reimbursement of

actual and necessary expenses incurred in the sum of $12,565.95 for the period from March 9,

2020 through April 6, 2020, as provided under the Interim Compensation Order as defined in the

notice attached herein; and (iii) such other relief as this Court deems just and proper.
                                                  6
           Case 20-10553-CSS   Doc 454       Filed 05/06/20   Page 13 of 68




Dated: May 6, 2020
New York, NY                                  Respectfully submitted,



                                              ALVAREZ & MARSAL NORTH
                                              AMERICA, LLC

                                              _/s/ Dennis Stogsdill
                                              Dennis Stogsdill
                                              Managing Director
                                              Alvarez & Marsal North America, LLC
                                              600 Madison Avenue
                                              8th Floor
                                              New York, NY 10022
                                              Telephone: 646.932.2530
                                              dstogsdill@alvarezandmarsal.com

                                              Financial Advisor to the Debtors and
                                              Debtors in Possession




                                         7
Case 20-10553-CSS   Doc 454       Filed 05/06/20   Page 14 of 68




                      EXHIBIT A

             Summary of Time Detail by Task




                              8
                   Case 20-10553-CSS               Doc 454   Filed 05/06/20   Page 15 of 68



    Art Van Furniture, LLC
    Alvarez & Marsal North America, LLC
    March 9, 2020 through April 6, 2020


                                           Billing Matter                         Total Hours       Total Fees
      Accounting/Cut-off                                                                 10.3 $      8,060.00
      Asset Disposition                                                                   8.6        6,835.00
      Bankruptcy Support                                                                104.5       81,645.00
      Business Operations                                                               290.4      220,915.00
      Cash Management                                                                   313.5      225,407.50
      Claims                                                                              1.2        1,097.50
      Communications                                                                     41.5       33,322.50
      Contract                                                                           14.7       13,295.00
      Communication with Creditor Constituents                                            4.2        3,650.00
      Court                                                                              15.9       17,092.50
      Employee Issues; Benefits and Compensation                                         11.8       12,482.50
      Fee Application                                                                    20.0        6,200.00
      Financing                                                                          64.2       44,425.00
      GOB Liquidation                                                                    72.9       64,597.50
      Lenders                                                                            43.7       40,900.00
      Meetings                                                                           64.6       56,712.50
      MOR and UST Reporting                                                              81.5       40,022.50
      Sale Process / 363 Process / Auction                                               30.3       27,600.00
      Statements & Schedules                                                              1.6        1,417.50
      Tax                                                                                 0.2          215.00
      Travel Time                                                                        19.7       16,167.50
      Vendor Management                                                                  15.3       11,557.50
      Wind Down Planning                                                                 49.5       40,332.50
      Total                                                                          1,280.1 $    973,950.00

      Net Total Fees                                                                          $   973,950.00




                                                                                                  Fee Application
Exhibit A                                                                                             Page 1 of 1
Case 20-10553-CSS   Doc 454       Filed 05/06/20   Page 16 of 68




                       EXHIBIT B

          Summary of Time Detail by Professional




                              9
                         Case 20-10553-CSS        Doc 454       Filed 05/06/20    Page 17 of 68



  Art Van Furniture, LLC
  Alvarez & Marsal North America, LLC
  March 9, 2020 through April 6, 2020

          Professional                   Title       Rate                 Group        Total Hours            Total Fees
  Dennis Stogsdill           Managing Director      1,075.00   Restructuring                  232.0 $        249,400.00
  Matthew Davidson           Senior Director          850.00   Restructuring                  165.5          140,675.00
  Arjun Lal                  Senior Director          825.00   Restructuring                  104.3           86,047.50
  Kevin Larin                Senior Director          800.00   Restructuring                   67.3           53,840.00
  Sean Farrell               Director                 750.00   Restructuring                  139.3          104,475.00
  Abraham Shahbain           Director                 725.00   Restructuring                  119.5           86,637.50
  Stuart Loop                Senior Associate         675.00   Restructuring                  223.2          150,660.00
  Albert Hicks               Associate                575.00   Restructuring                   50.1           28,807.50
  Sam Coury                  Analyst                  425.00   Restructuring                   99.4           42,245.00
  Sam Douglas                Analyst                  425.00   Restructuring                   64.5           27,412.50
  Kaitlyn Geremia            Operations Manager       250.00   Restructuring                   15.0            3,750.00
  Subtotal                                                                                  1,280.1 $        973,950.00

  Net Total Fees                                                                                     $       973,950.00

                                                                                     Blended Rate:              $760.84




                                                                                                         Fee Application
Exhibit B                                                                                                    Page 1 of 1
Case 20-10553-CSS    Doc 454     Filed 05/06/20   Page 18 of 68




                        EXHIBIT C

       Summary of Time Detail by Task by Professional




                            10
                 Case 20-10553-CSS                   Doc 454          Filed 05/06/20            Page 19 of 68



            Art Van Furniture, LLC
            Alvarez & Marsal North America, LLC
            March 9, 2020 through April 6, 2020

            Accounting/Cut-off
            Assist the Debtors with accounting related items including, but not limited to, filing date cut-off process, pre-
            petition and post-petition claims payment processes and reporting requirements, internal controls for
            accounting / finance / treasury departments, bank related items and other accounting related items. Post-
            Petition disbursement tracking against court ordered caps on spending levels, creation of weekly dashboards,
            and related analysis.


                      Professional                   Hours                                  Total Fees
            Arjun Lal                                           4.8 $                                               3,960.00
            Kevin Larin                                         1.5                                                 1,200.00
            Abraham Shahbain                                    4.0                                                 2,900.00
            Subtotal                                           10.3 $$                                                   -
                                                                                                                    8,060.00
            Average Hourly Rate                                       $                                               782.52

            Asset Disposition
            Assist the Debtors with non-core asset sales (due diligence, abandonment, requests, etc.).


                     Professional                    Hours                                  Total Fees
            Dennis Stogsdill                                    1.7 $                                               1,827.50
            Matthew Davidson                                    2.0                                                 1,700.00
            Stuart Loop                                         4.9                                                 3,307.50
            Subtotal                                            8.6 $$                                                   -
                                                                                                                    6,835.00
            Average Hourly Rate                                       $                                               794.77

            Bankruptcy Support
            Advise and assist the Debtors on matters concerning operating the business under Chapter 11 including
            development and execution of work plans, internal planning and workstream management, review of court
            documents and general case management, and support counsel and others for Chapter 11 related items.
            Complete analysis and assist the Debtors on first and second day motions, interim and final orders; Other
            general administrative tasks related to any Ch. 11 proceeding specific to Debtor's enterprise.


                      Professional                   Hours                                  Total Fees
            Dennis Stogsdill                                   24.8 $                                              26,660.00
            Matthew Davidson                                    1.6                                                 1,360.00
            Arjun Lal                                           5.4                                                 4,455.00
            Kevin Larin                                        27.7                                                22,160.00
            Sean Farrell                                       20.0                                                15,000.00
            Abraham Shahbain                                    0.7                                                   507.50
            Stuart Loop                                         4.7                                                 3,172.50
            Sam Coury                                           9.8                                                 4,165.00
            Sam Douglas                                         9.8                                                 4,165.00
            Subtotal                                         104.5    $                                            81,645.00
            Average Hourly Rate                                       $                                               781.29




                                                                                                                          Fee Application
Exhibit C                                                                                                                     Page 1 of 7
                 Case 20-10553-CSS                   Doc 454          Filed 05/06/20            Page 20 of 68



            Art Van Furniture, LLC
            Alvarez & Marsal North America, LLC
            March 9, 2020 through April 6, 2020

            Business Operations
            Advise and assist with issues related to Debtor-in-Possession operating in Chapter 11 such as employee,
            vendor, tenant issues and other similar matters, including communications and resolution of issues.
                      Professional                   Hours                                  Total Fees
            Dennis Stogsdill                                   40.0 $                                              43,000.00
            Matthew Davidson                                   66.9                                                56,865.00
            Arjun Lal                                          23.3                                                19,222.50
            Kevin Larin                                        10.3                                                 8,240.00
            Abraham Shahbain                                   99.6                                                72,210.00
            Sam Coury                                          50.3                                                21,377.50
            Subtotal                                         290.4    $                                           220,915.00
            Average Hourly Rate                                       $                                               760.73

            Cash Management
            Preparation of information and analyses required pursuant to the Debtors' financing; Identification and
            implementation of short-term cash management procedures; Preparation of financial information for
            distribution to creditors and others, including, but not limited to, cash flow projections and budgets (incl. 13wk
            and DIP), cash receipts and disbursement analysis, and analysis of proposed transactions for which Court
            approval is sought. Preparation, attendance, and review related to payment review meetings with client.


                      Professional                   Hours                                  Total Fees
            Dennis Stogsdill                                  26.9 $                                               28,917.50
            Matthew Davidson                                  27.3                                                 23,205.00
            Arjun Lal                                         14.0                                                 11,550.00
            Sean Farrell                                      37.3                                                 27,975.00
            Abraham Shahbain                                   0.4                                                    290.00
            Stuart Loop                                      150.9                                                101,857.50
            Albert Hicks                                      50.1                                                 28,807.50
            Sam Coury                                          6.6                                                  2,805.00
            Subtotal                                         313.5    $                                           225,407.50
            Average Hourly Rate                                       $                                               719.00

            Claims
            Advise and assist the Debtors in questions and processes regarding the claims reconciliation, objections and
            distribution process: notably, claims planning process, potential claim analysis, review of claims filed against
            the Debtors and other claim related items.


                     Professional                    Hours                                  Total Fees
            Dennis Stogsdill                                    0.5 $                                                 537.50
            Kevin Larin                                         0.7                                                   560.00
            Subtotal                                            1.2   $                                             1,097.50
            Average Hourly Rate                                       $                                               914.58




                                                                                                                          Fee Application
Exhibit C                                                                                                                     Page 2 of 7
                 Case 20-10553-CSS                  Doc 454          Filed 05/06/20           Page 21 of 68



            Art Van Furniture, LLC
            Alvarez & Marsal North America, LLC
            March 9, 2020 through April 6, 2020

            Communications
            Assist the Debtors with communication processes, communication documents and call center/hotline.


                      Professional                  Hours                                 Total Fees
            Dennis Stogsdill                                  0.9 $                                                 967.50
            Matthew Davidson                                  6.8                                                 5,780.00
            Arjun Lal                                        21.9                                                18,067.50
            Abraham Shahbain                                 11.5                                                 8,337.50
            Sam Douglas                                       0.4                                                   170.00
            Subtotal                                         41.5    $                                           33,322.50
            Average Hourly Rate                                      $                                              802.95

            Contract
            Assist the Debtors with contract analyses and the potential assumption or rejection of contracts and leases.



                     Professional                   Hours                                 Total Fees
            Dennis Stogsdill                                   8.0 $                                              8,600.00
            Sean Farrell                                       2.1                                                1,575.00
            Abraham Shahbain                                   0.3                                                  217.50
            Stuart Loop                                        4.3                                                2,902.50
            Subtotal                                         14.7    $                                           13,295.00
            Average Hourly Rate                                      $                                              904.42

            Communication with Creditor Constituents
            Work with the UCC appointed professionals and various Creditor constituents, including senior lender and
            noteholder representatives, to discuss and fulfill various data request and motion noticing requirements;
            attendance at meetings and assistance in discussions.


                      Professional                  Hours                                 Total Fees
            Dennis Stogsdill                                   1.1 $                                              1,182.50
            Arjun Lal                                          1.9                                                1,567.50
            Sean Farrell                                       1.2                                                  900.00
            Subtotal                                           4.2   $                                            3,650.00
            Average Hourly Rate                                      $                                              869.05



            Court
            Prepare for and attend the Debtors’ hearings.


                     Professional                   Hours                                 Total Fees
            Dennis Stogsdill                                 15.9 $                                              17,092.50
            Subtotal                                           -
                                                             15.9 $                                                    -
                                                                                                                 17,092.50
            Average Hourly Rate                                   $                                               1,075.00




                                                                                                                        Fee Application
Exhibit C                                                                                                                   Page 3 of 7
                 Case 20-10553-CSS                  Doc 454          Filed 05/06/20           Page 22 of 68



            Art Van Furniture, LLC
            Alvarez & Marsal North America, LLC
            March 9, 2020 through April 6, 2020



            Employee Issues; Benefits and Compensation
            Assist the Debtors with questions related to employee and benefits matters and/or the design, review and
            defense of employee incentive issues.


                     Professional                   Hours                                 Total Fees
            Dennis Stogsdill                                 10.9 $                                              11,717.50
            Matthew Davidson                                  0.9                                                   765.00
            Subtotal                                         11.8   $                                            12,482.50
            Average Hourly Rate                                     $                                             1,057.84



            Fee Application
            Preparation of monthly and interim fee applications in accordance with Court guidelines; prepare documents
            in compliance with Court retention requirements.


                     Professional                   Hours                                 Total Fees
            Dennis Stogsdill                                  0.5 $                                                    537.50
            Sam Coury                                         4.5                                                    1,912.50
            Kaitlyn Geremia                                  15.0                                                    3,750.00
            Subtotal                                         20.0   $                                                6,200.00
            Average Hourly Rate                                     $                                                  310.00



            Financing
            Assistance in the development of materials, lender due diligence and execution of cash collateral financing.


                     Professional                   Hours                                 Total Fees
            Dennis Stogsdill                                  1.6 $                                               1,720.00
            Sean Farrell                                      6.0                                                 4,500.00
            Stuart Loop                                      56.6                                                38,205.00
            Subtotal                                         64.2   $                                            44,425.00
            Average Hourly Rate                                     $                                               691.98

            GOB Liquidation
            Working on all matters related to going-out-of-business operations at stores and distribution centers,
            including meetings with liquidators.


                      Professional                  Hours                                 Total Fees
            Dennis Stogsdill                                 20.0 $                                              21,500.00
            Matthew Davidson                                 39.7                                                33,745.00
            Arjun Lal                                         1.0                                                   825.00
            Sean Farrell                                     10.1                                                 7,575.00
            Abraham Shahbain                                  0.2                                                   145.00
            Sam Coury                                         1.9                                                   807.50
            Subtotal                                         72.9   $                                            64,597.50
            Average Hourly Rate                                     $                                               886.11




                                                                                                                         Fee Application
Exhibit C                                                                                                                    Page 4 of 7
                 Case 20-10553-CSS                   Doc 454          Filed 05/06/20            Page 23 of 68



            Art Van Furniture, LLC
            Alvarez & Marsal North America, LLC
            March 9, 2020 through April 6, 2020

            Lenders
            Work with the ABL lenders and their professionals to discuss and fulfill various fianncial data requests;
            attendance at meetings and assistance in discussions.


                     Professional                    Hours                                  Total Fees
            Dennis Stogsdill                                  25.0 $                                               26,875.00
            Sean Farrell                                      18.7                                                 14,025.00
            Subtotal                                          43.7   $                                             40,900.00
            Average Hourly Rate                                      $                                                935.93

            Meetings
            Participate in meetings with Debtors' management, Board of Directors and/or advisors to present findings or
            discuss various matters related to the filing, reporting and/ or operating the business; excludes meetings with
            UCC and/or other Creditor constituents and their advisors.
                      Professional                   Hours                                  Total Fees
            Dennis Stogsdill                                  25.3 $                                               27,197.50
            Matthew Davidson                                  14.5                                                 12,325.00
            Arjun Lal                                         15.0                                                 12,375.00
            Kevin Larin                                        1.0                                                    800.00
            Abraham Shahbain                                   0.5                                                    362.50
            Stuart Loop                                        0.5                                                    337.50
            Sam Coury                                          7.4                                                  3,145.00
            Sam Douglas                                        0.4                                                    170.00
            Subtotal                                          64.6   $                                             56,712.50
            Average Hourly Rate                                      $                                                877.90

            MOR and UST Reporting
            Assist the Debtors with the preparation of Initial Debtor Interview requirements, Monthly Operating Reports
            and any related matters for the US Trustee or Court.
                      Professional                   Hours                                 Total Fees
            Dennis Stogsdill                                     2.2 $                                           2,365.00
            Matthew Davidson                                     0.8                                               680.00
            Kevin Larin                                          8.1                                             6,480.00
            Sean Farrell                                         1.5                                             1,125.00
            Abraham Shahbain                                     0.3                                               217.50
            Sam Coury                                           18.9                                             8,032.50
            Sam Douglas                                         49.7                                            21,122.50
            Subtotal                                          81.5   $                                             40,022.50
            Average Hourly Rate                                      $                                                491.07




                                                                                                                        Fee Application
Exhibit C                                                                                                                   Page 5 of 7
                  Case 20-10553-CSS                 Doc 454           Filed 05/06/20         Page 24 of 68



            Art Van Furniture, LLC
            Alvarez & Marsal North America, LLC
            March 9, 2020 through April 6, 2020

            Sale Process / 363 Process / Auction
            Assist the Debtors in the ongoing 363 asset sale process, including dataroom updates, diligence meetings and
            calls, preparing for and attending the auction, virtual dataroom assistance, Purchase and Sale Agreement
            ("PSA") documentation assistance.

                      Professional                  Hours                                Total Fees
            Dennis Stogsdill                                 11.4 $                                             12,255.00
            Arjun Lal                                        14.0                                               11,550.00
            Kevin Larin                                       2.4                                                1,920.00
            Sean Farrell                                      2.5                                                1,875.00
            Subtotal                                         30.3     $                                        27,600.00
            Average Hourly Rate                                       $                                           910.89

            Statements & Schedules
            Assist the Debtors in the preparation of statements and schedules and amendments thereto.
                     Professional                   Hours                                Total Fees
            Dennis Stogsdill                                  0.5 $                                                  537.50
            Kevin Larin                                       1.1                                                    880.00
            Subtotal                                          1.6     $                                             1,417.50
            Average Hourly Rate                                       $                                               885.94

            Tax
            Assist the Debtors evaluate compliance with tax regulations and develop positions with respect to tax
            initiatives.
                     Professional                   Hours                                Total Fees
            Dennis Stogsdill                                  0.2 $                                                  215.00
            Subtotal                                          0.2     $                                               215.00
            Average Hourly Rate                                       $                                             1,075.00

            Travel Time
            Non-working travel time billed at 50% of time incurred.
                     Professional                   Hours                                Total Fees
            Dennis Stogsdill                                  5.8 $                                                 6,235.00
            Arjun Lal                                         3.0                                                   2,475.00
            Kevin Larin                                       4.2                                                   3,360.00
            Sean Farrell                                      1.0                                                     750.00
            Abraham Shahbain                                  2.0                                                   1,450.00
            Stuart Loop                                       1.3                                                     877.50
            Sam Douglas                                       2.4                                                   1,020.00
            Subtotal                                         19.7     $                                        16,167.50
            Average Hourly Rate                                       $                                           820.69




                                                                                                                        Fee Application
Exhibit C                                                                                                                   Page 6 of 7
                 Case 20-10553-CSS                  Doc 454          Filed 05/06/20           Page 25 of 68



            Art Van Furniture, LLC
            Alvarez & Marsal North America, LLC
            March 9, 2020 through April 6, 2020

            Vendor Management
            Assist the Debtor's with post-petition vendor management including analyzing financial impact of supplier
            agreements, tracking supplier contraction and pre-petition payment activity, vendor discussions, and attend
            supplier meetings to review and discuss supplier financial status.

                     Professional                   Hours                                 Total Fees
            Dennis Stogsdill                                   1.5 $                                              1,612.50
            Kevin Larin                                        3.6                                                2,880.00
            Sean Farrell                                       8.4                                                6,300.00
            Sam Douglas                                        1.8                                                  765.00
            Subtotal                                         15.3   $                                            11,557.50
            Average Hourly Rate                                     $                                               755.39

            Wind Down Planning
            Assist the Debtors in the analysis and execution of the wind down of remaining assets after the 363 sale of the
            business.

                     Professional                   Hours                                 Total Fees
            Dennis Stogsdill                                  7.3 $                                               7,847.50
            Matthew Davidson                                  5.0                                                 4,250.00
            Kevin Larin                                       6.7                                                 5,360.00
            Sean Farrell                                     30.5                                                22,875.00
            Subtotal                                         49.5   $                                            40,332.50
            Average Hourly Rate                                     $                                               814.80




                                                                                                                       Fee Application
Exhibit C                                                                                                                  Page 7 of 7
Case 20-10553-CSS   Doc 454      Filed 05/06/20   Page 26 of 68




                       EXHIBIT D

            Time Detail by Task by Professional




                            11
                       Case 20-10553-CSS                     Doc 454           Filed 05/06/20             Page 27 of 68


  Art Van Furniture, LLC
  Alvarez & Marsal North America, LLC
  March 9, 2020 through April 6, 2020

  Professional                                                        Time Description                                            Date             Time

  Accounting/Cut-off
  Abraham Shahbain            Participate on call with J. Budzinski and J. Frontera (AVF) and an external Oracle consultant to         3/9/2020            1.0
                              discuss preparation for accounting cutoff and reporting.
  Abraham Shahbain            Meeting with J. Budzinski and J. Frontera (AVF) to discuss options for ongoing reporting and             3/9/2020            0.7
                              correction cutoff management.
  Abraham Shahbain            Follow-up meeting with J. Budzinski and J. Frontera (AVF) related to accounting cut-off and              3/9/2020            0.3
                              reporting.
  Arjun Lal                   Attend call with accounting team to discuss GL cutoff for post-petition reporting.                       3/9/2020            0.9
  Abraham Shahbain            Meeting with K. Larin (A&M) to discuss accounting cut-off and IT wind-down planning.                   3/10/2020             1.5
  Kevin Larin                 Meeting with A. Shahbain (A&M) regarding accounting cutoff and IT transition planning.                 3/10/2020             1.5
  Arjun Lal                   Prepare outline for accounting team for AP cutoffs, and GL mid-month reporting.                        3/11/2020             1.1
  Arjun Lal                   Meeting with CFO and Controller to discuss cutoffs action plan.                                        3/11/2020             1.8
  Arjun Lal                   Meeting with Controller and staff to review issues relating to AP and GL cutoffs.                      3/11/2020             1.0
  Abraham Shahbain            Respond to diligence requests from K. Patel (AVF) related to invoice splitting.                        3/18/2020             0.5
                                                                                                                   Accounting/Cut-off - Subtotal          10.3

  Asset Disposition
  Dennis Stogsdill            Prepare analysis of lease assumptions for prospective buyer; emails with buyer.                         3/9/2020             0.4
  Dennis Stogsdill            Calls and emails with interested buyers.                                                                3/9/2020             0.2
  Stuart Loop                 Analyze asset sale term sheet and assumptions in 13 week forecast.                                      3/9/2020             0.7
  Dennis Stogsdill            Calls with several parties interested in purchasing assets.                                           3/10/2020              0.6
  Stuart Loop                 Analyze asset sale assumptions in 13 week forecast.                                                   3/10/2020              0.2
  Stuart Loop                 Analyze asset sale proceeds assumptions and term sheet.                                               3/11/2020              2.3
  Matthew Davidson            Overview and responses to business items in Levin APA.                                                3/12/2020              0.8
  Matthew Davidson            Updates to Levin transaction hurdle analysis.                                                         3/12/2020              0.4
  Stuart Loop                 Analyze asset sale assumptions in 13 week forecast.                                                   3/12/2020              0.2
  Dennis Stogsdill            Correspondence with potential buyer; answer questions.                                                3/13/2020              0.2
  Dennis Stogsdill            Emails with IP broker.                                                                                3/13/2020              0.2
  Dennis Stogsdill            Prepare email for intellectual property diligence.                                                    3/13/2020              0.1
  Matthew Davidson            Discussions with T. Ganci (Hilco) re: rolling stock value.                                            3/14/2020              0.2
  Stuart Loop                 Attend call on Levin DIP with G. Glyptis (AVF).                                                       3/15/2020              0.9
  Stuart Loop                 Analyze Levin asset sale assumptions and inventory.                                                   3/16/2020              0.4
  Stuart Loop                 Review APA for Levin transaction.                                                                     3/19/2020              0.2
  Matthew Davidson            Comments to IP LOI for AVF IP purchase.                                                               3/25/2020              0.3
  Matthew Davidson            Communications re: Levin Asset Purchase LOI.                                                          3/26/2020              0.3
                                                                                                                   Asset Disposition - Subtotal            8.6

  Bankruptcy Support
  Arjun Lal                   Review first day motions, and collect data relating to Levin + Wolf.                                    3/9/2020             2.8
  Dennis Stogsdill            Discussions with various individuals regarding status of motions.                                       3/9/2020             0.3
  Dennis Stogsdill            Multiple emails with legal representatives regarding responses from UST office.                         3/9/2020             0.3
  Dennis Stogsdill            Multiple emails with legal representatives regarding proposed changes to motion drafts.                 3/9/2020             0.3
  Dennis Stogsdill            Discussions with various individuals (management, counsel, A&M) regarding UST request to post           3/9/2020             0.3
                              customer deposit policy.
  Dennis Stogsdill            Review draft GOB declaration and provide edits.                                                         3/9/2020             0.3
  Dennis Stogsdill            Discuss various bankruptcy related issues with C. Hayes (K&E).                                          3/9/2020             0.3
  Dennis Stogsdill            Review store closing motion.                                                                            3/9/2020             0.4
  Dennis Stogsdill            Provide further edits to GOB declaration.                                                               3/9/2020             0.2
  Kevin Larin                 Research and respond to questions on customer programs with G. Werkheiser (BFCA).                       3/9/2020             1.2
  Kevin Larin                 Research and respond to questions from the OUST regarding employee wage motion.                         3/9/2020             1.1
  Kevin Larin                 Reply to OUST questions on Top 30 list.                                                                 3/9/2020             0.4
  Kevin Larin                 Provide edits to proposed employment rejection motion to J. Hoover (BFCA).                              3/9/2020             0.5
  Sam Coury                   Assemble outstanding information regarding gift cards for customer programs motion.                     3/9/2020             0.9
  Sam Coury                   Provide detail for customer programs motion.                                                            3/9/2020             0.3
  Sam Coury                   Update outstanding gift cards breakdown by entity based on information received from J.                 3/9/2020             0.4
                              Budzinski (AVF).
  Sam Coury                   Provide values to be included in customer programs motion to G. Werkheiser (BFCA).                      3/9/2020             0.3
  Sam Coury                   Discuss with J. Budzinski (AVF) re: request for updated credit card processor information.              3/9/2020             0.3

                                                                                                                                      Fee Application
Exhibit D                                                                                                                                Page 1 of 36
                       Case 20-10553-CSS                     Doc 454            Filed 05/06/20              Page 28 of 68


  Art Van Furniture, LLC
  Alvarez & Marsal North America, LLC
  March 9, 2020 through April 6, 2020

  Professional                                                         Time Description                                               Date          Time

  Sam Coury                   Provide summary of credit card processor information received from J. Budzinski (AVF).                     3/9/2020          0.3
  Sam Coury                   Update list of retained advisors for Art Van bankruptcy case.                                              3/9/2020          0.3
  Sam Douglas                 Analyze taxing entity vendor spend to estimate timing of future payments.                                  3/9/2020          1.5
  Sam Douglas                 Analyze utility vendor spend to estimate timing of future payments.                                        3/9/2020          1.9
  Sam Douglas                 Analyze top 30 creditors list at company request.                                                          3/9/2020          0.6
  Dennis Stogsdill            Review proposed offer and provide edits.                                                                  3/10/2020          0.2
  Dennis Stogsdill            Review reservation of rights filed by landlords; discuss responses with counsel.                          3/10/2020          0.3
  Dennis Stogsdill            Review declaration draft for cash collateral order.                                                       3/10/2020          0.3
  Dennis Stogsdill            Review GOB motion and declaration.                                                                        3/10/2020          0.2
  Kevin Larin                 Meet with S. Douglas and S. Coury (A&M) regarding bankruptcy reporting planning.                          3/10/2020          1.5
  Kevin Larin                 Organize IDI information collection process.                                                              3/10/2020          0.6
  Kevin Larin                 Attend to issues on utility account setup and funding.                                                    3/10/2020          0.8
  Kevin Larin                 Call with G. Glyptis (AVF) on IDI information requests.                                                   3/10/2020          1.1
  Kevin Larin                 Meetings with J. Budzinski (AVF) on IDI information requests.                                             3/10/2020          1.6
  Kevin Larin                 Organize IOR collection and information requests with team.                                               3/10/2020          1.8
  Kevin Larin                 Meeting with M. Fetterman (AVF) on COI collection for IDI.                                                3/10/2020          0.6
  Kevin Larin                 Review and respond to proposed edits to A&M retention application with J. Hoover (BFCA).                  3/10/2020          0.7
  Sam Coury                   Update of current Art Van officers for conflicts list.                                                    3/10/2020          0.3
  Sam Douglas                 Confirm and standardize conflicts list for retained professionals.                                        3/10/2020          1.7
  Sam Douglas                 Analyze accounts payable to validate creditors included on conflicts list for retained professionals.     3/10/2020          2.4
  Sean Farrell                Updates to the daily agenda and distribute to internal team.                                              3/10/2020          0.8
  Sean Farrell                Review of the utility motion related to deposit account and requirements on the same.                     3/10/2020          0.3
  Sean Farrell                Meet with the treasury team to discuss bank communication related to the bankruptcy filing.               3/10/2020          0.5
  Sean Farrell                Review of the Hilco consulting agreement related to impact on the cash flow forecast.                     3/10/2020          0.8
  Sean Farrell                Prepare initial outline of the daily reporting dashboard.                                                 3/10/2020          1.5
  Sean Farrell                Review and incorporate updates to the work plan.                                                          3/10/2020          0.7
  Dennis Stogsdill            Review landlord TRO and complaint.                                                                        3/11/2020          0.3
  Dennis Stogsdill            Emails regarding customer programs order edits.                                                           3/11/2020          0.3
  Dennis Stogsdill            Review attorney correspondences regarding updated cash collateral exhibits.                               3/11/2020          0.2
  Dennis Stogsdill            Emails with CFO regarding court updates.                                                                  3/11/2020          0.1
  Dennis Stogsdill            Review engagement letter and respond to inquiry.                                                          3/11/2020          0.1
  Kevin Larin                 Follow-up conversations with G. Glyptis (AVF) on IDI information collection.                              3/11/2020          0.9
  Kevin Larin                 Review first day pleadings for base information for IOR requests.                                         3/11/2020          1.6
  Kevin Larin                 Review and approve responsive submissions from D. Ladd (AVF).                                             3/11/2020          0.7
  Sean Farrell                Updates to the workplan and distribute to internal item.                                                  3/11/2020          0.5
  Sean Farrell                Meet with M. Fetterman (AVF) to discuss the status of the insurance renewal.                              3/11/2020          0.5
  Sean Farrell                Revise the daily reporting dashboard.                                                                     3/11/2020          1.1
  Dennis Stogsdill            Review GOB motion and declaration.                                                                        3/12/2020          0.3
  Kevin Larin                 Review COIs from M. Fetterman (AVF) and prepare follow-up issue list.                                     3/12/2020          0.7
  Matthew Davidson            Edits to store closing motion for business operational items.                                             3/12/2020          0.4
  Sam Douglas                 Analyze utility spend for telephone service providers.                                                    3/12/2020          0.5
  Dennis Stogsdill            Emails with CFO regarding advisor retention issues.                                                       3/13/2020          0.1
  Kevin Larin                 Finalize information binder and deliver to D. Ladd (AVF), G. Werkheiser (BFCA), and OUST for IDI.         3/13/2020          2.1
  Kevin Larin                 TC with D. Ladd (AVF) on IDI planning.                                                                    3/13/2020          0.4
  Kevin Larin                 Research and respond to questions from M. May (AVF) on vendor reconciliation.                             3/13/2020          0.7
  Sean Farrell                Telephone call with D. Roscart (AVF) to deal strategy to deal with credit card disputes.                  3/13/2020          0.5
  Sean Farrell                Review and refine daily reporting dashboard.                                                              3/13/2020          1.2
  Sean Farrell                Series of telephone calls with J. Budzinski (AVF) to discuss updates to the borrowing base                3/13/2020          0.8
                              certificate.
  Sean Farrell                Update the reconciliation of the credit card reserves.                                                    3/13/2020          0.8
  Dennis Stogsdill            Call with M. Barrie (BFCA) to discuss various issues.                                                     3/14/2020          0.1
  Dennis Stogsdill            Correspondence with counsel regarding retention issues.                                                   3/14/2020          0.2
  Kevin Larin                 Research and respond to significant vendor issues.                                                        3/14/2020          0.4
  Sean Farrell                Incorporate updates to the daily reporting dashboard.                                                     3/14/2020          1.4
  Stuart Loop                 Multiple calls on cash disbursements with K. Patel (AVF).                                                 3/14/2020          1.2
  Dennis Stogsdill            Review draft retention order and provide comments; calculate fees.                                        3/15/2020          0.3
  Dennis Stogsdill            Review retention application and provide edits.                                                           3/15/2020          0.2
  Kevin Larin                 Attend to retention application matters.                                                                  3/15/2020          0.8

                                                                                                                                         Fee Application
Exhibit D                                                                                                                                   Page 2 of 36
                       Case 20-10553-CSS                      Doc 454            Filed 05/06/20                Page 29 of 68


  Art Van Furniture, LLC
  Alvarez & Marsal North America, LLC
  March 9, 2020 through April 6, 2020

  Professional                                                           Time Description                                                Date          Time

  Dennis Stogsdill            Review correspondences between counsel regarding order draft revisions.                                      3/16/2020          0.3
  Dennis Stogsdill            Review JLL and A&M retention application edits.                                                              3/16/2020          0.2
  Dennis Stogsdill            Review lease rejection motion; emails regarding same.                                                        3/16/2020          0.2
  Kevin Larin                 Prepare summary of PTO accruals by employee by category.                                                     3/16/2020          1.8
  Dennis Stogsdill            Multiple emails with counsel regarding various case issues.                                                  3/17/2020          0.5
  Dennis Stogsdill            Multiple calls with Benesch attorneys to discuss lease and GOB issues.                                       3/17/2020          0.5
  Dennis Stogsdill            Review draft declaration in support of GOB; provide redline.                                                 3/17/2020          0.5
  Kevin Larin                 Prepare for and conduct IDI prep with D. Ladd (AVF) and G. Werkheiser (BFCA).                                3/17/2020          1.1
  Kevin Larin                 Revise and distribute PTO analysis.                                                                          3/17/2020          1.0
  Sam Douglas                 Gather bank account and legal entity owner data following initial debtor interview preparation               3/17/2020          0.7
                              call.
  Stuart Loop                 Call with S. Farrell, D. Stogsdill and M. Davidson (A&M) to discuss GOB strategy analysis.                   3/17/2020          0.8
  Dennis Stogsdill            Call with Benesch team and K&E to discuss liquidity and case dynamics.                                       3/18/2020          0.3
  Kevin Larin                 Respond to questions on contract rejection motion.                                                           3/18/2020          1.4
  Kevin Larin                 Various correspondence on employee claim questions.                                                          3/18/2020          0.8
  Sam Douglas                 Participate on a call with the D. Stogsdill, M. Davidson, A. Lal, S. Farrell, A. Shahbain, S. Loop, and      3/18/2020          0.5
                              S. Coury (A&M) related to a project update and go-forward communication and organizational
                              structure plans.
  Sean Farrell                Participate in conference call with A&M team to related to project update and go-forward                     3/18/2020          0.5
                              communication and organizational structure plans.
  Sean Farrell                Telephone call with J. Budzinski (AVF) to discuss comments on the borrowing base certificate.                3/18/2020          0.4
  Stuart Loop                 Participate on a call with the D. Stogsdill, M. Davidson, A. Lal, S. Farrell, A. Shahbain, S. Coury, and     3/18/2020          0.5
                              S. Douglas (A&M) related to project update and go-forward communication and organizational
                              structure plans.
  Arjun Lal                   Discuss detailed staffing plans with Levin management for purposes of the winddown.                          3/19/2020          2.1
  Arjun Lal                   Review staffing strategy with A&M team.                                                                      3/19/2020          0.5
  Dennis Stogsdill            Call with M. Barrie, G. Werkheiser (BFCA), and N. Greenblatt (K&E) to discuss court plans.                   3/19/2020          0.7
  Dennis Stogsdill            Call with M. Barrie, G. Werkheiser (BFCA) and N. Greenblatt (K&E) to discuss hearing.                        3/19/2020          0.3
  Dennis Stogsdill            Call with M. Barrie (BFCA) about case issues.                                                                3/19/2020          0.3
  Kevin Larin                 Various correspondence on employee matters and WARN notice.                                                  3/19/2020          0.8
  Sean Farrell                Review and analysis of updated borrowing base certificate.                                                   3/19/2020          0.8
  Kevin Larin                 Attend to various WARN issues with C. Wenger (AVF).                                                          3/20/2020          0.6
  Sean Farrell                Review of the First Day sales tax motions related to the proposed payment.                                   3/23/2020          0.8
  Dennis Stogsdill            Multiple calls with M. Barrie (BFCA) to discuss Wells issues.                                                3/24/2020          0.7
  Dennis Stogsdill            Call with N. Greenblatt (K&E) regarding court scenarios.                                                     3/24/2020          0.3
  Dennis Stogsdill            Call with M. Barrie and G. Werkheiser (BFCA) to discuss scenario issues.                                     3/24/2020          0.3
  Dennis Stogsdill            Call with J. Stegenga (A&M) to discuss case update.                                                          3/24/2020          0.2
  Stuart Loop                 Work on diligence for ABL advisors.                                                                          3/24/2020          0.9
  Dennis Stogsdill            Multiple emails with Benesch regarding bankruptcy procedure issues.                                          3/25/2020          0.3
  Sean Farrell                Participate in telephone call with S. Coury (A&M) and K. Patel (AVF) to discuss health care claims.          3/25/2020          0.5
  Sean Farrell                Review and refine calculation of accrued and unpaid payroll.                                                 3/25/2020          0.8
  Sean Farrell                Analysis of accrued and unpaid medical claims.                                                               3/25/2020          2.1
  Sean Farrell                Participate in cash meeting with the Company team.                                                           3/26/2020          0.8
  Sean Farrell                Refine analysis of accrued and unpaid health care claims.                                                    3/26/2020          1.2
  Sean Farrell                Telephone call with G. Glyptis (AVF) to discuss the medical claims tail.                                     3/26/2020          0.3
  Stuart Loop                 Work on diligence for ABL advisors.                                                                          3/26/2020          0.6
  Dennis Stogsdill            Review draft suspension motion.                                                                              3/27/2020          0.2
  Sean Farrell                Review and provide comments on the borrowing base certificate.                                               3/27/2020          0.4
  Dennis Stogsdill            Call with G. Werkheiser and M. Barrie (BFCA) to discuss cash collateral options.                             3/28/2020          1.0
  Dennis Stogsdill            Review revised suspension motion.                                                                            3/28/2020          0.3
  Dennis Stogsdill            Review motion from comparable case.                                                                          3/28/2020          0.2
  Dennis Stogsdill            Review and provide edits to suspension motion draft.                                                         3/29/2020          0.2
  Dennis Stogsdill            Correspondences with K&E regarding case issues.                                                              3/29/2020          0.1
  Dennis Stogsdill            Research store count data.                                                                                   3/29/2020          0.1
  Dennis Stogsdill            Multiple emails with claims agent regarding case issues.                                                     3/30/2020          0.3
  Dennis Stogsdill            Research customer deposit information for Pennsylvania AG.                                                   3/31/2020          0.3
  Dennis Stogsdill            Prepare response to payroll diligence request.                                                               3/31/2020          0.3
  Dennis Stogsdill            Prepare declaration for conversion motion; research for same.                                                3/31/2020          0.9

                                                                                                                                            Fee Application
Exhibit D                                                                                                                                      Page 3 of 36
                        Case 20-10553-CSS                    Doc 454           Filed 05/06/20             Page 30 of 68


  Art Van Furniture, LLC
  Alvarez & Marsal North America, LLC
  March 9, 2020 through April 6, 2020

  Professional                                                        Time Description                                            Date             Time

  Dennis Stogsdill            Research emails and notes to corroborate declaration.                                                  3/31/2020            0.4
  Dennis Stogsdill            Prepare analysis and emails regarding carve out limit.                                                   4/1/2020           0.2
  Dennis Stogsdill            Review UST retention notes; emails with GC.                                                              4/1/2020           0.2
  Dennis Stogsdill            Emails regarding Pillowtex analysis for UST.                                                             4/1/2020           0.2
  Dennis Stogsdill            Call with G. Werkheiser (BFCA) to discuss case update.                                                   4/1/2020           0.6
  Dennis Stogsdill            Review motion to convert and provide edits.                                                              4/1/2020           0.3
  Dennis Stogsdill            Research information for UST analysis.                                                                   4/1/2020           0.2
  Abraham Shahbain            Call with S. Loop, A. Shahbain, M. Davidson, and S. Coury (A&M) to discuss case conversion issues.       4/2/2020           0.7
  Dennis Stogsdill            Call with S. Loop, M. Davidson, A. Shahbain, and S. Coury (A&M) to discuss case conversion issues.       4/2/2020           0.7
  Dennis Stogsdill            Review several drafts of Pillowtex analysis; call to discuss changes.                                    4/2/2020           0.5
  Dennis Stogsdill            Research retainer balance issues for UST.                                                                4/2/2020           0.1
  Dennis Stogsdill            Review revised retention order and supplemental disclosure.                                              4/2/2020           0.2
  Dennis Stogsdill            Update Pillowtex analysis; send final version.                                                           4/2/2020           0.2
  Dennis Stogsdill            Emails with claims agent regarding carve out.                                                            4/2/2020           0.2
  Dennis Stogsdill            Review letter to court regarding funding request.                                                        4/2/2020           0.1
  Dennis Stogsdill            Review transcript.                                                                                       4/2/2020           0.2
  Dennis Stogsdill            Review updated draft motion to convert.                                                                  4/2/2020           0.3
  Matthew Davidson            Call with S. Loop, D. Stogsdill, A. Shahbain, and S. Coury (A&M) to discuss case conversion issues.      4/2/2020           0.7
  Sam Coury                   Create Art Van Pillowtex analysis.                                                                       4/2/2020           1.3
  Sam Coury                   Case conversion call with D. Stogsdill, M. Davidson, A. Shahbain, and S. Loop (A&M).                     4/2/2020           0.7
  Sam Coury                   Residual retainer calculations.                                                                          4/2/2020           0.3
  Sam Coury                   Update of retainer values for amount showed on sent invoices.                                            4/2/2020           0.8
  Sam Coury                   Breakout of charged expenses vs fees.                                                                    4/2/2020           0.3
  Sam Coury                   Consolidate roll forward of outstanding retainer balance for each invoice.                               4/2/2020           1.3
  Sam Coury                   Charting of fees charged each invoice separated by professional.                                         4/2/2020           1.7
  Stuart Loop                 Call with D. Stogsdill, A. Shahbain, M. Davidson, and S. Coury (A&M) to discuss case conversion          4/2/2020           0.7
                              issues.
  Dennis Stogsdill            Conference call with Wells, ML, Benesch and CFO to discuss hearing.                                      4/3/2020         0.5
  Dennis Stogsdill            Correspondence with K&E regarding case issues.                                                           4/3/2020         0.2
  Dennis Stogsdill            Review draft sources and uses to support motion.                                                         4/3/2020         0.2
  Dennis Stogsdill            Emails with professionals to finalize carve out analysis.                                                4/3/2020         0.2
  Dennis Stogsdill            Review professional fee carve out analysis; provide edits and emails with counsel.                       4/3/2020         0.3
  Dennis Stogsdill            Call with M. Barrie (BFCA) to discuss conversion strategy.                                               4/3/2020         0.2
  Dennis Stogsdill            Emails with claims agent regarding carve out.                                                            4/3/2020         0.1
  Dennis Stogsdill            Review updated professional fee schedule and emails regarding same.                                      4/3/2020         0.3
  Dennis Stogsdill            Emails with Benesch regarding funding issues, UST diligence and conversion.                              4/4/2020         0.3
  Dennis Stogsdill            Review trustee diligence list files and checklist; research old files for data room.                     4/4/2020         0.4
  Dennis Stogsdill            Aggregate old emails and notes for preservation.                                                         4/4/2020         0.4
  Dennis Stogsdill            Emails with G. Werkheiser (BFCA) regarding carve out figures; recalculate schedule.                      4/5/2020         0.4
  Dennis Stogsdill            Review multiple iterations of carve out request; prepare update.                                         4/5/2020         0.3
  Dennis Stogsdill            Review draft correspondence proposals and make edits.                                                    4/5/2020         0.2
  Dennis Stogsdill            Multiple emails regarding court hearing.                                                                 4/6/2020         0.2
  Dennis Stogsdill            Multiple calls with M. Davidson (A&M) to discuss case issues.                                            4/6/2020         0.5
  Dennis Stogsdill            Call with S. Coury (A&M) to discuss fee application model.                                               4/6/2020         0.3
  Dennis Stogsdill            Correspondence with A&M team regarding case windup and next steps.                                       4/6/2020         0.1
  Matthew Davidson            Multiple calls with D. Stogsdill (A&M) to discuss case issues.                                           4/6/2020         0.5
  Sam Coury                   Fee application model discussion with D. Stogsdill (A&M).                                                4/6/2020         0.3
                                                                                                                   Bankruptcy Support - Subtotal      104.5

  Business Operations
  Abraham Shahbain            Discussions with B. Anderson (AVF) related to landlord notice address needs.                            3/9/2020            0.2
  Abraham Shahbain            Respond to diligence request from A&M team related to specific store information.                       3/9/2020            1.3
  Abraham Shahbain            Review of the employee contract rejection motion.                                                       3/9/2020            0.4
  Arjun Lal                   Attend meeting with Levin management team to review operating rules in Chapter 11.                      3/9/2020            1.8
  Arjun Lal                   Respond to questions from store and corporate employees regarding the bankruptcy filing.                3/9/2020            1.1
  Kevin Larin                 Assist company personnel with first day vendor management communications.                               3/9/2020            1.4
  Matthew Davidson            Creation of customer program memo detailing practices for refunds, returns, loyalty program, etc.       3/9/2020            0.2
                              between closing stores and transaction stores.

                                                                                                                                      Fee Application
Exhibit D                                                                                                                                Page 4 of 36
                       Case 20-10553-CSS                     Doc 454           Filed 05/06/20              Page 31 of 68


  Art Van Furniture, LLC
  Alvarez & Marsal North America, LLC
  March 9, 2020 through April 6, 2020

  Professional                                                         Time Description                                              Date          Time

  Matthew Davidson            Sourcing and analyzing outstanding customer deposits to quantify total exposure.                          3/9/2020          1.8
  Matthew Davidson            Check and analyze cash collateral budget for actual operating activity and updates to forecast re:        3/9/2020          2.2
                              same.
  Matthew Davidson            Coordination of updates to Website landing page to include Gift Card Policy.                              3/9/2020          0.3
  Sam Coury                   Assemble list of stores to be part of Levin Furniture sale.                                               3/9/2020          0.3
  Abraham Shahbain            Discussions with Art Van team related to open items and operational logistics issues.                    3/10/2020          0.7
  Abraham Shahbain            Discussions with K. Patel (AVF) related to vendors related to employee benefits.                         3/10/2020          0.6
  Abraham Shahbain            Discussions with L. Fay (AVF) related to vendor negotiations on terms and pricing.                       3/10/2020          0.4
  Abraham Shahbain            Meeting with M. Davidson and S. Coury (A&M) to review winddown plan focus.                               3/10/2020          0.7
  Abraham Shahbain            Update of lease detail schedule based on additional data received from Art Van team.                     3/10/2020          1.4
  Abraham Shahbain            Discussions with Art Van team related to vendor issues.                                                  3/10/2020          0.5
  Dennis Stogsdill            Review email exchange between counsel and asset owner.                                                   3/10/2020          0.1
  Dennis Stogsdill            Emails with management team regarding special orders and customer deposits; call regarding               3/10/2020          0.3
                              email script.
  Kevin Larin                 Research shipper request for payment under lienholder motion.                                            3/10/2020          0.8
  Matthew Davidson            Drafting and edits to Employee FAQ for Levin & Wolf stores.                                              3/10/2020          1.3
  Matthew Davidson            Work plan for credit card disputed claims.                                                               3/10/2020          0.8
  Matthew Davidson            Development of workstream analysis for winddown strategy.                                                3/10/2020          0.8
  Matthew Davidson            Development of workstream action items for cash management.                                              3/10/2020          0.7
  Abraham Shahbain            Meeting with T. Williams (AVF) related to the review of the real estate listing summary.                 3/11/2020          1.0
  Abraham Shahbain            Meeting with Hilco, D. Ladd, T. Williams (AVF), and S. Coury (A&M) related to the winddown plan          3/11/2020          1.0
                              and store closing timeline.
  Abraham Shahbain            Discussions with K. Patel (AVF) related to vendor negotiations.                                          3/11/2020          0.6
  Abraham Shahbain            Meeting with B. Anderson (AVF) to review landlords and master lease agreements.                          3/11/2020          1.0
  Abraham Shahbain            Create and update of real estate listing schedule.                                                       3/11/2020          2.5
  Abraham Shahbain            Meeting with J. Ferguson, D. Ladd, T. Williams, and J. Gray (AVF) related to IT transition planning.     3/11/2020          1.0
  Abraham Shahbain            Participate in meeting with Art Van team related to store closing process, responsibilities, and         3/11/2020          1.5
                              closing timeline.
  Abraham Shahbain            Update of store closing checklist based on discussions with T. Williams (AVF).                           3/11/2020          0.8
  Abraham Shahbain            Discussions with B. Anderson (AVF) related to the landlord master lease requests.                        3/11/2020          0.7
  Abraham Shahbain            Call with T. Williams (AVF) related to the update of the store closing checklist and next steps on       3/11/2020          0.5
                              the real estate process.
  Arjun Lal                   Develop guidelines and prepare communication for usage of corporate credit cards.                        3/11/2020          1.4
  Dennis Stogsdill            Multiple calls and emails with senior management regarding operational issues.                           3/11/2020          1.8
  Dennis Stogsdill            Analyze customer deposit files.                                                                          3/11/2020          0.3
  Dennis Stogsdill            Multiple emails between management regarding customer notification strategy.                             3/11/2020          0.2
  Kevin Larin                 Prepare estimate and projected timing of various payroll payments for cash forecast.                     3/11/2020          1.4
  Kevin Larin                 Research potential lienholder claim with various AVF personnel.                                          3/11/2020          1.6
  Kevin Larin                 Correspondence with K. Gauthier (AVF) regarding inventory movement.                                      3/11/2020          0.5
  Matthew Davidson            Various meetings with C. Wenger (AVF) to discuss customer return policy, vacation and pot policy,        3/11/2020          0.9
                              and returned payroll checks.
  Matthew Davidson            Daily cash management including daily disbursements, cash on hand, and projected liquidity.              3/11/2020          1.1
  Matthew Davidson            Research and communication re: employee pre-petition checks and reissuance.                              3/11/2020          0.2
  Matthew Davidson            Review of employee handbook for vacation and PTO policies, correspondence to management re:              3/11/2020          0.3
                              same.
  Matthew Davidson            Modeling of sleep store closings and financial impact of lease rejections.                               3/11/2020          0.4
  Matthew Davidson            Creation of merchant credit card processor reserve analysis and correspondence with J. Hoover            3/11/2020          1.1
                              (BFCA) re: same.
  Matthew Davidson            Modeling of Levin transaction hurdle analysis verse GOB per APA terms.                                   3/11/2020          2.0
  Sam Coury                   Create closing store checklist file.                                                                     3/11/2020          0.4
  Sam Coury                   Meeting with Hilco, D. Ladd, T. Williams (AVF), and A. Shahbain (A&M) for store winddown                 3/11/2020          1.0
                              planning and timeline.
  Sam Coury                   Discuss outstanding request items timeline with J. Budzinski (AVF).                                      3/11/2020          0.3
  Abraham Shahbain            Update of real estate summary based on discussions with T. Williams (AVF).                               3/12/2020          0.5
  Abraham Shahbain            Meeting with Hilco, D. Ladd, T. Williams (AVF), and S. Coury (A&M) related to real estate closing        3/12/2020          1.3
                              timeline and next steps.



                                                                                                                                        Fee Application
Exhibit D                                                                                                                                  Page 5 of 36
                       Case 20-10553-CSS                     Doc 454           Filed 05/06/20              Page 32 of 68


  Art Van Furniture, LLC
  Alvarez & Marsal North America, LLC
  March 9, 2020 through April 6, 2020

  Professional                                                         Time Description                                             Date          Time

  Abraham Shahbain            Meeting T. Williams (AVF) and S. Coury (A&M) to discuss Warren DC operations and delivery               3/12/2020          0.7
                              process.
  Abraham Shahbain            Discussions with J. Gray (AVF) related to IT disaster relief planning.                                  3/12/2020          0.4
  Abraham Shahbain            Discussions with C. Wenger (AVF) related to employee wage motion and 401k deferral status.              3/12/2020          0.7
  Abraham Shahbain            Discussions with K. Patel (AVF) related to vendor negotiations for payments for service.                3/12/2020          0.5
  Abraham Shahbain            Respond to diligence requests from Art Van team related to vendor questions and follow-ups.             3/12/2020          0.7
  Abraham Shahbain            Respond to questions from Art Van team related to real estate diligence.                                3/12/2020          0.5
  Abraham Shahbain            Update real estate summary schedule based on discussion with Art Van and Hilco team.                    3/12/2020          0.6
  Dennis Stogsdill            Multiple calls and emails with senior management regarding operational issues.                          3/12/2020          0.7
  Dennis Stogsdill            Calls and emails with C. Pelcher (AVF) to discuss patent infringement issues.                           3/12/2020          0.4
  Dennis Stogsdill            Multiple calls with M. Davidson (A&M) to discuss various operational, financing and GOB issues.         3/12/2020          0.8
  Kevin Larin                 Research and respond to vendor payment demand.                                                          3/12/2020          1.1
  Kevin Larin                 TC with warehousemen regarding request for delivery.                                                    3/12/2020          0.7
  Matthew Davidson            Preparation and participation in Operational meeting with Art Van management and Hilco to               3/12/2020          1.4
                              discuss liquidation and winddown strategy.
  Matthew Davidson            Preparation and participation in call with Secured Lenders to discuss borrowing base certificate        3/12/2020          0.9
                              and cash funding.
  Matthew Davidson            Development of customer messaging re: in store credits, refunds, gift cards and loyalty programs.       3/12/2020          0.7
  Matthew Davidson            Various emails and telephone with J. Hoover (Benesch) to discuss merchant credit card reserves.         3/12/2020          0.3
  Matthew Davidson            Multiple calls with D. Stogsdill (A&M) to discuss various GOB issues.                                   3/12/2020          0.8
  Matthew Davidson            Payroll and workers comp analysis for state of Michigan workers comp request.                           3/12/2020          0.4
  Sam Coury                   Comparison of updated consolidated excel borrowing base to previous week's version.                     3/12/2020          1.0
  Sam Coury                   Hard copy confirmation of Art Van borrowing base detail.                                                3/12/2020          1.1
  Sam Coury                   Hard copy confirmation of Levin borrowing base detail.                                                  3/12/2020          0.6
  Sam Coury                   Match hard copy detail to excel borrowing base.                                                         3/12/2020          0.6
  Sam Coury                   Create borrowing base variance report.                                                                  3/12/2020          1.1
  Sam Coury                   Create real estate closing Gant chart excel file.                                                       3/12/2020          1.3
  Sam Coury                   Incorporate automation of timeline assumptions into Gant Chart.                                         3/12/2020          0.5
  Abraham Shahbain            Participate on call with K. Patel (AVF) and an IT vendor related to bankruptcy filing and ongoing       3/13/2020          0.5
                              services needed.
  Abraham Shahbain            Participate on call with Benesch team related to the lease rejection motion timeline and next           3/13/2020          0.7
                              steps.
  Abraham Shahbain            Participate on call with J. Ferguson, D. Ladd, and J. Gray (AVF) related to IT transition planning.     3/13/2020          0.7
  Abraham Shahbain            Call with T. Williams (AVF) to discuss next steps and open items on lease rejection process.            3/13/2020          0.7
  Abraham Shahbain            Update exhibit schedule related to lease rejection motion.                                              3/13/2020          1.5
  Abraham Shahbain            Update analysis and request historical support related to IT transition planning and document           3/13/2020          0.9
                              retention.
  Abraham Shahbain            Create lease closing timeline summary exhibit for legal council and IT teams.                           3/13/2020          0.8
  Arjun Lal                   Email with Levin staff to address various questions from customers, vendors, and employees.             3/13/2020          3.0
  Dennis Stogsdill            Call with senior management to discuss coronavirus approach.                                            3/13/2020          0.4
  Dennis Stogsdill            Multiple calls with M. Davidson (A&M) to discuss various operational, financing and GOB issues.         3/13/2020          0.6
  Dennis Stogsdill            Review updated customer practices order; emails with management regarding communications.               3/13/2020          0.2
  Dennis Stogsdill            Conference call with senior management and M. Davidson (A&M) regarding business issues.                 3/13/2020          1.0
  Kevin Larin                 Correspondence with L. Fay & K. Gautier (AVF) on last mile delivery vendor management.                  3/13/2020          1.1
  Kevin Larin                 Research and reconcile shipping vendor claim.                                                           3/13/2020          0.5
  Kevin Larin                 Negotiate proposed agreement with last mile delivery vendor.                                            3/13/2020          1.2
  Matthew Davidson            Preparation and participation in Franchisee Discussion with D. Ladd (AVF) and B. Anderson (AVF).        3/13/2020          0.8
  Matthew Davidson            Business strategy call with D. Ladd and J. Ferguson (AVF) to discuss liquidation and winddown.          3/13/2020          0.5
  Matthew Davidson            Multiple calls with D. Stogsdill (A&M) to discuss various operational, financing and GOB issues.        3/13/2020          0.6
  Matthew Davidson            Updates to cash collateral forecast for cash inflow and outflow assumptions.                            3/13/2020          1.3
  Matthew Davidson            Conference call with senior management and D. Stogsdill (A&M) regarding business issues.                3/13/2020          1.0
  Matthew Davidson            Winddown planning including IT and data preservation, headcount reductions and store closing            3/13/2020          1.6
                              analytics.
  Matthew Davidson            Master lease and store closing analysis.                                                                3/13/2020          0.5
  Matthew Davidson            Daily sales, inventory and store closing analysis.                                                      3/13/2020          0.3
  Matthew Davidson            Merchant Credit Card reserve analysis and communication to J. Hoover (BFCA) re: same.                   3/13/2020          0.4
  Sam Coury                   Update of store closing timeline chart in excel.                                                        3/13/2020          0.8

                                                                                                                                       Fee Application
Exhibit D                                                                                                                                 Page 6 of 36
                       Case 20-10553-CSS                     Doc 454            Filed 05/06/20              Page 33 of 68


  Art Van Furniture, LLC
  Alvarez & Marsal North America, LLC
  March 9, 2020 through April 6, 2020

  Professional                                                         Time Description                                             Date          Time

  Sam Coury                   Update showroom wind down checklist file.                                                               3/13/2020          0.9
  Abraham Shahbain            Respond to diligence request related to contract rejections.                                            3/14/2020          0.2
  Abraham Shahbain            Update lease rejection schedule based on lease rejection timeline.                                      3/14/2020          0.3
  Abraham Shahbain            Create lease rejection schedule for Levin and Wolf sale process.                                        3/14/2020          1.7
  Abraham Shahbain            Request diligence related to motions to be filed.                                                       3/14/2020          0.4
  Dennis Stogsdill            Multiple calls with M. Davidson (A&M) to discuss various operational, financing and GOB issues.         3/14/2020          0.5
  Dennis Stogsdill            Review store level strategy and communications memos.                                                   3/14/2020          0.1
  Dennis Stogsdill            Call with senior management to discuss operational and coronavirus issues.                              3/14/2020          0.3
  Matthew Davidson            Telephone call with N. Patel (Evercore) to discuss March 31 pseudo closing.                             3/14/2020          0.2
  Matthew Davidson            Multiple calls with D. Stogsdill (A&M) to discuss various operational, financing and GOB issues.        3/14/2020          0.5
  Matthew Davidson            Cash Collateral budgeting for changes in business operations and reporting to stakeholders.             3/14/2020          0.5
  Abraham Shahbain            Request diligence related to potential asset sale and motions to be filed.                              3/15/2020          0.6
  Abraham Shahbain            Update lease rejection schedule for select motions to be filed.                                         3/15/2020          0.8
  Abraham Shahbain            Create schedule summarizing document retention template to be used in meetings with the Art             3/15/2020          1.5
                              Van team.
  Abraham Shahbain            Update schedule summarizing noticing addresses for the respective motions.                              3/15/2020          1.1
  Dennis Stogsdill            Review Covid employee memo and provide edits.                                                           3/15/2020          0.2
  Dennis Stogsdill            Correspond with staff regarding travel restrictions.                                                    3/15/2020          0.1
  Dennis Stogsdill            Review Covid employee memo and provide edits.                                                           3/15/2020          0.1
  Dennis Stogsdill            Call with senior management to discuss coronavirus issues.                                              3/15/2020          0.4
  Dennis Stogsdill            Call with senior management to customer communications.                                                 3/15/2020          0.6
  Matthew Davidson            Various calls with D. Stogsdill and S. Farrell (A&M) to discuss winddown strategy and liquidation       3/15/2020          0.5
                              progress.
  Matthew Davidson            Updates to customer refund matrix and drafting of email communication to customers.                     3/15/2020          0.6
  Matthew Davidson            Daily dashboard and performance analysis.                                                               3/15/2020          0.5
  Sam Coury                   Analysis of document retention tracker checklist file.                                                  3/15/2020          0.5
  Abraham Shahbain            Participate on call with T. Williams (AVF) related to the real estate exhibit and notice address        3/16/2020          0.7
                              schedules.
  Abraham Shahbain            Participate on call with J. Ferguson, D. Ladd, and J. Gray (AVF) related to IT transition planning.     3/16/2020          0.7
  Abraham Shahbain            Update analysis reflecting legal notice addresses for motions to be filed.                              3/16/2020          1.0
  Abraham Shahbain            Create analysis related to IT transition planning and systems needed post-liquidation.                  3/16/2020          2.2
  Abraham Shahbain            Update analysis summarizing proposed lease rejections.                                                  3/16/2020          0.7
  Abraham Shahbain            Discussions with KCC related to the analysis summarizing legal notice addresses to be utilized to       3/16/2020          0.3
                              send notices.
  Abraham Shahbain            Update real estate summary based on feedback from A&M team related to closing timeline.                 3/16/2020          1.9
  Abraham Shahbain            Participate on discussions with J. Budzinski and J. Frontera (AVF) related to current processes for     3/16/2020          0.8
                              IT transition planning.
  Abraham Shahbain            Discussions with B. Anderson (AVF) related to certain master lease agreements and other open            3/16/2020          0.5
                              legal items.
  Abraham Shahbain            Discussions with Benesch team related to lease rejection motion.                                        3/16/2020          0.4
  Abraham Shahbain            Discussions with D. Ladd (AVF) related to IT transition planning.                                       3/16/2020          0.4
  Abraham Shahbain            Create analysis summarizing lease rejection claims.                                                     3/16/2020          1.5
  Arjun Lal                   Coordinate utility and other vendor issues with company and counsel.                                    3/16/2020          0.6
  Dennis Stogsdill            Multiple calls with M. Davidson (A&M) to discuss various operational, financing and GOB issues.         3/16/2020          0.7
  Dennis Stogsdill            Call with senior management to discuss corona virus issues.                                             3/16/2020          0.3
  Dennis Stogsdill            Call with executive team to discuss corona contingency action plans.                                    3/16/2020          0.7
  Dennis Stogsdill            Call with Levin HR team regarding benefits issues.                                                      3/16/2020          0.4
  Dennis Stogsdill            Review PTO calculations.                                                                                3/16/2020          0.3
  Dennis Stogsdill            Call with CFO regarding case update and GOB issues.                                                     3/16/2020          0.4
  Dennis Stogsdill            Call with Benesch labor team to discuss labor laws.                                                     3/16/2020          0.3
  Dennis Stogsdill            Multiple emails with senior management regarding corona issues.                                         3/16/2020          0.8
  Dennis Stogsdill            Multiple emails with senior management regarding Michigan rules.                                        3/16/2020          0.2
  Dennis Stogsdill            Multiple calls with M. Davidson (A&M) to discuss case idea.                                             3/16/2020          0.5
  Matthew Davidson            Credit Card holdback analysis and correspondence with J. Hoover (BFCA) re: same.                        3/16/2020          0.4
  Matthew Davidson            Review of employee handbook re: PTO and vacation.                                                       3/16/2020          0.2
  Matthew Davidson            Working session to identify transition services for AVF / L&W sale.                                     3/16/2020          0.4
  Matthew Davidson            Multiple calls with D. Stogsdill (A&M) to discuss various operational, financing and GOB issues.        3/16/2020          0.7
  Matthew Davidson            Discussion with J. Ferguson (AVF) re: delivery constraints in Illinois, Michigan and Ohio Market.       3/16/2020          0.5

                                                                                                                                       Fee Application
Exhibit D                                                                                                                                 Page 7 of 36
                       Case 20-10553-CSS                      Doc 454            Filed 05/06/20               Page 34 of 68


  Art Van Furniture, LLC
  Alvarez & Marsal North America, LLC
  March 9, 2020 through April 6, 2020

  Professional                                                          Time Description                                                Date          Time

  Matthew Davidson            Review of daily sales activity and correspondence with B. Allen (CTG) re: same.                             3/16/2020          0.3
  Matthew Davidson            Correspondence with J. Ferguson (AVF) re: landlord side letters and company restrictions for store          3/16/2020          0.4
                              GOB sales.
  Sam Coury                   Distribution of IT systems information by entity.                                                           3/16/2020          0.5
  Abraham Shahbain            Discussions with B. Anderson (AVF) and S. Coury (A&M) related to document retention next steps.             3/17/2020          0.3
  Abraham Shahbain            Create updated lease rejection exhibit based on discussions with A&M team.                                  3/17/2020          2.2
  Abraham Shahbain            Discussions with B. Anderson (AVF) related to master lease agreements.                                      3/17/2020          0.5
  Abraham Shahbain            Update of analysis summarizing IT transition planning for post liquidation system needs.                    3/17/2020          1.7
  Abraham Shahbain            Participate on call with Art Van team related to IT transition planning.                                    3/17/2020          0.6
  Abraham Shahbain            Create analysis to provide monthly rent by lease location.                                                  3/17/2020          0.6
  Abraham Shahbain            Respond to diligence requests from Art Van team.                                                            3/17/2020          0.7
  Abraham Shahbain            Participate on call with G. Werkheiser (BFCA) related to updates to motions to be filed.                    3/17/2020          0.4
  Abraham Shahbain            Discussions with KCC related to motions and legal notices to be filed.                                      3/17/2020          0.2
  Arjun Lal                   Email with Levin management to resolve operating issues and questions.                                      3/17/2020          1.0
  Dennis Stogsdill            Emails regarding Levin furlough issues.                                                                     3/17/2020          0.2
  Matthew Davidson            Modeling of various liquidation scenarios and recovery.                                                     3/17/2020          1.5
  Matthew Davidson            Call with D. Ladd and J. Ferguson (AVF) to discuss liquidation analysis and execution plan.                 3/17/2020          1.1
  Matthew Davidson            Work related to Synchrony reserve and communication with J. Hoover (BFCA) re: same.                         3/17/2020          0.3
  Matthew Davidson            Updates and reconciliation of BAMS payment re: credit card holdback analysis and                            3/17/2020          0.6
                              correspondence with J. Hoover (BFCA) re: same.
  Matthew Davidson            Working session with K. Gauthier (AVF) regarding inventory value by location.                               3/17/2020          0.6
  Matthew Davidson            Review of Synchrony sales for non-payment and analysis of open Synchrony order for cease in                 3/17/2020          1.0
                              delivery.
  Matthew Davidson            Email with B. Allen (CTG) re: March rent payments.                                                          3/17/2020          0.1
  Sam Coury                   Creation and distribution of Company file sharing folder for K. Gauthier (AVF).                             3/17/2020          0.4
  Abraham Shahbain            Participate on call with A&M, Benesch, and US Trustee related to initial debtor interview.                  3/18/2020          0.5
  Abraham Shahbain            Call with G. White (AVF) and S. Coury (A&M) related to the IT transition plan.                              3/18/2020          0.5
  Abraham Shahbain            Participate on call with Art Van team related to the IT transition plan and next steps.                     3/18/2020          0.5
  Abraham Shahbain            Respond to diligence requests from Art Van team related to vendor demands.                                  3/18/2020          0.4
  Abraham Shahbain            Update of IT transition plan analysis based on discussions with Art Van team.                               3/18/2020          1.2
  Abraham Shahbain            Participate on call with Benesch related to the rejection motion timelines and next steps.                  3/18/2020          0.5
  Abraham Shahbain            Participate in call with JLL related to lease bidding procedures.                                           3/18/2020          0.5
  Abraham Shahbain            Participate on a call with the D. Stogsdill, M. Davidson, A. Lal, S. Farrell, S. Loop, S. Coury, and S.     3/18/2020          0.5
                              Douglas (A&M) related to a project update and go-forward communication and organizational
                              structure plans.
  Abraham Shahbain            Participate on call with D. Stogsdill (A&M) and the C. Wenger, D. Ladd, J. Ferguson, and J.                 3/18/2020          0.9
                              Niebieszczanski (AVF) related to communication and organizational planning.
  Arjun Lal                   Email with Levin management and counsel to resolve operating issues and questions relating to               3/18/2020          1.4
                              utilities, customer refunds, and other vendors.
  Dennis Stogsdill            Multiple calls with internal HR and legal regarding operational issues.                                     3/18/2020          0.5
  Dennis Stogsdill            Review multiple drafts of employee memo from Sard; provide comments.                                        3/18/2020          0.5
  Dennis Stogsdill            Multiple phone calls with C. Wenger (AVF) related to FAQs.                                                  3/18/2020          0.5
  Matthew Davidson            Correspondence with J. Budzinski (AVF) to discuss pre-petition payroll for returned checks.                 3/18/2020          0.2
  Matthew Davidson            Various emails and correspondence with D. Ladd (AVF) and G. Werkheiser (BFCA) re: outstanding               3/18/2020          0.3
                              AMEX balance and ability to pay.
  Matthew Davidson            Daily update to credit card holdback analysis and correspondence with J. Hoover (BFCA) re: same.            3/18/2020          0.2
  Matthew Davidson            Communication with B. Allen (CTG) re: store rent and potential closures.                                    3/18/2020          0.2
  Matthew Davidson            Correspondence with L. Lynch (AVF) re: credit card chargebacks and open Synchrony orders.                   3/18/2020          0.4
  Sam Coury                   Borrowing base variance reporting.                                                                          3/18/2020          1.4
  Abraham Shahbain            Discussions with Art Van team related to operational strategy and upcoming employee                         3/19/2020          0.7
                              communications.
  Abraham Shahbain            Participate on call with G. Werkheiser (BFCA) and JLL team related to lease bidding procedures.             3/19/2020          0.5
  Abraham Shahbain            Create analysis summarizing operational and headcount rationalizing timeline for Art Van.                   3/19/2020          0.7
  Abraham Shahbain            Participate on call with Art Van team related to document retention standards.                              3/19/2020          0.5
  Abraham Shahbain            Update of analysis summarizing near term corporate winddown steps.                                          3/19/2020          0.7
  Abraham Shahbain            Discussions with D. Ladd and J. Ferguson (AVF) related to the lease rejection process.                      3/19/2020          0.4
  Abraham Shahbain            Create updated lease rejection exhibits to reflect leases to be removed from rejection.                     3/19/2020          0.8
  Abraham Shahbain            Research of potential parties to purchase inventory on a bulk basis.                                        3/19/2020          0.8

                                                                                                                                           Fee Application
Exhibit D                                                                                                                                     Page 8 of 36
                       Case 20-10553-CSS                     Doc 454           Filed 05/06/20               Page 35 of 68


  Art Van Furniture, LLC
  Alvarez & Marsal North America, LLC
  March 9, 2020 through April 6, 2020

  Professional                                                         Time Description                                              Date          Time

  Arjun Lal                   Develop and refine workplan, containing priorities for the next several weeks and months of the          3/19/2020          3.0
                              winddown of the business.
  Arjun Lal                   Discuss winddown plan and priorities for the business with the Levin management team.                    3/19/2020          1.5
  Dennis Stogsdill            Multiple emails with senior management, sponsor and advisors regarding memo wording.                     3/19/2020          0.6
  Dennis Stogsdill            Call with senior management to discuss closing update.                                                   3/19/2020          0.6
  Dennis Stogsdill            Multiple conference calls with internal HR and legal regarding operational issues.                       3/19/2020          1.0
  Dennis Stogsdill            Call with senior management to discuss closing strategy.                                                 3/19/2020          0.6
  Dennis Stogsdill            Review corporate FAQs and provide comments.                                                              3/19/2020          0.2
  Dennis Stogsdill            Multiple calls and emails with COO regarding shutdown issues.                                            3/19/2020          1.5
  Matthew Davidson            Continue headcount reduction work with D. Ladd and J. Ferguson (AVF) for store closings.                 3/19/2020          0.5
  Matthew Davidson            Participation in Benesch update call re: store closings.                                                 3/19/2020          0.6
  Matthew Davidson            Working session to discuss credit card reserves and strategy for holdbacks to be released.               3/19/2020          0.5
  Sam Coury                   Calculate rent expense for upcoming three months for certain grouping of stores.                         3/19/2020          0.4
  Sam Coury                   Prepare list of bulk inventory buyers to contact for potential sale of Art Van inventory.                3/19/2020          1.5
  Sam Coury                   Distribute box site link to share various documents relating to inventory amounts.                       3/19/2020          0.2
  Sam Coury                   Create outline for wind-down presentation.                                                               3/19/2020          0.2
  Abraham Shahbain            Participate on call with JLL and T. Williams (AVF) related to the lease bidding procedures timeline.     3/20/2020          0.5
  Abraham Shahbain            Call with T. Williams (AVF) related to lease rejection process and next steps.                           3/20/2020          0.4
  Abraham Shahbain            Respond to email diligence requests from Art Van team related to clean up process at lease               3/20/2020          0.5
                              locations.
  Abraham Shahbain            Call with B. Anderson (AVF) related to the document retention process.                                   3/20/2020          0.3
  Abraham Shahbain            Create slide summarizing the lease rejection process and overview.                                       3/20/2020          1.3
  Abraham Shahbain            Call with KCC related to customer and employee questions.                                                3/20/2020          0.3
  Abraham Shahbain            Respond to diligence requests from A&M team related to inventory.                                        3/20/2020          0.3
  Abraham Shahbain            Discussions with S. Coury (A&M) related to an inventory summary file.                                    3/20/2020          0.2
  Abraham Shahbain            Create analysis that summarizes rent and inventory per store.                                            3/20/2020          1.4
  Arjun Lal                   Finalize, discuss and review staffing plan for Levin with A&M and Levin management team.                 3/20/2020          2.0
  Dennis Stogsdill            Review draft corporate WARN notice and FAQs.                                                             3/20/2020          0.3
  Dennis Stogsdill            Multiple calls with COO regarding DC and store operations.                                               3/20/2020          0.9
  Dennis Stogsdill            Review draft press release and covid document; aggregate comments.                                       3/20/2020          0.2
  Dennis Stogsdill            Multiple emails from management regarding questions and issues related to layoffs.                       3/20/2020          0.4
  Dennis Stogsdill            Emails with subsidiary team regarding winddown issues and staffing.                                      3/20/2020          0.3
  Dennis Stogsdill            Multiple emails with sponsor and PR firm regarding press release.                                        3/20/2020          0.4
  Dennis Stogsdill            Calls and emails regarding customer pickup issues.                                                       3/20/2020          0.6
  Matthew Davidson            Call with G. Glyptis and I. Fostyk (Levin & Wolf) to discuss headcount reductions.                       3/20/2020          0.5
  Matthew Davidson            Telephone with G. Werkheiser and M. Barrie (BFCA) to discuss Wells comments to business plan             3/20/2020          0.6
                              and follow up work needed for information request.
  Matthew Davidson            Email with J. Hoover (BFCA) re: credit card holdback.                                                    3/20/2020          0.2
  Matthew Davidson            Email with B. Allen (CTG) re: Wells Fargo information request.                                           3/20/2020          0.2
  Matthew Davidson            Development of inventory analysis by location.                                                           3/20/2020          0.4
  Matthew Davidson            Work re: post-petition deposits exposure amount.                                                         3/20/2020          0.3
  Matthew Davidson            Creation of cash flow and moth ball presentation to Wells Fargo.                                         3/20/2020          0.6
  Sam Coury                   Create PowerPoint shell deck to be used for wind-down report.                                            3/20/2020          1.9
  Sam Coury                   Creation of headcount reduction charts.                                                                  3/20/2020          0.8
  Sam Coury                   Populate slide deck with information relating to headcount reduction plans.                              3/20/2020          0.5
  Sam Coury                   Acquire updated inventory information by store for each entity.                                          3/20/2020          0.4
  Sam Coury                   Calculate current inventory levels at each store location based on detailed information provided         3/20/2020          1.3
                              by company.
  Sam Coury                   Create inventory summary chart to be used in wind-down PowerPoint slide.                                 3/20/2020          0.7
  Sam Coury                   Consolidate PowerPoint slides received from other team members into singular deck.                       3/20/2020          1.2
  Abraham Shahbain            Create PowerPoint slide reflecting an overview of the lease marketing process.                           3/21/2020          0.8
  Dennis Stogsdill            Call with COO/CFO to discuss DC messaging.                                                               3/21/2020          0.2
  Dennis Stogsdill            Correspond with counsel and CFO regarding various issues.                                                3/21/2020          0.2
  Matthew Davidson            Email correspondence with J. Hoover (BFCA) re: credit card reserves.                                     3/21/2020          0.2
  Matthew Davidson            Email correspondence with J. Ferguson (AVF) re: customer deposits and treatment for cash flow            3/21/2020          0.2
                              budget.
  Sam Coury                   Coordinate planning for wind-down deck update after receiving team feedback.                             3/21/2020          0.2
  Sam Coury                   Evaluate wind-down PowerPoint deck to eliminate errors and ensure consistency.                           3/21/2020          0.8

                                                                                                                                        Fee Application
Exhibit D                                                                                                                                  Page 9 of 36
                       Case 20-10553-CSS                     Doc 454            Filed 05/06/20              Page 36 of 68


  Art Van Furniture, LLC
  Alvarez & Marsal North America, LLC
  March 9, 2020 through April 6, 2020

  Professional                                                         Time Description                                               Date          Time

  Sam Coury                   Update of PowerPoint to incorporate comments received from team relating to cash forecast                 3/21/2020           1.4
                              assumptions.
  Sam Coury                   Distribution of PowerPoint to team with explanation of updates since previous version.                    3/21/2020           0.2
  Sam Coury                   Creation of additional slide relating to other wind-down activities.                                      3/21/2020           0.7
  Sam Coury                   Finalization of PowerPoint to consolidate slides edited and updated by the A&M team.                      3/21/2020           0.8
  Abraham Shahbain            Create and update an inventory per store reconciliation schedule.                                         3/22/2020           0.7
  Dennis Stogsdill            Correspond with CFO regarding various wind down issues.                                                   3/22/2020           0.3
  Dennis Stogsdill            Multiple calls with M. Davidson (A&M) to discuss various winddown issues.                                 3/22/2020           0.5
  Dennis Stogsdill            Multiple calls with COO regarding DC and store operations.                                                3/22/2020           0.5
  Dennis Stogsdill            Research asset purchase value list and send emails to Hilco.                                              3/22/2020           0.2
  Dennis Stogsdill            Calls with senior management team regarding store closure comm issues.                                    3/22/2020           0.6
  Sam Coury                   Incorporate edits for wind-down deck comments received from A&M team.                                     3/22/2020           0.7
  Sam Coury                   Reduce language to be included in Levin Furniture headcount reduction slide.                              3/22/2020           0.5
  Sam Coury                   Incorporate updated slides received from S. Farrell and S. Loop (A&M) into master PowerPoint              3/22/2020           0.3
                              deck.
  Sam Coury                   Finalize updated version of wind-down deck to eliminate errors and inconsistencies.                       3/22/2020           0.7
  Sam Coury                   Provide fixed asset detail for Art Van Furniture.                                                         3/22/2020           0.2
  Sam Coury                   Adjust total employee number in headcount reduction charts.                                               3/22/2020           0.1
  Abraham Shahbain            Discussions with S. Coury (A&M) related to strategy and message to potential bulk inventory               3/23/2020           0.7
                              buyers.
  Abraham Shahbain            Participate on call with J. Ferguson, D. Ladd, and T. Williams (AVF) to discuss the winddown plan         3/23/2020           0.5
                              for the sleep stores and the removal of inventory.
  Abraham Shahbain            Discussions with G. Werkheiser (BFCA) related to the ability to remove inventory from stores.             3/23/2020           0.4
  Abraham Shahbain            Call with T. Williams (AVF) to discuss the process to winddown the sleep stores.                          3/23/2020           0.9
  Abraham Shahbain            Call with J. Ferguson (AVF) to discuss the vendor process selection to winddown select stores as of       3/23/2020           0.7
                              March 31, 20.
  Abraham Shahbain            Update of bulk buyer list and responses from each buyer regarding the opportunity.                        3/23/2020          0.90
  Abraham Shahbain            Discussions with A. Miller (SB360) related to bulk buying opportunity and interest of his firm.           3/23/2020          0.60
  Abraham Shahbain            Participate on call with JLL and T. Williams (AVF) related to lease marketing process and current         3/23/2020           0.5
                              status.
  Arjun Lal                   Call with M. Fetterman (AVF) re: renewal of insurance policies.                                           3/23/2020           0.5
  Arjun Lal                   Review of current insurance policies, cost and need for renewal.                                          3/23/2020           0.6
  Arjun Lal                   Call with A. Shahbain (A&M) to discuss Levin & Wolf winddown.                                             3/23/2020           0.3
  Arjun Lal                   Emails with Levin managers, counsel to resolve issues with utilities, and other customer facing           3/23/2020           0.6
                              questions.
  Dennis Stogsdill            Conference call with management team regarding sleep store inventory issues.                              3/23/2020           0.3
  Dennis Stogsdill            Research state mandate issue; multiple emails with Benesch regarding same.                                3/23/2020           0.3
  Dennis Stogsdill            Multiple emails regarding Chinese subsidiary issues.                                                      3/23/2020           0.2
  Dennis Stogsdill            Multiple calls with M. Davidson (A&M) to discuss various winddown issues.                                 3/23/2020           0.5
  Dennis Stogsdill            Call with CFO to discuss fiduciary liabilities.                                                           3/23/2020           0.3
  Dennis Stogsdill            Multiple calls with COO to discuss operational issues.                                                    3/23/2020           0.7
  Dennis Stogsdill            Evaluate inventory consolidation logistics and pricing issues; calls regarding same.                      3/23/2020           0.3
  Matthew Davidson            Preparation and participation in credit processor holdback complaint call with J. Budzinski (AVF), J.     3/23/2020           0.8
                              Hoover, and J. Heydt (BFCA).
  Matthew Davidson            Daily cash management including daily disbursements, cash on hand, and projected liquidity.               3/23/2020           1.0
  Matthew Davidson            Preparation and participation in Benesch and A&M update call to discuss suspension motion.                3/23/2020           0.5
  Matthew Davidson            Continue to work on merchant credit card processor reserve analysis and correspondence with J.            3/23/2020           0.4
                              Hoover (BFCA) re: same.
  Matthew Davidson            Research and analysis of cost to moving employees to Professional Employment Organization for             3/23/2020          1.00
                              healthcare and benefits.
  Matthew Davidson            Continue to work on outstanding customer deposits to quantify total exposure.                             3/23/2020          0.70
  Matthew Davidson            Multiple calls with D. Stogsdill (A&M) to discuss various winddown issues.                                3/23/2020           0.5
  Matthew Davidson            Call with A. Lal (A&M) to discuss winddown strategy for L&W (headcount reductions BK reporting,           3/23/2020           0.3
                              etc.).
  Matthew Davidson            Due diligence for insurance renewal including premiums, limits and coverage.                              3/23/2020           1.5
  Sam Coury                   Phone outreach to inventory bulk buyers to gauge interest in merchandise sale.                            3/23/2020           1.5
  Sam Coury                   Preparing email template to send to potential inventory buyers.                                           3/23/2020           0.3
  Sam Coury                   Introductory email distribution to potential buyers.                                                      3/23/2020           0.5

                                                                                                                                         Fee Application
Exhibit D                                                                                                                                  Page 10 of 36
                       Case 20-10553-CSS                     Doc 454           Filed 05/06/20              Page 37 of 68


  Art Van Furniture, LLC
  Alvarez & Marsal North America, LLC
  March 9, 2020 through April 6, 2020

  Professional                                                         Time Description                                              Date          Time

  Sam Coury                   Redial of all potential buyers that did not respond via phone in first circulation.                      3/23/2020          0.4
  Sam Coury                   Write-up summarizing interest of contacted companies.                                                    3/23/2020          0.5
  Sam Coury                   Follow up phone discussion with All Seasons Trading Group regarding merchandise sale detail.             3/23/2020          0.3
  Sam Coury                   Correspondence with R. Boone (BIB) regarding inventory available for sale.                               3/23/2020          0.2
  Sam Coury                   Edit of inventory sale process write-up for recent communications with buyers.                           3/23/2020          0.5
  Sam Coury                   Discussions with A. Shahbain (A&M) regarding inventory bulk sale process.                                3/23/2020          0.7
  Sam Coury                   Coordination of inventory sale update discussion.                                                        3/23/2020          0.3
  Abraham Shahbain            Participate on call with D. Stogsdill (A&M) and A. Miller (SB360) related to the interest for a bulk     3/24/2020          0.5
                              inventory purchase.
  Abraham Shahbain            Update schedule summarizing inventory by store requested by interested buyers.                           3/24/2020          0.8
  Abraham Shahbain            Discussions with T. Williams (AVF) related to store closure process related to the sleep stores.         3/24/2020          0.3
  Abraham Shahbain            Respond to diligence request from the external parties related to inventory detail.                      3/24/2020          0.4
  Abraham Shahbain            Call with S. Coury (A&M) to discuss the distribution of a schedule summarizing inventory location        3/24/2020          0.5
                              by store to acquisition candidates.
  Abraham Shahbain            Update bulk buyer inventory tracker list based on progress of discussions and data provided.             3/24/2020          0.4
  Arjun Lal                   Emails with client and advisors to resolve operating issues and questions.                               3/24/2020          0.8
  Arjun Lal                   Develop and discuss template with Levin management to track store security, keys, company cars,          3/24/2020          1.7
                              laptops, cellphones and other mobile assets.
  Dennis Stogsdill            Calls with COO regarding various wind down and operational issues.                                       3/24/2020          0.9
  Dennis Stogsdill            Multiple calls with M. Davidson (A&M) to discuss various winddown issues.                                3/24/2020          0.4
  Matthew Davidson            Continue headcount reduction work with D. Ladd and J. Ferguson (AVF) for suspension period.              3/24/2020          1.2
  Matthew Davidson            Status call with insurance broker (AON) to discuss coverage, premiums, and next steps.                   3/24/2020          0.8
  Matthew Davidson            Multiple calls with D. Stogsdill (A&M) to discuss various winddown issues.                               3/24/2020          0.4
  Matthew Davidson            Email correspondence with J. Budzinski (AVF) to discuss tax matters and engagement of                    3/24/2020          0.2
                              professionals.
  Matthew Davidson            Call with J. Budzinski (AVF) to review BofA complaint for business facts.                                3/24/2020          0.8
  Sam Coury                   Coordinating access to drop inventory master file into shared folder with J. Ferguson (AVF).             3/24/2020          0.2
  Sam Coury                   Allocate inventory to Levin Furniture store locations to provide to bulk inventory buyer groups.         3/24/2020          1.4
  Sam Coury                   Reconcile A&M store naming conventions to store locations provided in data.                              3/24/2020          0.5
  Sam Coury                   Breakdown of inventory file to allocate to stores relating to certain landlords.                         3/24/2020          0.9
  Sam Coury                   Create share folder for inventory buyer groups.                                                          3/24/2020          0.3
  Sam Coury                   Prepare tracking template for inventory sales outreach.                                                  3/24/2020          0.8
  Sam Coury                   Discuss distribution of inventory information to acquisition candidates with A. Shahbain (A&M).          3/24/2020          0.5
  Sam Coury                   Distribution of inventory detail and access link to the inventory Box site.                              3/24/2020          0.5
  Abraham Shahbain            Participate on call with JLL and T. Williams (AVF) related to the sleep store lease marketing            3/25/2020          0.5
                              process.
  Abraham Shahbain            Respond to diligence request related to rejection of store leases.                                       3/25/2020          0.6
  Abraham Shahbain            Provide updates to the Art Van inventory information.                                                    3/25/2020          0.7
  Abraham Shahbain            Respond to diligence requests related to vendor emails.                                                  3/25/2020          0.4
  Arjun Lal                   Review used company car sale policy, list of assets, and pricing options with Levin CFO.                 3/25/2020          1.0
  Dennis Stogsdill            Multiple calls with M. Davidson (A&M) to discuss various winddown issues.                                3/25/2020          0.8
  Dennis Stogsdill            Calls with COO regarding various wind down and operational issues.                                       3/25/2020          0.7
  Matthew Davidson            Payroll analytics for payroll funding request for AVF and L&W.                                           3/25/2020          0.7
  Sam Coury                   Reconciliation of AVF inventory locations to master real estate file.                                    3/25/2020          2.2
  Sam Coury                   Correspondence with inventory purchasing groups regarding follow up questions.                           3/25/2020          0.4
  Sam Coury                   Create Art Van inventory summary allocation file based on data provided.                                 3/25/2020          1.3
  Sam Coury                   Refine Art Van inventory file to only show Store Capital properties to distribute to specific            3/25/2020          0.3
                              purchasing group.
  Sam Coury                   Inventory file updates for consolidating certain locations inventory value.                              3/25/2020          1.0
  Sam Coury                   Incorporate four more locations into Store Capital properties file.                                      3/25/2020          0.5
  Sam Coury                   Distribution of Art Van inventory summary files to purchasing groups.                                    3/25/2020          0.3
  Abraham Shahbain            Respond to diligence request from KCC team.                                                              3/26/2020          0.2
  Abraham Shahbain            Update notice list based on discussions with Benesch and Art Van team.                                   3/26/2020          0.8
  Abraham Shahbain            Participate on call with G. Werkheiser (Benesch), D. Ladd, and T. Williams (AVF) related to the          3/26/2020          0.5
                              rejection of leases and notices needed.
  Arjun Lal                   Meeting with CFO and IT manager to review ongoing IT services and expenses.                              3/26/2020          1.0
  Dennis Stogsdill            Multiple calls with M. Davidson (A&M) to discuss various winddown issues.                                3/26/2020          0.7

                                                                                                                                        Fee Application
Exhibit D                                                                                                                                 Page 11 of 36
                       Case 20-10553-CSS                     Doc 454            Filed 05/06/20               Page 38 of 68


  Art Van Furniture, LLC
  Alvarez & Marsal North America, LLC
  March 9, 2020 through April 6, 2020

  Professional                                                         Time Description                                                Date          Time

  Dennis Stogsdill            Multiple emails with CFO regarding insurance renewals.                                                     3/26/2020          0.3
  Dennis Stogsdill            Emails and call with COO regarding case update and operational issues.                                     3/26/2020          0.3
  Matthew Davidson            Modeling of unemployment tax liabilities and discussions with J. Budzinski (AVF) re: same.                 3/26/2020          0.6
  Matthew Davidson            Modeling of insurance liabilities and discussions with M. Fetterman (AVF) re: same.                        3/26/2020          0.8
  Matthew Davidson            Payroll reconciliation for funding analysis.                                                               3/26/2020          0.3
  Matthew Davidson            Email with D. Roscart and J. Budzinski (AVF) re: credit card receivables and collection status.            3/26/2020          0.2
  Matthew Davidson            Email and review of Michigan State tax audit with J. Budzinski (AVF).                                      3/26/2020          0.3
  Sam Coury                   Update version of inventory outreach tracker for recent communication.                                     3/26/2020          0.6
  Abraham Shahbain            Participate on call with AON, D. Ladd, J. Budzinski (AVF), and M. Davidson (A&M) related to                3/27/2020          0.7
                              property insurance needs going forward.
  Abraham Shahbain            Respond to diligence requests from Art Van team related to vendor requests.                                3/27/2020          0.4
  Abraham Shahbain            Update lease rejection exhibit based on discussions with T. Williams (AVF).                                3/27/2020          0.4
  Abraham Shahbain            Update notice addresses for landlords under the lease rejection motion to properly be noticed.             3/27/2020          0.9
  Abraham Shahbain            Create analysis summarizing inventory by landlord based on request from the A&M team.                      3/27/2020          0.9
  Abraham Shahbain            Create email follow-up to potential interested bulk buyers.                                                3/27/2020          0.3
  Dennis Stogsdill            Review insurance renewal information.                                                                      3/27/2020          0.1
  Dennis Stogsdill            Emails and call with COO regarding winddown and operational issues.                                        3/27/2020          0.5
  Dennis Stogsdill            Review property insurance renewal update from management.                                                  3/27/2020          0.5
  Matthew Davidson            Preparation and participation in property renewal update with A. Shahbain(A&M), N. Wiest                   3/27/2020          0.7
                              (AON), J. Budzinski, and D. Ladd (AVF).
  Matthew Davidson            Email with J. Budzinski (AVF) re: Franchisee AR and ability to ACH draft.                                  3/27/2020          0.2
  Matthew Davidson            Modeling of budget vs. actual activity per cash collateral order for previous weeks actual cash flow       3/27/2020          0.5
                              activity.
  Matthew Davidson            Preparation and participation in suspension motion and GOB cash call with G. Werkheiser (BFCA).            3/27/2020          0.4
  Matthew Davidson            Email correspondence with G. Werkheiser (BFCA) re: current liquidity.                                      3/27/2020          0.2
  Matthew Davidson            Email correspondence with J. Niebieszczanski (AVF) re: unpaid benefits and funding requirements.           3/27/2020          0.2
  Matthew Davidson            Continue work on insurance procurement including Statement of Values for premiums quotes.                  3/27/2020          0.5
  Sam Coury                   Consolidate inventory summary files into summary page.                                                     3/27/2020          0.4
  Sam Coury                   Correspond with inventory purchase groups regarding offer deadlines.                                       3/27/2020          0.3
  Abraham Shahbain            Create analysis summarizing inventory by affiliated brand.                                                 3/28/2020          0.4
  Abraham Shahbain            Respond to diligence requests from Benesch related to inventory by landlord.                               3/28/2020          0.6
  Dennis Stogsdill            Workplan and suspension strategy call with M. Davidson (A&M), G. Werkheiser, and M. Barrie                 3/28/2020          0.5
                              (BFCA).
  Dennis Stogsdill            Call with insurance expert to discuss PC market and options.                                               3/28/2020          0.3
  Dennis Stogsdill            Emails with COO/CFO regarding case updates.                                                                3/28/2020          0.2
  Matthew Davidson            Email correspondence with D. Ladd (AVF) re: property and casualty insurance.                               3/28/2020          0.2
  Matthew Davidson            Strategy call with G. Werkheiser, M. Barrie (BFCA) and D. Stogsdill (A&M) to discuss workplan and          3/28/2020          0.5
                              suspension.
  Matthew Davidson            L&W customer deposit analysis and correspondence with G. Werkheiser (BFCA) re: same for L&W                3/28/2020          0.5
                              APA.
  Abraham Shahbain            Respond to diligence request from A&M team related to historical sales.                                    3/29/2020          0.2
  Abraham Shahbain            Respond to diligence request from A&M team related to store count and current lease rejections.            3/29/2020          0.2
  Dennis Stogsdill            Emails with senior management regarding operational issues.                                                3/29/2020          0.3
  Dennis Stogsdill            Emails with COO/CFO regarding operational issues.                                                          3/29/2020          0.2
  Matthew Davidson            Email correspondence with M. Fetterman (AVF) to discuss potential insurance claim proceeds.                3/29/2020          0.1
  Abraham Shahbain            Participate on call with S. Farrell (A&M), K. Patel, and J. Gray (AVF) related to utility provides and     3/30/2020          0.5
                              outstanding amounts owed.
  Abraham Shahbain            Compare lease rejection exhibits to population data provided to KCC team.                                  3/30/2020          0.3
  Abraham Shahbain            Discussions with T. Williams (AVF) related to lease rejection notice letter.                               3/30/2020          0.2
  Abraham Shahbain            Provide diligence data to Art Van team related to the lease rejection notices.                             3/30/2020          0.2
  Abraham Shahbain            Discussions with T. Williams (AVF) related to the status of the removal of inventory from rejected         3/30/2020          0.4
                              stores.
  Abraham Shahbain            Discussions with K. Patel (AVF) related to near term payments to logistics vendors.                        3/30/2020          0.4
  Dennis Stogsdill            Correspondence with CFO regarding outstanding business issues leading up to conversion.                    3/30/2020          0.2
  Matthew Davidson            Email correspondence with B. Allen (CTG) re: credit card holdbacks.                                        3/30/2020          0.2
  Matthew Davidson            Due diligence on Professional Employee Organization to transition employees in mothball                    3/30/2020          1.1
                              scenario.


                                                                                                                                          Fee Application
Exhibit D                                                                                                                                   Page 12 of 36
                       Case 20-10553-CSS                     Doc 454           Filed 05/06/20             Page 39 of 68


  Art Van Furniture, LLC
  Alvarez & Marsal North America, LLC
  March 9, 2020 through April 6, 2020

  Professional                                                        Time Description                                            Date             Time

  Matthew Davidson            Email correspondence with G. Werkheiser (BFCA) re: workers comp and funding needs.                     3/30/2020            0.2
  Matthew Davidson            Email with M. Fetterman (AVF) re: insurance claim proceeds and execution plan to collect.              3/30/2020            0.3
  Matthew Davidson            Creation of accrued and unpaid liability analysis per the request of Wells Fargo.                      3/30/2020            0.4
  Matthew Davidson            Review and correspondence with N. Wiest (AON) re: Property Market update for insurance.                3/30/2020            0.4
  Abraham Shahbain            Respond to diligence request from A&M team.                                                            3/31/2020            0.3
  Dennis Stogsdill            Calls with C. Wenger (AVF) regarding PEO options.                                                      3/31/2020            0.5
  Dennis Stogsdill            Call and emails with M. Davidson (A&M) regarding policy issues.                                        3/31/2020            0.1
  Dennis Stogsdill            Multiple emails with Benesch and management team regarding insurance renewals.                         3/31/2020            0.3
  Dennis Stogsdill            Emails with management team regarding PEO options.                                                     3/31/2020            0.2
  Dennis Stogsdill            Call with CFO regarding insurance renewal issues.                                                      3/31/2020            0.2
  Dennis Stogsdill            Review insurance renewal policies; emails regarding same.                                              3/31/2020            0.3
  Matthew Davidson            Call and emails with D. Stogsdill (A&M) regarding policy issues.                                       3/31/2020            0.1
  Matthew Davidson            Continued due diligence on Professional Employee Organization to transition employees in               3/31/2020            0.4
                              mothball scenario.
  Matthew Davidson            Telephone call with G. Glyptis (AVF) re: PNC account hold and plan to remove hold from account.        3/31/2020            0.5
  Matthew Davidson            Email and telephone with J. Hoover (BFCA) to discuss PNC account hold and plan to remove hold          3/31/2020            0.2
                              from account.
  Matthew Davidson            L&W payroll analysis including 401K analysis for employee vs. employer funding.                        3/31/2020            0.5
  Matthew Davidson            Review of State of Michigan sales tax claim and call with J. Budzinski (AVF) to discuss response to    3/31/2020            0.5
                              protest.
  Abraham Shahbain            Respond to diligence request from Benesch related to parties interested in purchasing inventory          4/1/2020           0.4
                              at select stores.
  Abraham Shahbain            Participate on call with B. Anderson (AVF) and other Art Van team members related to data                4/1/2020           0.4
                              retention.
  Abraham Shahbain            Update summary analysis related to inventory requested by external parties.                              4/1/2020           0.5
  Abraham Shahbain            Update summary analysis related to FF&E requested by external parties.                                   4/1/2020           0.2
  Dennis Stogsdill            Review headcount analysis.                                                                               4/1/2020           0.2
  Dennis Stogsdill            Correspondence from company regarding China operational issues.                                          4/1/2020           0.2
  Sam Coury                   Update of master Levin inventory file to separate Monroeville locations.                                 4/1/2020           0.5
  Sam Coury                   Art Van inventory update by location for certain stores.                                                 4/1/2020           1.4
  Sam Coury                   Summarize current value of FF&E by location.                                                             4/1/2020           1.1
  Abraham Shahbain            Participate on call with J. Ferguson (AVF) related to data request on customer deposits.                 4/2/2020           0.5
  Abraham Shahbain            Create summary template schedule to utilize in understanding the movement of inventory.                  4/2/2020           1.3
  Abraham Shahbain            Update inventory reconciliation to include summary of each location.                                     4/2/2020           1.9
  Abraham Shahbain            Update schedule summarizing leased locations with landlords and master lease information.                4/2/2020           1.5
  Dennis Stogsdill            Emails with senior management regarding operational issues.                                              4/2/2020           0.3
  Dennis Stogsdill            Review draft FAQs prepared by sponsor and management.                                                    4/2/2020           0.3
  Dennis Stogsdill            Calls with COO to discuss DC/operational issues.                                                         4/2/2020           0.4
  Dennis Stogsdill            Review markup of proposed FAQs.                                                                          4/2/2020           0.3
  Dennis Stogsdill            Review security writeup and financial estimate; emails regarding same.                                   4/2/2020           0.2
  Matthew Davidson            Telephone with G. Glyptis (AVF) re: PNC hold and payroll funding work around.                            4/2/2020           0.6
  Abraham Shahbain            Update and review of inventory detail schedule based on comments from Art Van team.                      4/3/2020           0.4
  Abraham Shahbain            Respond to diligence requests from the Art Van team related to requests from lender group.               4/3/2020           0.9
  Abraham Shahbain            Update lease rejection schedule to include rejected stores and select exhibit detail.                    4/3/2020           1.8
  Dennis Stogsdill            Calls and emails with COO regarding case update.                                                         4/3/2020           0.2
  Matthew Davidson            Modeling of budget vs. actual activity per cash collateral order for previous weeks actual cash flow     4/3/2020           0.3
                              activity.
  Matthew Davidson            Continued work on headcount reduction analysis, various telephone and email with D. Ladd (AVF)           4/3/2020           0.9
                              re: same.
  Sam Coury                   Change of store naming convention to include location numbers used in IT systems.                        4/3/2020           1.3
  Dennis Stogsdill            Calls with COO to discuss inventory query deliverable.                                                   4/4/2020           0.4
  Dennis Stogsdill            Review inventory file.                                                                                   4/4/2020           0.2
  Dennis Stogsdill            Multiple emails with CFO regarding employee funding operational issues.                                  4/6/2020           0.3
  Dennis Stogsdill            Call with management regarding fulfillment of trustee requests.                                          4/6/2020           0.4
  Matthew Davidson            Telephone and email correspondence with J. Hoover (BFCA) re: 401k funding.                               4/6/2020           0.4
  Matthew Davidson            Email with D. Roscot and G. Glyptis (AVF) re: PNC payment hold, account balance, and employee            4/6/2020           0.3
                              obligations.
                                                                                                                  Business Operations - Subtotal      290.4

                                                                                                                                      Fee Application
Exhibit D                                                                                                                               Page 13 of 36
                       Case 20-10553-CSS                     Doc 454           Filed 05/06/20              Page 40 of 68


  Art Van Furniture, LLC
  Alvarez & Marsal North America, LLC
  March 9, 2020 through April 6, 2020

  Professional                                                         Time Description                                              Date          Time


  Cash Management
  Albert Hicks                Update cash flow model with additional assumption information.                                            3/9/2020          2.1
  Albert Hicks                Build variance reporting template for cash flow forecast.                                                 3/9/2020          1.1
  Albert Hicks                Prepare summary of cash reporting under the cash collateral motion.                                       3/9/2020          1.7
  Albert Hicks                Reconciliation of weekly cash request and disbursements.                                                  3/9/2020          1.6
  Albert Hicks                Revise summary of cash reporting under the cash collateral motion following internal review.              3/9/2020          1.7
  Arjun Lal                   Attend call with treasury team to discuss communications with banks.                                      3/9/2020          1.5
  Arjun Lal                   Finalize filing day communications for banks and credit card processors.                                  3/9/2020          2.4
  Dennis Stogsdill            Prepare updated professional fee budget; discussion with CMS leader.                                      3/9/2020          0.5
  Dennis Stogsdill            Calls and emails regarding updated cash collateral forecast; email to Hilco regarding same.               3/9/2020          0.3
  Sam Coury                   Provide occupancy expenses by store for cash flow model.                                                  3/9/2020          0.6
  Sam Coury                   Build rent schedule by GOB store category for cash forecast.                                              3/9/2020          1.1
  Sean Farrell                Participate in meeting with the treasury team to discuss the communication on the bank                    3/9/2020          0.5
                              accounts.
  Sean Farrell                Meet with B. Allen (CTG) to discuss the budget.                                                           3/9/2020          0.6
  Sean Farrell                Incorporate updates to the 13-week cash flow forecast in advance of First Day hearing.                    3/9/2020          2.1
  Sean Farrell                Meet with J. Budzinski (AVF) to discuss payroll funding timing and impact of banks being shut             3/9/2020          0.5
                              down related to the filing.
  Sean Farrell                Refine and distribute summary of the cash collateral covenants to the treasury team.                      3/9/2020          1.1
  Sean Farrell                Participate in meeting with the treasury team to review daily disbursements and cash position.            3/9/2020          0.5
  Stuart Loop                 Update and analyze 13 week forecast and assumptions.                                                      3/9/2020          2.3
  Stuart Loop                 Analyze sales tax assumptions in 13 week forecast.                                                        3/9/2020          1.3
  Stuart Loop                 Update borrowing base assumptions.                                                                        3/9/2020          2.8
  Stuart Loop                 Update timing of vendor disbursements in 13 week forecast.                                                3/9/2020          0.6
  Stuart Loop                 Update going out of business forecast assumptions in 13 week forecast.                                    3/9/2020          0.3
  Stuart Loop                 Cash Management discussions wit management J. Budzinski (AVF).                                            3/9/2020          0.8
  Albert Hicks                Prepare summary of payroll expenses for workers compensation calculation.                                3/10/2020          0.7
  Albert Hicks                Analyze Levin DIP proposal for cash flow forecast impact.                                                3/10/2020          0.6
  Albert Hicks                Prepare cash flow forecast for distribution to creditor advisors.                                        3/10/2020          0.3
  Albert Hicks                Prepare summary of corporate payroll expenses.                                                           3/10/2020          0.8
  Albert Hicks                Analyze and prepare summary of store level payroll expenses.                                             3/10/2020          2.1
  Albert Hicks                Prepare summary of distribution center payroll expenses.                                                 3/10/2020          1.2
  Albert Hicks                Meeting with K. Patel (AVF) to discuss weekly cash flow.                                                 3/10/2020          0.4
  Albert Hicks                Prepare summary of salary and wages.                                                                     3/10/2020          1.8
  Albert Hicks                Prepare borrowing base exhibit.                                                                          3/10/2020          0.8
  Arjun Lal                   Review drafts of DIP Motion, DIP Credit Agreement, and Interim and Final orders.                         3/10/2020          2.3
  Sean Farrell                Meet with J. Budzinski (AVF) to discuss payroll funding timing and impact of banks being shut            3/10/2020          0.5
                              down related to the filing.
  Sean Farrell                Meet with D. Ladd (AVF) to discuss the updated borrowing base requirements.                              3/10/2020          0.3
  Sean Farrell                Prepare reconciliation of the credit card holdbacks including discussions with J. Budzinski (AVF) on     3/10/2020          1.2
                              the same.
  Sean Farrell                Participate in meeting with the treasury team to review daily disbursements and cash position.           3/10/2020          0.6
  Stuart Loop                 Update and analyze 13 week forecast and assumptions.                                                     3/10/2020          2.1
  Stuart Loop                 Update payroll cycle and forecasting.                                                                    3/10/2020          2.9
  Stuart Loop                 Revise borrowing base forecast in 13 week forecast.                                                      3/10/2020          1.2
  Stuart Loop                 Update 13 week forecast historical actuals.                                                              3/10/2020          0.4
  Stuart Loop                 Work on Disbursement Schedule for cash collateral advisors.                                              3/10/2020          0.8
  Albert Hicks                Prepare bank to book cash reconciliation report template.                                                3/11/2020          1.2
  Albert Hicks                Prepare sales reporting template.                                                                        3/11/2020          2.3
  Albert Hicks                Prepare cash deposit and disbursement reporting template.                                                3/11/2020          0.8
  Albert Hicks                Prepare inventory reporting template.                                                                    3/11/2020          1.4
  Albert Hicks                Prepare accounts receivable reporting template.                                                          3/11/2020          0.9
  Albert Hicks                Prepare accounts payable reporting template.                                                             3/11/2020          0.7
  Albert Hicks                Prepare payroll analysis.                                                                                3/11/2020          2.1
  Arjun Lal                   Develop mechanics for Levin DIP funds, and impact on Secured Facility Borrowing Base.                    3/11/2020          1.5
  Arjun Lal                   Attend call to review cash disbursements and ABL paydowns.                                               3/11/2020          0.6
  Dennis Stogsdill            Update professional fee estimate analysis.                                                               3/11/2020          0.1

                                                                                                                                        Fee Application
Exhibit D                                                                                                                                 Page 14 of 36
                       Case 20-10553-CSS                     Doc 454           Filed 05/06/20              Page 41 of 68


  Art Van Furniture, LLC
  Alvarez & Marsal North America, LLC
  March 9, 2020 through April 6, 2020

  Professional                                                         Time Description                                            Date          Time

  Matthew Davidson            Modeling of projected cash in/outflows and corresponding changes to borrowing base to create           3/11/2020          1.8
                              weekly liquidity forecast.
  Sam Coury                   Create excel file detailing all reserves placed on company.                                            3/11/2020          0.5
  Sean Farrell                Prepare disbursement forecast for the upcoming week.                                                   3/11/2020          1.8
  Sean Farrell                Meeting with J. Budzinski (AVF) to review the preliminary draft of the borrowing base certificate.     3/11/2020          0.4
  Sean Farrell                Participate in meeting with the treasury team to review daily disbursements and cash position.         3/11/2020          0.4
  Stuart Loop                 Revise Borrowing base forecast in 13 week forecast.                                                    3/11/2020          0.3
  Stuart Loop                 Update and analyze 13 week forecast and assumptions.                                                   3/11/2020          2.3
  Stuart Loop                 Revise insurance forecast in 13 week forecast.                                                         3/11/2020          0.9
  Stuart Loop                 Work on Disbursement Schedule for cash collateral advisors.                                            3/11/2020          1.7
  Stuart Loop                 Analyze borrowing base assumptions.                                                                    3/11/2020          1.7
  Stuart Loop                 Analyze payroll cycles and assumptions in 13 week forecast.                                            3/11/2020          2.4
  Albert Hicks                Revise Levin transaction hurdle analysis based on updated transaction assumptions.                     3/12/2020          2.8
  Albert Hicks                Revise payroll analysis following internal review.                                                     3/12/2020          2.4
  Albert Hicks                Prepare payroll model.                                                                                 3/12/2020          2.3
  Albert Hicks                Analyze company employee roster files.                                                                 3/12/2020          0.6
  Dennis Stogsdill            Call with B. Nortman (Hilco) to discuss budget.                                                        3/12/2020          0.3
  Matthew Davidson            Modeling of projected cash in/outflows and corresponding changes to borrowing base to create           3/12/2020          1.5
                              weekly liquidity forecast.
  Sean Farrell                Review of the updated cash flow forecast.                                                              3/12/2020          1.4
  Sean Farrell                Review and provide comments on the updated borrowing base certificate.                                 3/12/2020          1.2
  Sean Farrell                Participate in meeting with the treasury team to review daily disbursements and cash position.         3/12/2020          0.5
  Stuart Loop                 Update 13 week forecast historical actuals.                                                            3/12/2020          1.3
  Stuart Loop                 Work on Disbursement Schedule for cash collateral advisors.                                            3/12/2020          2.1
  Stuart Loop                 Analyze asset sale assumptions in 13 week forecast.                                                    3/12/2020          0.8
  Stuart Loop                 Update and analyze 13 week forecast and assumptions.                                                   3/12/2020          2.2
  Stuart Loop                 Update borrowing base and related assumptions.                                                         3/12/2020          2.1
  Stuart Loop                 Update payroll cycle and forecasting.                                                                  3/12/2020          0.3
  Albert Hicks                Analyze human resources reporting.                                                                     3/13/2020          0.7
  Albert Hicks                Call with J. Niebieszczanski (AVF) to discuss human resources reporting.                               3/13/2020          0.4
  Albert Hicks                Update payroll model to incorporate commissions payment estimate.                                      3/13/2020          1.1
  Albert Hicks                Update payroll model to incorporate estimated payments to distribution center employees.               3/13/2020          1.3
  Albert Hicks                Update payroll model with company's payroll schedule.                                                  3/13/2020          1.2
  Albert Hicks                Update payroll model with store closure schedule.                                                      3/13/2020          1.3
  Albert Hicks                Revise payroll model following internal review.                                                        3/13/2020          2.3
  Arjun Lal                   Attend call to review cash disbursements and ABL paydowns.                                             3/13/2020          0.5
  Arjun Lal                   Discuss and review mechanics relating to the Levin DIP.                                                3/13/2020          1.0
  Dennis Stogsdill            Emails with Hilco and WF regarding A&M fees.                                                           3/13/2020          0.1
  Matthew Davidson            Cash management including development of disbursement request and cash inflow projections.             3/13/2020          1.2
  Matthew Davidson            Discussions with B. Allen (CTG) re: sweep of cash funds to revolver balance.                           3/13/2020          0.5
  Matthew Davidson            Updates to borrowing base certificate to remove non-applicable reserves.                               3/13/2020          0.5
  Sean Farrell                Participate in meeting with the treasury team to review daily disbursements and cash position.         3/13/2020          0.6
  Sean Farrell                Incorporate updates to the cash flow forecast.                                                         3/13/2020          1.3
  Sean Farrell                Review and reconcile actuals for the prior week including correspondence with K. Patel (AVF)           3/13/2020          1.5
                              regarding the same.
  Stuart Loop                 Verify lease run off schedule and timing of disbursements in 13 week forecast.                         3/13/2020          1.4
  Stuart Loop                 Update and analyze 13 week forecast and assumptions.                                                   3/13/2020          1.7
  Stuart Loop                 Analyze asset sale assumptions in 13 week forecast.                                                    3/13/2020          0.2
  Stuart Loop                 Analyze professional fees in 13 week forecast.                                                         3/13/2020          0.9
  Stuart Loop                 Revise and analyze liquidity forecast.                                                                 3/13/2020          0.5
  Albert Hicks                Prepare update of payroll model.                                                                       3/14/2020          1.3
  Albert Hicks                Prepare update of company reporting dashboard.                                                         3/14/2020          0.9
  Arjun Lal                   Review DIP related questions with legal counsel.                                                       3/14/2020          0.4
  Dennis Stogsdill            Multiple emails with A&M cash flow team regarding formula issues.                                      3/14/2020          0.4
  Dennis Stogsdill            Review updated cash collateral budget.                                                                 3/14/2020          0.2
  Sean Farrell                Review and refine the cash flow forecast including calls with K. Patel (AVF) regarding the same.       3/14/2020          2.1
  Stuart Loop                 Work on Disbursement Schedule for cash collateral advisors.                                            3/14/2020          0.6

                                                                                                                                      Fee Application
Exhibit D                                                                                                                               Page 15 of 36
                       Case 20-10553-CSS                   Doc 454          Filed 05/06/20             Page 42 of 68


  Art Van Furniture, LLC
  Alvarez & Marsal North America, LLC
  March 9, 2020 through April 6, 2020

  Professional                                                      Time Description                                           Date          Time

  Stuart Loop                 Revise and analyze liquidity forecast.                                                             3/14/2020          0.9
  Albert Hicks                Revise company reporting dashboard following internal review.                                      3/15/2020          1.8
  Arjun Lal                   Call with A&M and Levin management regarding mechanics of the Levin DIP.                           3/15/2020          0.8
  Dennis Stogsdill            Review cash management transition plan for the week.                                               3/15/2020          0.1
  Albert Hicks                Analyze employee roster and payroll calendar.                                                      3/16/2020          0.6
  Albert Hicks                Prepare estimate of projected accrued payroll.                                                     3/16/2020          1.6
  Arjun Lal                   Attend daily cash management meeting to review disbursements.                                      3/16/2020          0.5
  Dennis Stogsdill            Review daily cash flow forecast for corona scenario; call with CM team.                            3/16/2020          0.5
  Matthew Davidson            Updates to Cash Collateral model for actual operating activity and recast of forecast period.      3/16/2020          0.5
  Matthew Davidson            Cash management including development of disbursement request and cash inflow projections.         3/16/2020          0.8
  Sean Farrell                Participate in meeting with the treasury team to review daily disbursements and cash position.     3/16/2020          0.4
  Sean Farrell                Conference call with K. Patel (AVF) to discuss cash activity for the prior week.                   3/16/2020          0.5
  Sean Farrell                Call with M. Davidson, S. Loop and D. Stogsdill (A&M) to discuss updated cash flow model.          3/16/2020          0.7
  Sean Farrell                Review and update the payroll cost projection for the winddown.                                    3/16/2020          0.8
  Sean Farrell                Updates to payroll cost run-off scenario.                                                          3/16/2020          1.2
  Stuart Loop                 Analyze payroll cycle forecast.                                                                    3/16/2020          2.9
  Stuart Loop                 Analyze store sale and closure scenarios.                                                          3/16/2020          0.7
  Stuart Loop                 Verify disbursements and forecast daily disbursements.                                             3/16/2020          0.4
  Stuart Loop                 Revise and analyze liquidity forecast.                                                             3/16/2020          0.3
  Stuart Loop                 Analyze lease schedule and store 4-wall profitability.                                             3/16/2020          2.1
  Stuart Loop                 Review outstanding checks and wires cut.                                                           3/16/2020          0.7
  Arjun Lal                   Attend daily cash management meeting to review disbursements.                                      3/17/2020          0.5
  Dennis Stogsdill            Review updated cash flow analysis for stretch scenario.                                            3/17/2020          0.3
  Dennis Stogsdill            Multiple call with S. Farrell and S. Loop (A&M) to discuss cash flow model scenarios.              3/17/2020          0.7
  Dennis Stogsdill            Review various cash flow model scenarios; provide edits.                                           3/17/2020          0.6
  Sean Farrell                Multiple calls with S. Farrell and D. Stogsdill (A&M) to discuss cash flow model scenarios.        3/17/2020          0.7
  Sean Farrell                Participate in meeting with the treasury team to review daily disbursements and cash position.     3/17/2020          0.6
  Stuart Loop                 Analyze payroll cycles and medical claims.                                                         3/17/2020          2.1
  Stuart Loop                 Analyze lease schedule and store 4-wall profitability.                                             3/17/2020          2.7
  Stuart Loop                 Review cash actuals and borrowing base.                                                            3/17/2020          0.9
  Stuart Loop                 Review professional fee forecast.                                                                  3/17/2020          0.5
  Stuart Loop                 Update prior week's actual disbursements and review forecast.                                      3/17/2020          1.6
  Stuart Loop                 Multiple calls with S. Farrell and D. Stogsdill (A&M) to discuss cash flow model scenarios.        3/17/2020          0.7
  Arjun Lal                   Attend daily cash management meeting to review disbursements.                                      3/18/2020          0.4
  Matthew Davidson            Model projected cash in/outflows and corresponding changes to borrowing base to create weekly      3/18/2020          1.2
                              liquidity forecast.
  Matthew Davidson            Updates to cash collateral budget for Pennsylvania closures and risk mitigating measures.          3/18/2020          0.5
  Sam Coury                   Bridge company liquidity from previous week to current week.                                       3/18/2020          1.2
  Sean Farrell                Participate in meeting with the treasury team to review daily disbursements and cash position.     3/18/2020          0.5
  Stuart Loop                 Update cash forecast for prior week's actuals.                                                     3/18/2020          2.3
  Stuart Loop                 Review cash flow forecast and future periods.                                                      3/18/2020          1.8
  Stuart Loop                 Call on cash forecast with S. Farrell (A&M) and B. Allen (CTG).                                    3/18/2020          0.3
  Stuart Loop                 Analyze payroll cycles and medical claims.                                                         3/18/2020          1.4
  Stuart Loop                 Review and analyze CTG diligence requests.                                                         3/18/2020          2.1
  Albert Hicks                Call with K. Patel (AVF) to discuss accrued payroll balance.                                       3/19/2020          0.3
  Albert Hicks                Prepare professional fee payment analysis.                                                         3/19/2020          0.9
  Dennis Stogsdill            Review weekly variance analysis draft and prof fee estimate.                                       3/19/2020          0.1
  Dennis Stogsdill            Review updated cash flow forecast and support analyses.                                            3/19/2020          0.3
  Matthew Davidson            Cash management including development of disbursement request and cash inflow projections.         3/19/2020          1.4
  Matthew Davidson            Continue to work on borrowing base certificate for updates to reserves and availability            3/19/2020          0.9
                              assessment.
  Matthew Davidson            Model projected cash in/outflows and for temporary store closings.                                 3/19/2020          1.5
  Sean Farrell                Participate in meeting with the treasury team to review daily disbursements and cash position.     3/19/2020          0.6
  Sean Farrell                Review and provide comments on the updated cash flow forecast.                                     3/19/2020          0.5
  Sean Farrell                Follow up meeting with the treasury team to discuss proposed payments for the day.                 3/19/2020          0.5
  Sean Farrell                Review and provide comments on variance report.                                                    3/19/2020          0.4
  Stuart Loop                 Review and analyze CTG diligence requests.                                                         3/19/2020          0.3
  Stuart Loop                 Analyze payroll cycles and medical claims run off tail.                                            3/19/2020          1.6

                                                                                                                                  Fee Application
Exhibit D                                                                                                                           Page 16 of 36
                       Case 20-10553-CSS                    Doc 454           Filed 05/06/20             Page 43 of 68


  Art Van Furniture, LLC
  Alvarez & Marsal North America, LLC
  March 9, 2020 through April 6, 2020

  Professional                                                        Time Description                                           Date          Time

  Stuart Loop                 Revise cash flow model scenarios based on actuals.                                                   3/19/2020          0.7
  Stuart Loop                 Review cash flow forecast and future periods and run off.                                            3/19/2020          1.8
  Stuart Loop                 Analyze store consolidation scenarios.                                                               3/19/2020          1.1
  Stuart Loop                 Revise and analyze weekly cash forecast.                                                             3/19/2020          1.8
  Stuart Loop                 Analyze borrowing base forecast and potential wind down scenarios.                                   3/19/2020          0.6
  Stuart Loop                 Analyze budget vs. actual cash flow for ABL lenders.                                                 3/19/2020          0.7
  Arjun Lal                   Develop cost impact of staffing plan for Levin.                                                      3/20/2020          0.8
  Dennis Stogsdill            Call with M. Davidson, S. Farrell and S. Loop (A&M) to discuss updated cash flow model.              3/20/2020          0.7
  Matthew Davidson            Continue work on borrowing base certificate for updates to reserves and availability assessment.     3/20/2020          0.5
  Matthew Davidson            Call with D. Stogsdill, S. Farrell and S. Loop (A&M) to discuss updated cash flow model.             3/20/2020          0.7
  Matthew Davidson            Modeling of all non- essential costs reduction to cash flow budget, cost to resume GOB sales.        3/20/2020          2.5
  Sam Coury                   Provide borrowing base inventory summary with ineligible detail for each entity.                     3/20/2020          0.7
  Sean Farrell                Participate in meeting with the treasury team to review daily disbursements and cash position.       3/20/2020          0.5
  Sean Farrell                Review and provide comments on revised cash flow forecast.                                           3/20/2020          1.3
  Sean Farrell                Call with D. Stogsdill, M. Davidson and S. Loop (A&M) to discuss updated cash flow model.            3/20/2020          0.7
  Stuart Loop                 Revise and analyze weekly cash forecast for ABL lender scenarios.                                    3/20/2020          2.0
  Stuart Loop                 Call with M. Davidson, S. Farrell and D. Stogsdill (A&M) to discuss updated cash flow model.         3/20/2020          0.7
  Stuart Loop                 Review ABL lender diligence questions.                                                               3/20/2020          1.1
  Stuart Loop                 Analyze store consolidation scenarios.                                                               3/20/2020          1.8
  Stuart Loop                 Analyze payroll cycles and medical claims run off tail.                                              3/20/2020          1.6
  Stuart Loop                 Review cash flow forecast and future periods.                                                        3/20/2020          0.4
  Stuart Loop                 Revise cash flow update deck with assumptions for ABL lenders.                                       3/20/2020          0.9
  Stuart Loop                 Analyze potential wind down scenarios and assumptions.                                               3/20/2020          0.7
  Dennis Stogsdill            Review updated cash flow assumptions; provide assumptions.                                           3/21/2020          0.4
  Stuart Loop                 Revise cash flow forecast.                                                                           3/21/2020          0.3
  Stuart Loop                 Review cash forecast assumptions and forecast update power point.                                    3/21/2020          1.9
  Dennis Stogsdill            Emails with Benesch regarding wind down matters and cash flow assumptions.                           3/22/2020          0.3
  Dennis Stogsdill            Multiple calls with S. Loop (A&M) regarding cash flow assumptions and edits.                         3/22/2020          0.5
  Sean Farrell                Review and provide comments on the updated cash flow forecast.                                       3/22/2020          0.5
  Stuart Loop                 Multiple calls with D. Stogsdill (A&M) regarding cash flow assumptions and edits.                    3/22/2020          0.5
  Stuart Loop                 Review cash forecast assumptions and forecast update PowerPoint.                                     3/22/2020          2.6
  Arjun Lal                   Attend daily cash management meeting to review disbursements.                                        3/23/2020          0.4
  Dennis Stogsdill            Call with M. Davidson, S. Farrell and S. Loop (A&M) to discuss updated cash flow model.              3/23/2020          0.7
  Dennis Stogsdill            Prepare revised scenario for 4 week option.                                                          3/23/2020          0.7
  Sean Farrell                Call with M. Davidson, D. Stogsdill and S. Loop (A&M) to discuss updated cash flow model.            3/23/2020          0.7
  Sean Farrell                Participate in daily cash planning with Company treasury team.                                       3/23/2020          0.5
  Sean Farrell                Call with K. Patel (AVF) to discuss the treasury related items.                                      3/23/2020          0.3
  Stuart Loop                 Review cash forecast assumptions and forecast update PowerPoint.                                     3/23/2020          2.1
  Stuart Loop                 Revise and analyze payroll / headcount scenarios.                                                    3/23/2020          1.3
  Stuart Loop                 Review cash flow forecast and future periods and run off.                                            3/23/2020          1.5
  Stuart Loop                 Call with M. Davidson, S. Farrell and D. Stogsdill (A&M) to discuss updated cash flow model.         3/23/2020          0.7
  Stuart Loop                 Call with Benesch team on wind down power point for ABL lenders.                                     3/23/2020          0.6
  Stuart Loop                 Revise potential cash flow scenarios and cash flow timing.                                           3/23/2020          1.6
  Stuart Loop                 Review payroll scenarios and headcount run off.                                                      3/23/2020          0.3
  Stuart Loop                 Review lease schedules and potential scenarios.                                                      3/23/2020          0.4
  Arjun Lal                   Attend daily cash management meeting to review disbursements.                                        3/24/2020          0.4
  Dennis Stogsdill            Emails with B. Allen (CTG) regarding scenarios and payment request.                                  3/24/2020          0.3
  Dennis Stogsdill            Discuss revised scenario for 4 week option with Benesch and M. Davidson (A&M).                       3/24/2020          0.2
  Dennis Stogsdill            Provide edits to new mothball scenario; emails regarding same.                                       3/24/2020          0.3
  Dennis Stogsdill            Calls with S. Loop (A&M) regarding changes to mothball cash flow scenario.                           3/24/2020          0.5
  Matthew Davidson            Daily cash management including daily disbursements, cash on hand, and projected liquidity.          3/24/2020          0.7
  Sean Farrell                Participate in daily cash planning with Company treasury team.                                       3/24/2020          0.5
  Sean Farrell                Review of the updated cash flow forecast.                                                            3/24/2020          0.5
  Stuart Loop                 Review professional fee forecast and scenarios.                                                      3/24/2020          0.9
  Stuart Loop                 Review prior week actuals and update budget versus actuals.                                          3/24/2020          1.6
  Stuart Loop                 Analyze mothball scenarios and cash flow assumptions for admin costs.                                3/24/2020          1.6
  Stuart Loop                 Revise power point and professional fee scenarios.                                                   3/24/2020          0.8

                                                                                                                                    Fee Application
Exhibit D                                                                                                                             Page 17 of 36
                       Case 20-10553-CSS                     Doc 454           Filed 05/06/20             Page 44 of 68


  Art Van Furniture, LLC
  Alvarez & Marsal North America, LLC
  March 9, 2020 through April 6, 2020

  Professional                                                        Time Description                                             Date          Time

  Stuart Loop                 Calls with D. Stogsdill (A&M) regarding changes to mothball cash flow scenario.                        3/24/2020          0.5
  Dennis Stogsdill            Calls with S. Loop (A&M) regarding changes to mothball cash flow scenario.                             3/25/2020          0.5
  Dennis Stogsdill            Multiple emails with Benesch regarding amendments to mothball budget.                                  3/25/2020          0.3
  Dennis Stogsdill            Review mothball budget iterations and provide comments.                                                3/25/2020          1.2
  Dennis Stogsdill            Review detailed payroll assumptions file.                                                              3/25/2020          0.2
  Dennis Stogsdill            Prepare mothball scenario assumptions for revised model; emails regarding same.                        3/25/2020          1.3
  Matthew Davidson            Daily cash management including daily disbursements, cash on hand, and projected liquidity.            3/25/2020          1.5
  Matthew Davidson            Updates to borrowing base certificate to remove non-applicable reserves.                               3/25/2020          0.8
  Sam Coury                   Art Van claims summary calculation or previous three months.                                           3/25/2020          1.7
  Sam Coury                   Update of claims calculation to refer to previous set of claims actual values.                         3/25/2020          0.3
  Sam Coury                   Phone discussion with S. Farrell (A&M) and K. Patel (AVF) regarding claims figure included in cash     3/25/2020          0.5
                              forecast.
  Sean Farrell                Participate in daily treasury meeting.                                                                 3/25/2020          0.5
  Stuart Loop                 Analyze mothball scenarios and cash flow assumptions for admin costs.                                  3/25/2020          1.9
  Stuart Loop                 Calls with D. Stogsdill (A&M) regarding changes to mothball cash flow scenario.                        3/25/2020          0.5
  Stuart Loop                 Analyze GOB scenarios and store start up costs for cash forecast.                                      3/25/2020          2.4
  Stuart Loop                 Analyze employee costs and scenario liabilities.                                                       3/25/2020          0.9
  Dennis Stogsdill            Calls with S. Loop (A&M) regarding changes to mothball cash flow scenario.                             3/26/2020          0.4
  Dennis Stogsdill            Revise mothball scenario assumptions for revised model; emails regarding same.                         3/26/2020          0.4
  Dennis Stogsdill            Research property tax assumptions; emails regarding same.                                              3/26/2020          0.3
  Dennis Stogsdill            Calls with S. Loop (A&M) to discuss new GOB scenario assumptions and analyses.                         3/26/2020          0.8
  Dennis Stogsdill            Review iterations of new GOB scenario.                                                                 3/26/2020          0.5
  Dennis Stogsdill            Prepare bridge analysis between scenarios.                                                             3/26/2020          0.3
  Matthew Davidson            Daily cash management including daily disbursements, cash on hand, and projected liquidity.            3/26/2020          0.4
  Matthew Davidson            Updates to borrowing base certificate to remove non-applicable reserves.                               3/26/2020          0.3
  Sean Farrell                Review of the latest cash flow forecast and create bridge to the prior version.                        3/26/2020          1.3
  Stuart Loop                 Calls with D. Stogsdill (A&M) regarding changes to mothball cash flow scenario.                        3/26/2020          0.4
  Stuart Loop                 Multiple calls with K. Patel (AVF) on employee healthcare costs.                                       3/26/2020          0.6
  Stuart Loop                 Review professional fee forecast and scenarios.                                                        3/26/2020          0.3
  Stuart Loop                 Revise potential cash flow scenarios and cash flow timing.                                             3/26/2020          0.5
  Stuart Loop                 Calls with D. Stogsdill (A&M) to discuss new GOB scenario assumptions and analyses.                    3/26/2020          0.8
  Stuart Loop                 Revise cash flow assumptions new GOB scenario and analyses.                                            3/26/2020          1.3
  Dennis Stogsdill            Call with G. Werkheiser (BFCA) to discuss revised GOB cash flows.                                      3/27/2020          0.3
  Dennis Stogsdill            Correspond with K&E regarding cash flow issues.                                                        3/27/2020          0.1
  Dennis Stogsdill            Multiple emails with Benesch regarding cash forecast options.                                          3/27/2020          0.2
  Dennis Stogsdill            Review updated borrowing base certificate; emails with treasurer.                                      3/27/2020          0.2
  Dennis Stogsdill            Review updated cash collateral scenario; provide edits and analyze sub schedules.                      3/27/2020          0.3
  Dennis Stogsdill            Prepare comparison of scenario; analyze bridge.                                                        3/27/2020          0.4
  Matthew Davidson            Daily cash management including daily disbursements, cash on hand, and projected liquidity.            3/27/2020          0.7
  Matthew Davidson            Telephone call with G. Glyptis (AVF) re: PNC hold on bank account and inability to fund                3/27/2020          0.7
                              disbursements.
  Matthew Davidson            Modeling of borrowing base and correspondence with J. Budzinski (AVF) re: same.                        3/27/2020          0.3
  Sean Farrell                Participate in daily cash planning meeting.                                                            3/27/2020          0.5
  Sean Farrell                Review and provide comments on the budget versus actual report.                                        3/27/2020          0.8
  Sean Farrell                Review and provide feedback on cash flow forecast.                                                     3/27/2020          0.4
  Sean Farrell                Reconcile daily cash flow report with the current cash flow forecast.                                  3/27/2020          0.8
  Stuart Loop                 Multiple calls with K. Patel (AVF) on transitioning cash forecast to company.                          3/27/2020          1.8
  Stuart Loop                 Update model for prior week actuals.                                                                   3/27/2020          0.8
  Stuart Loop                 Update borrowing base for prior week actuals.                                                          3/27/2020          0.9
  Stuart Loop                 Update BvA for distribution to ABL lenders.                                                            3/27/2020          1.1
  Stuart Loop                 Revise potential cash flow scenarios and cash flow timing.                                             3/27/2020          2.3
  Stuart Loop                 Attend call on revised cash forecast Benesch, Morgan Lewis, Wells Fargo, and A&M teams.                3/27/2020          0.9
  Dennis Stogsdill            Revise cash flow presentation for court submission; emails regarding same.                             3/28/2020          0.6
  Dennis Stogsdill            Multiple emails with Benesch regarding cash forecast options.                                          3/28/2020          0.4
  Dennis Stogsdill            Review updated bulk sale scenario; provide edits.                                                      3/28/2020          0.3
  Dennis Stogsdill            Call with J. Stegenga (A&M) regarding budget issues.                                                   3/28/2020          0.1
  Dennis Stogsdill            Emails with Benesch regarding scenario assumptions and legal issues.                                   3/28/2020          0.2


                                                                                                                                      Fee Application
Exhibit D                                                                                                                               Page 18 of 36
                       Case 20-10553-CSS                     Doc 454           Filed 05/06/20              Page 45 of 68


  Art Van Furniture, LLC
  Alvarez & Marsal North America, LLC
  March 9, 2020 through April 6, 2020

  Professional                                                        Time Description                                            Date          Time

  Dennis Stogsdill            Respond to CTG questions and inquiries related to forecasts.                                          3/29/2020          0.2
  Dennis Stogsdill            Prepare professional fee accrual estimate for Benesch request.                                        3/30/2020          0.4
  Dennis Stogsdill            Prepare conversion budget in accordance with CC order.                                                3/30/2020          1.3
  Dennis Stogsdill            Update conversion budget in accordance with CC order.                                                 3/30/2020          0.3
  Dennis Stogsdill            Review and edit daily cash funding proposal.                                                          3/30/2020          0.3
  Dennis Stogsdill            Emails regarding professional fee carve out; prepare calculation.                                     3/30/2020          0.2
  Matthew Davidson            Daily cash management including daily disbursements, cash on hand, and projected liquidity.           3/30/2020          0.9
  Sean Farrell                Participate in daily cash planning meeting.                                                           3/30/2020          0.5
  Stuart Loop                 Revise potential cash flow scenarios and cash flow timing for bulk sale.                              3/30/2020          2.6
  Stuart Loop                 Revise potential cash flow scenarios and cash flow timing for GOB sale.                               3/30/2020          2.1
  Stuart Loop                 Review professional fee forecast and scenarios.                                                       3/30/2020          1.1
  Stuart Loop                 Review cash forecast assumptions and potential wind down scenarios.                                   3/30/2020          0.9
  Stuart Loop                 Revise cash flow assumptions new GOB scenario and analyses.                                           3/30/2020          0.6
  Stuart Loop                 Analyze employee costs and scenario liabilities.                                                      3/30/2020          0.4
  Abraham Shahbain            Participate on call with Art Van treasury team to review upcoming cash request for                    3/31/2020          0.4
                              disbursements.
  Dennis Stogsdill            Emails with A&M team regarding payroll funding response; review files.                                3/31/2020          0.4
  Dennis Stogsdill            Call and emails with M. Davidson (A&M) regarding funding issues.                                      3/31/2020          0.2
  Dennis Stogsdill            Prepare weekly payroll analysis for Wells.                                                            3/31/2020          0.5
  Dennis Stogsdill            Calls with K. Patel (AVF) to discuss payroll cycles and funding amounts.                              3/31/2020          0.4
  Dennis Stogsdill            Review proposed correspondence with Wells regarding payroll funding; propose edits.                   3/31/2020          0.3
  Matthew Davidson            Daily cash management including daily disbursements, cash on hand, and projected liquidity.           3/31/2020          0.8
  Matthew Davidson            Call and emails with D. Stogsdill (A&M) regarding funding issues.                                     3/31/2020          0.2
  Sean Farrell                Participate in daily cash planning call with the Company team.                                        3/31/2020          0.5
  Stuart Loop                 Revise cash flow assumptions new GOB scenario and analyses.                                           3/31/2020          1.7
  Stuart Loop                 Revise potential cash flow scenarios and cash flow timing for bulk sale.                              3/31/2020          1.7
  Stuart Loop                 Update BvA for distribution to ABL lenders.                                                           3/31/2020          0.4
  Stuart Loop                 Revise daily disbursement file for ABL lenders.                                                       3/31/2020          1.9
  Stuart Loop                 Review payroll scenarios and headcount run off.                                                       3/31/2020          2.3
  Stuart Loop                 Review borrowing base with J. Budzinski (AVF).                                                        3/31/2020          0.3
  Dennis Stogsdill            Multiple calls with M. Davidson (A&M) to discuss funding issues.                                       4/1/2020          0.8
  Matthew Davidson            Multiple calls with D. Stogsdill (A&M) to discuss funding issues.                                      4/1/2020          0.8
  Matthew Davidson            Daily cash management including daily disbursements, cash on hand, and projected liquidity.            4/1/2020          0.5
  Matthew Davidson            Telephone call with G. Glyptis and J. Budzinski (AVF) re: weekly payroll requirements for funding      4/1/2020          0.6
                              request and payroll reconciliations.
  Stuart Loop                 Analyze employee payroll and benefits liabilities.                                                     4/1/2020          0.8
  Stuart Loop                 Update BvA for distribution to ABL lenders.                                                            4/1/2020          1.3
  Stuart Loop                 Review payroll registers and run off scenarios.                                                        4/1/2020          2.4
  Stuart Loop                 Revise payroll for funding requests.                                                                   4/1/2020          1.2
  Dennis Stogsdill            Multiple emails with management and Benesch regarding payroll funding issues.                          4/2/2020          0.4
  Dennis Stogsdill            Multiple emails with Benesch and A&M teams regarding funding issues.                                   4/2/2020          0.3
  Dennis Stogsdill            Call with senior management regarding payroll funding issues.                                          4/2/2020          0.3
  Dennis Stogsdill            Calls with M. Davidson (A&M) to discuss funding issues.                                                4/2/2020          0.6
  Dennis Stogsdill            Continue emails regarding payroll funding and court approval.                                          4/2/2020          0.2
  Matthew Davidson            Calls with D. Stogsdill (A&M) to discuss funding issues.                                               4/2/2020          0.6
  Matthew Davidson            Daily cash management including daily disbursements, cash on hand, and projected liquidity.            4/2/2020          0.5
  Stuart Loop                 Analyze employee payroll and benefits liabilities.                                                     4/2/2020          2.4
  Stuart Loop                 Update BvA for distribution to ABL lenders.                                                            4/2/2020          1.6
  Stuart Loop                 Review payroll registers and run off scenarios.                                                        4/2/2020          2.3
  Dennis Stogsdill            Multiple calls with S. Loop (A&M) regarding various financial analyses.                                4/3/2020          0.5
  Dennis Stogsdill            Multiple calls and emails with Benesch and A&M teams to discuss funding issues.                        4/3/2020          0.5
  Matthew Davidson            Daily cash management including daily disbursements, cash on hand, and projected liquidity.            4/3/2020          0.5
  Matthew Davidson            Updates to borrowing base certificate for previous week activity.                                      4/3/2020          0.3
  Matthew Davidson            Modeling of carve out analysis for cash budget.                                                        4/3/2020          0.2
  Stuart Loop                 Update BvA for distribution to ABL lenders.                                                            4/3/2020          1.7
  Stuart Loop                 Attend call on revised cash forecast Benesch, Morgan Lewis, Wells Fargo, and A&M teams.                4/3/2020          0.9
  Stuart Loop                 Multiple calls with D. Stogsdill (A&M) regarding various financial analyses.                           4/3/2020          0.5


                                                                                                                                     Fee Application
Exhibit D                                                                                                                              Page 19 of 36
                       Case 20-10553-CSS                    Doc 454           Filed 05/06/20             Page 46 of 68


  Art Van Furniture, LLC
  Alvarez & Marsal North America, LLC
  March 9, 2020 through April 6, 2020

  Professional                                                        Time Description                                        Date           Time

  Stuart Loop                 Revise payroll and security funding requests.                                              4/4/2020                 1.8
  Stuart Loop                 Call with D. Ladd (AVF) on headcount scenarios.                                            4/4/2020                 0.3
  Dennis Stogsdill            Numerous emails with Benesch and management regarding funding request numbers.             4/5/2020                 0.4
                                                                                                        Cash Management - Subtotal              313.5

  Claims
  Kevin Larin                 Prepare summary of top unsecured vendors including RNV estimates.                                3/16/2020            0.7
  Dennis Stogsdill            Call with M. Barrie and G. Werkheiser (BFCA) regarding credit card settlement.                     4/1/2020           0.5
                                                                                                                         Claims - Subtotal          1.2

  Communications
  Abraham Shahbain            Discussions with J. Ferguson (AVF) related to vendor communications.                               3/9/2020           0.3
  Abraham Shahbain            Discussions with D. Ladd (AVF) related to vendor communications.                                   3/9/2020           0.2
  Abraham Shahbain            Update of communication documents based on discussions with Art Van team.                          3/9/2020           1.5
  Abraham Shahbain            Meeting with J. Ferguson and D. Ladd (AVF) to discuss vendor communication documents.              3/9/2020           0.5
  Abraham Shahbain            Review and update to vendor communication documents based on discussion with Art Van team.         3/9/2020           2.3
  Abraham Shahbain            Discussions with C. Wenger (AVF) to discuss edits to employee communications.                      3/9/2020           0.4
  Arjun Lal                   Draft, review and discuss communications to employees regarding Chapter 11 filing.                 3/9/2020           2.1
  Dennis Stogsdill            Call with management team regarding vendor communications.                                         3/9/2020           0.3
  Dennis Stogsdill            Review proposed press release and provide comments.                                                3/9/2020           0.1
  Dennis Stogsdill            Review various employee, vendor and press memos and FAQs; provide edits; emails regarding          3/9/2020           0.5
                              same.
  Matthew Davidson            Edits to stay violation memo to merchant processors and coordination of delivery.                  3/9/2020           1.0
  Matthew Davidson            Response to G. Werkheiser (BFCA) re: questions on budgeted rent.                                   3/9/2020           0.1
  Sam Douglas                 Research language on the automatic stay for debtors to communicate to vendors.                     3/9/2020           0.4
  Abraham Shahbain            Meeting with D. Ladd, J. Ferguson, and C. Wenger (AVF) to review employee communications.         3/10/2020           0.9
  Abraham Shahbain            Preparation for vendor communication meeting.                                                     3/10/2020           0.7
  Abraham Shahbain            Participate in meeting with Art Van employees to discuss vendor communication topics.             3/10/2020           1.5
  Abraham Shahbain            Update of employee communication memo provided by Art Van legal team.                             3/10/2020           0.8
  Arjun Lal                   Compile list of customer questions relating to store operations.                                  3/10/2020           2.1
  Arjun Lal                   Draft FAQ for store employees and customer service reps regarding operating guidelines.           3/10/2020           3.0
  Arjun Lal                   Develop and execute 2nd day communication plan for banks to reopen bank accounts.                 3/10/2020           2.5
  Matthew Davidson            Draft refund, return, and gift card policy for email blast and website.                           3/10/2020           0.9
  Matthew Davidson            Draft short term disability employee memo.                                                        3/10/2020           0.4
  Matthew Davidson            Draft PTO employee memo.                                                                          3/10/2020           0.7
  Matthew Davidson            Draft employee retention memo.                                                                    3/10/2020           0.8
  Matthew Davidson            Discussion with J. Ferguson (AVF) re: procurement and delivery of special order items.            3/10/2020           0.2
  Arjun Lal                   Refine FAQ document for circulation to store employees.                                           3/11/2020           2.2
  Matthew Davidson            Various communications with J. Ferguson (AVF) re: freight vendors, customer refunds, customer     3/11/2020           0.8
                              service and other day-to-day operational issues.
  Arjun Lal                   Draft communications for customers re: cash deposits, for execution on website and emails.        3/12/2020           2.5
  Arjun Lal                   Finalize final FAQ document for sharing with employees.                                           3/12/2020           1.8
  Matthew Davidson            Drafting of Wolf customer communication for email blast and website.                              3/12/2020           0.5
  Matthew Davidson            Drafting of Levin & Wolf FAQ's for associates.                                                    3/12/2020           0.3
  Arjun Lal                   Discuss and resolve issues with executing on customer communications on website and email.        3/13/2020           1.8
  Matthew Davidson            Communication re: essential customer practices for senior management review.                      3/13/2020           0.3
  Abraham Shahbain            Discussions with C. Wenger (AVF) related to store employee frequently asked questions             3/19/2020           0.5
                              communication.
  Abraham Shahbain            Update of communications related to corporate frequently asked questions and employment           3/19/2020           1.9
                              related letters.
  Arjun Lal                   Develop and review employee communications documents with Levin management.                       3/19/2020           1.6
  Arjun Lal                   Attend calls with management team and company staff to announce closing of stores and             3/20/2020           1.2
                              termination.
  Arjun Lal                   Review and edit web messaging for Levin and Wolf websites.                                        3/22/2020           0.3
  Arjun Lal                   Call with Levin CFO to review website messaging to customers.                                     3/22/2020           0.8
  Matthew Davidson            Response to J. Feldsher (Morgan Lewis) re: debtor employment needs and required costs.             4/1/2020           0.1



                                                                                                                                 Fee Application
Exhibit D                                                                                                                          Page 20 of 36
                       Case 20-10553-CSS                    Doc 454           Filed 05/06/20              Page 47 of 68


  Art Van Furniture, LLC
  Alvarez & Marsal North America, LLC
  March 9, 2020 through April 6, 2020

  Professional                                                        Time Description                                           Date             Time

  Matthew Davidson            Email and telephone response to B. Allen (CTG) re: questions on critical staff and funding             4/1/2020             0.2
                              reconciliation.
  Matthew Davidson            Response to B. Allen (CTG) re: questions on critical staff and funding reconciliation.                 4/1/2020             0.3
  Matthew Davidson            Email with B. Allen (CTG) re: payroll funding deadlines and payroll tax deferral.                      4/2/2020             0.2
                                                                                                                     Communications - Subtotal           41.5

  Contract
  Dennis Stogsdill            Call with M. Richardson and T. Mullaney (JLL) to discuss retention and process issues; emails with      3/9/2020            0.4
                              JLL re same.
  Stuart Loop                 Analyze going out business contracts.                                                                   3/9/2020            0.3
  Stuart Loop                 Analyze leases and liability run off.                                                                   3/9/2020            1.3
  Dennis Stogsdill            Call with M. Richardson and T. Mullaney (JLL) to discuss timeline and process strategy.               3/10/2020             0.5
  Dennis Stogsdill            Call with Benesch real estate team to discuss lease disposition process; emails regarding process.    3/10/2020             0.3
  Dennis Stogsdill            Emails with counsel and JLL regarding lease disposition process.                                      3/10/2020             0.3
  Dennis Stogsdill            Review proposed JLL engagement amendment; email to CFO and discuss process/issues.                    3/10/2020             0.3
  Stuart Loop                 Update corporate lease forecast assumptions and run off.                                              3/10/2020             1.1
  Dennis Stogsdill            Compile schedule of all inbound expressions of interest for JLL.                                      3/11/2020             0.3
  Dennis Stogsdill            Emails with M. Richardson (JLL) regarding Levin transaction and prospective buyers.                   3/11/2020             0.2
  Dennis Stogsdill            Facilitate engagement letter review and signing.                                                      3/11/2020             0.1
  Sean Farrell                Review and provide comments on contract rejection schedule.                                           3/11/2020             1.2
  Sean Farrell                Participate in meeting with Company IT to discuss the contract rejection schedule.                    3/11/2020             0.5
  Stuart Loop                 Discussions with management M. Fetterman (AVF) on insurance.                                          3/11/2020             0.4
  Stuart Loop                 Analyze going out of business contracts and budget.                                                   3/11/2020             0.2
  Stuart Loop                 Update corporate lease forecast assumptions and run off.                                              3/12/2020             0.6
  Abraham Shahbain            Lease rejection strategy call with Benesch team and D. Stogsdill (A&M).                               3/13/2020             0.3
  Dennis Stogsdill            Review master lease summary and rejection file.                                                       3/13/2020             0.3
  Dennis Stogsdill            Review information and website portal proposed by JLL.                                                3/13/2020             0.2
  Dennis Stogsdill            Emails with JLL regarding procedural issues.                                                          3/13/2020             0.1
  Dennis Stogsdill            Call with Benesch team and A. Shahbain (A&M) regarding lease rejection strategy.                      3/13/2020             0.3
  Stuart Loop                 Revise leases and liability run off.                                                                  3/13/2020             0.4
  Dennis Stogsdill            Multiple emails regarding lease rejection strategy.                                                   3/17/2020             0.3
  Dennis Stogsdill            Call with M. Barrie and G. Werkheiser (BFCA) to discuss rejection motion.                             3/17/2020             0.3
  Dennis Stogsdill            Respond to inbound queries from interested buyers; pass along.                                        3/17/2020             0.2
  Dennis Stogsdill            Emails with counsel regarding landlord letters; review draft and approve.                             3/18/2020             0.3
  Dennis Stogsdill            Multiple emails with counsel and internal team regarding lease rejection strategies.                  3/18/2020             0.2
  Dennis Stogsdill            Correspond with JLL regarding lease strategy.                                                         3/18/2020             0.2
  Dennis Stogsdill            Call with JLL to discuss landlord negotiations.                                                       3/18/2020             0.2
  Dennis Stogsdill            Conference call with JLL and Benesch real estate team.                                                3/19/2020             0.5
  Sean Farrell                Review of the lease contract rejection slide and provide comments on the same.                        3/20/2020             0.4
  Dennis Stogsdill            Review lease marketing materials and tracking.                                                        3/25/2020             0.2
  Dennis Stogsdill            Call with JLL to discuss lease bidding process.                                                       3/25/2020             0.3
  Dennis Stogsdill            Review lease marketing materials and tracking; emails with counsel.                                   3/25/2020             0.2
  Dennis Stogsdill            Call with Benesch real estate team and JLL to discuss lease bidding process.                          3/26/2020             0.5
  Dennis Stogsdill            Review and respond to emails regarding lease assignments; emails with CFO.                            3/26/2020             0.1
  Dennis Stogsdill            Review lease rejection schedule.                                                                      3/27/2020             0.3
  Dennis Stogsdill            Emails with JLL regarding procedural issues.                                                          3/27/2020             0.3
  Dennis Stogsdill            Review lease valuation file.                                                                          3/28/2020             0.2
  Dennis Stogsdill            Prepare analysis of lease valuations.                                                                 3/28/2020             0.3
  Dennis Stogsdill            Correspond with JLL regarding case update.                                                              4/1/2020            0.1
                                                                                                                            Contract - Subtotal          14.7

  Communication with Creditor Constituents
  Dennis Stogsdill          Calls with potential UCC lawyers.                                                                       3/14/2020             0.3
  Arjun Lal                 Prepare PowerPoint slides for presentation to the lenders / UCC.                                        3/20/2020             1.3
  Sean Farrell              Compile reconciliation of remaining credit card holdbacks.                                              3/20/2020             1.2
  Arjun Lal                 Review slides for lenders / UCC and provide additional input.                                           3/21/2020             0.6
  Dennis Stogsdill          Update presentation and circulate to UCC advisor.                                                       3/23/2020             0.3
  Dennis Stogsdill          Call with D. McGreevy (AP) to discuss cash collateral budget.                                           3/28/2020             0.3

                                                                                                                                     Fee Application
Exhibit D                                                                                                                              Page 21 of 36
                       Case 20-10553-CSS                    Doc 454           Filed 05/06/20             Page 48 of 68


  Art Van Furniture, LLC
  Alvarez & Marsal North America, LLC
  March 9, 2020 through April 6, 2020

  Professional                                                        Time Description                                         Date             Time

  Dennis Stogsdill            Prepare forecast scenarios for Alix; emails regarding same.                                       3/29/2020               0.2
                                                                                        Communication with Creditor Constituents - Subtotal             4.2

  Court
  Dennis Stogsdill            Court prep session at Benesch office.                                                               3/10/2020             2.0
  Dennis Stogsdill            Attend first day hearing.                                                                           3/10/2020             3.0
  Dennis Stogsdill            Review updated first day motions - cash collateral, wages, and insurance.                           3/10/2020             0.6
  Dennis Stogsdill            Prepare for court hearing.                                                                          3/11/2020             0.7
  Dennis Stogsdill            Prepare for court hearing in counsel office.                                                        3/12/2020             1.0
  Dennis Stogsdill            Attend continuation of first day hearing.                                                           3/12/2020             3.0
  Dennis Stogsdill            Call with M. Barrie (BFCA), N. Greenblatt (K&E), M. Russell (MMWR) to discuss court hearing.        3/12/2020             0.4
  Dennis Stogsdill            Discussions with objectors in court.                                                                3/12/2020             0.5
  Dennis Stogsdill            Emails regarding patent infringement case.                                                          3/14/2020             0.1
  Dennis Stogsdill            Participate in telephonic court hearing.                                                            3/19/2020             0.6
  Dennis Stogsdill            Participate in court status hearing.                                                                3/24/2020             0.4
  Dennis Stogsdill            Participate in court status conference/hearing.                                                     3/26/2020             0.6
  Dennis Stogsdill            Participate in status hearing; prepare for same.                                                    3/31/2020             1.4
  Dennis Stogsdill            Correspond with N. Greenblatt (K&E) regarding court hearing.                                        3/31/2020             0.2
  Dennis Stogsdill            Participate in video court hearing; prepare for video.                                                4/3/2020            0.6
  Dennis Stogsdill            Prepare for court hearing.                                                                            4/6/2020            0.1
  Dennis Stogsdill            Participate in court hearing.                                                                         4/6/2020            0.7
                                                                                                                             Court - Subtotal          15.9

  Employee Issues; Benefits and Compensation
  Dennis Stogsdill            Emails and calls regarding employee claim process.                                                  3/9/2020              0.2
  Matthew Davidson            Draft employee memo re: short term disability and claim for unfunded approved compensation.         3/9/2020              0.5
  Matthew Davidson            Draft employee memo re: filing, payroll and vendors.                                                3/9/2020              0.4
  Dennis Stogsdill            Multiple calls and emails with senior management regarding employee issues.                       3/11/2020               0.6
  Dennis Stogsdill            Multiple calls and emails with senior management regarding employee issues.                       3/12/2020               0.3
  Dennis Stogsdill            Multiple calls and emails with senior management regarding employee issues.                       3/13/2020               0.2
  Dennis Stogsdill            Multiple emails with senior management regarding employee issues.                                 3/16/2020               0.6
  Dennis Stogsdill            Emails with partner regarding hardship fund idea.                                                 3/16/2020               0.1
  Dennis Stogsdill            Multiple emails with labor attorney regarding D&O liabilities.                                    3/16/2020               0.2
  Dennis Stogsdill            Conference call with HR staff to discuss idea.                                                    3/17/2020               0.4
  Dennis Stogsdill            Call with K&E labor attorney regarding WARN issues.                                               3/17/2020               0.2
  Dennis Stogsdill            Respond to inbound issues through counsel regarding employees.                                    3/17/2020               0.1
  Dennis Stogsdill            Call with C. Wenger (AVF) to discuss WARN issues.                                                 3/17/2020               0.2
  Dennis Stogsdill            Review prior draft of PTO analysis and request data.                                              3/18/2020               0.3
  Dennis Stogsdill            Research employee contractual issue; discuss with K&E.                                            3/18/2020               0.3
  Dennis Stogsdill            Call with senior management to discuss labor plan.                                                3/18/2020               0.8
  Dennis Stogsdill            Call with Benesch team, C. Wenger (AVF) and K&E to discuss labor issues.                          3/18/2020               0.3
  Dennis Stogsdill            Multiple calls with HR attorney regarding WARN and employee FAQs.                                 3/20/2020               0.4
  Dennis Stogsdill            Multiple calls with C. Wenger (AVF) regarding healthcare termination issues.                      3/23/2020               0.3
  Dennis Stogsdill            Correspond with colleagues regarding healthcare options.                                          3/23/2020               0.2
  Dennis Stogsdill            Call with C. Wenger (AVF) to discuss healthcare issues.                                           3/30/2020               0.4
  Dennis Stogsdill            Call and emails with C. Wenger (AVF) to discuss healthcare issues.                                3/30/2020               0.7
  Dennis Stogsdill            Call with COO/CFO to discuss employee compensation issues.                                          4/1/2020              0.4
  Dennis Stogsdill            Multiple calls with C. Wenger (AVF) regarding various employee and insurance issues.                4/1/2020              0.7
  Dennis Stogsdill            Multiple emails with C. Wenger (AVF) regarding various employee and insurance issues.               4/1/2020              0.2
  Dennis Stogsdill            Review proposals from PEO providers.                                                                4/1/2020              0.3
  Dennis Stogsdill            Emails with J. Budzinski and K. Patel (AVF) regarding payroll changes.                              4/1/2020              0.2
  Dennis Stogsdill            Review updated payroll funding request and support schedules.                                       4/1/2020              0.3
  Dennis Stogsdill            Multiple calls and emails with treasury regarding payroll analysis.                                 4/2/2020              0.7
  Dennis Stogsdill            Call with C. Wenger (AVF) to discuss PEO issues and proposals.                                      4/2/2020              0.4
  Dennis Stogsdill            Call with CFO to discuss employee funding options.                                                  4/3/2020              0.3
  Dennis Stogsdill            Call with C. Wenger (AVF) to discuss PEO issues and proposals.                                      4/3/2020              0.3
  Dennis Stogsdill            Emails with CFO and counsel regarding employee issue.                                               4/5/2020              0.3
                                                                                      Employee Issues; Benefits and Compensation - Subtotal            11.8

                                                                                                                                   Fee Application
Exhibit D                                                                                                                            Page 22 of 36
                       Case 20-10553-CSS                    Doc 454           Filed 05/06/20            Page 49 of 68


  Art Van Furniture, LLC
  Alvarez & Marsal North America, LLC
  March 9, 2020 through April 6, 2020

  Professional                                                        Time Description                                       Date             Time


  Fee Application
  Dennis Stogsdill            Review fee application model to support application and provide edits.                              4/6/2020            0.4
  Dennis Stogsdill            Review interim fee application procedures.                                                          4/6/2020            0.1
  Sam Coury                   Gathering and consolidation of detailed time reports for A&M team.                                  4/6/2020            1.5
  Sam Coury                   Analysis of detailed time reports to include in final fee application.                              4/6/2020            1.2
  Sam Coury                   Quality and consistency control and review for final report submission.                             4/6/2020            1.8
  Kaitlyn Geremia             Draft Fee App #1 (March - April 2020).                                                              4/6/2020            2.0
  Kaitlyn Geremia             Draft Fee App #1 (March - April 2020).                                                              4/6/2020            3.0
  Kaitlyn Geremia             Continue to draft Fee App #1 (March - April 2020).                                                  4/6/2020            3.0
  Kaitlyn Geremia             Draft Fee App #1 (March - April 2020).                                                              4/6/2020            2.0
  Kaitlyn Geremia             Draft Fee App #1 (March - April 2020).                                                              4/6/2020            2.0
  Kaitlyn Geremia             Draft Fee App #1 (March - April 2020).                                                              4/6/2020            3.0
                                                                                                                 Fee Application - Subtotal          20.0

  Financing
  Dennis Stogsdill            Review updated cash collateral order draft, review updated budget and correspond with Hilco        3/9/2020             1.2
                              regarding issues.
  Dennis Stogsdill            Review proposed responses to UST from Wells counsel.                                               3/9/2020             0.2
  Sean Farrell                Review and provide comments on the cash collateral order.                                          3/9/2020             1.1
  Stuart Loop                 Discuss cash disbursements with management K. Patel (AVF).                                         3/9/2020             0.2
  Dennis Stogsdill            Review summary of cash collateral covenants and testing requirements.                             3/10/2020             0.2
  Sean Farrell                Review and identify key points in the Levin DIP agreement.                                        3/10/2020             1.8
  Stuart Loop                 Discuss cash management motion and bank accounts with K. Patel (AVF).                             3/10/2020             0.6
  Stuart Loop                 Discussions with management J. Budzinski (AVF) on borrowing base assumptions.                     3/10/2020             1.1
  Stuart Loop                 Meetings with management J. Budzinski and K. Patel (AVF) on insurance and bank accounts.          3/10/2020             1.6
  Sean Farrell                Conference call with representatives from A&M and legal to discuss the Levin DIP.                 3/11/2020             0.5
  Sean Farrell                Prepare agenda topics for discussion with legal team on Levin DIP.                                3/11/2020             0.8
  Stuart Loop                 Discussions with management J. Budzinski (AVF) on borrowing base assumptions.                     3/11/2020             0.4
  Stuart Loop                 Discuss cash disbursements with K. Patel (AVF).                                                   3/11/2020             1.1
  Sean Farrell                Prepare protocol for tracking of the Levin DIP.                                                   3/12/2020             1.8
  Stuart Loop                 Meetings on cash disbursements with K. Patel (AVF).                                               3/12/2020             1.9
  Stuart Loop                 Discuss asset sale transaction with G. Glyptis (AVF).                                             3/12/2020             0.3
  Stuart Loop                 Multiple calls on cash disbursements with K. Patel (AVF).                                         3/13/2020             1.2
  Stuart Loop                 Multiple calls with management J. Budzinski (AVF) on borrowing base assumptions.                  3/13/2020             1.4
  Stuart Loop                 Multiple calls on cash disbursements with G. Glyptis (AVF).                                       3/13/2020             0.6
  Stuart Loop                 Multiple calls with management J. Budzinski (AVF) on cash disbursements forecast.                 3/13/2020             0.4
  Stuart Loop                 Multiple calls on cash disbursements with G. Glyptis, K. Patel, and J. Budzinski (AVF).           3/16/2020             2.3
  Stuart Loop                 Multiple calls on cash disbursements with K. Patel (AVF).                                         3/16/2020             1.7
  Stuart Loop                 Multiple calls on historical sales with K. Patel (AVF).                                           3/16/2020             1.4
  Stuart Loop                 Multiple calls on cash disbursements with G. Glyptis, K. Patel, and J. Budzinski (AVF).           3/17/2020             0.6
  Stuart Loop                 Multiple calls on historical sales with K. Patel (AVF).                                           3/17/2020             0.7
  Stuart Loop                 Call on cash disbursements with K. Patel (AVF).                                                   3/17/2020             0.2
  Stuart Loop                 Multiple calls on cash prior week actuals with K. Patel and J. Budzinski (AVF).                   3/17/2020             1.4
  Stuart Loop                 Revise cash flow model scenarios based on discussions with management K. Patel (AVF).             3/17/2020             0.4
  Stuart Loop                 Call on prior week cash actuals with K. Patel (AVF).                                              3/18/2020             0.4
  Stuart Loop                 Multiple calls on cash disbursements with G. Glyptis, K. Patel, and J. Budzinski (AVF).           3/18/2020             0.7
  Stuart Loop                 Multiple calls on cash disbursements with K. Patel (AVF).                                         3/18/2020             1.1
  Stuart Loop                 Calls on borrowing base with J. Budzinski (AVF).                                                  3/18/2020             0.3
  Stuart Loop                 Call on cash disbursements with G. Glyptis, K. Patel, J. Budzinski (AVF).                         3/19/2020             1.3
  Stuart Loop                 Call on borrowing base with J. Budzinski (AVF).                                                   3/19/2020             0.3
  Stuart Loop                 Call on cash disbursements with G. Glyptis, K. Patel, and J. Budzinski (AVF).                     3/20/2020             0.6
  Stuart Loop                 Multiple calls with K. Patel (AVF) on sales taxes and disbursements.                              3/23/2020             0.8
  Stuart Loop                 Call on cash disbursements with G. Glyptis, K. Patel, and J. Budzinski (AVF).                     3/23/2020             0.5
  Stuart Loop                 Call on cash disbursements with G. Glyptis, K. Patel, J. Budzinski (AVF).                         3/24/2020             0.6
  Stuart Loop                 Multiple calls with K. Patel (AVF) on disbursements and prior week actuals.                       3/24/2020             0.5
  Stuart Loop                 Review cash forecast assumptions and potential wind down scenarios.                               3/24/2020             1.2
  Stuart Loop                 Analyze payroll and headcount scenarios.                                                          3/24/2020             0.3

                                                                                                                                 Fee Application
Exhibit D                                                                                                                          Page 23 of 36
                       Case 20-10553-CSS                      Doc 454           Filed 05/06/20               Page 50 of 68


  Art Van Furniture, LLC
  Alvarez & Marsal North America, LLC
  March 9, 2020 through April 6, 2020

  Professional                                                          Time Description                                              Date             Time

  Stuart Loop                 Multiple calls with K. Patel (AVF) on disbursements and prior week actuals.                                3/25/2020             1.3
  Stuart Loop                 Multiple calls with K. Patel (AVF) on transitioning cash forecast to company.                              3/25/2020             0.9
  Stuart Loop                 Call on cash disbursements with G. Glyptis, K. Patel, J. Budzinski (AVF).                                  3/25/2020             0.3
  Stuart Loop                 Work on diligence for ABL advisors.                                                                        3/25/2020             0.6
  Stuart Loop                 Call on cash disbursements with G. Glyptis, K. Patel, and J. Budzinski (AVF).                              3/26/2020             0.7
  Stuart Loop                 Review payroll scenarios and headcount run off.                                                            3/26/2020             1.3
  Stuart Loop                 Review cash forecast assumptions and potential wind down scenarios.                                        3/26/2020             1.9
  Stuart Loop                 Call with K. Patel, J. Budzinski and J. Niebieszczanski (AVF) on employee healthcare costs.                3/26/2020             0.8
  Stuart Loop                 Call on cash disbursements with G. Glyptis, K. Patel, and J. Budzinski (AVF).                              3/27/2020             0.7
  Stuart Loop                 Call on cash disbursements with G. Glyptis, K. Patel, and J. Budzinski (AVF).                              3/30/2020             0.6
  Stuart Loop                 Multiple calls on borrowing base with J. Budzinski (AVF).                                                  3/30/2020             0.7
  Stuart Loop                 Multiple calls with K. Patel (AVF) on transitioning cash forecast to company.                              3/30/2020             1.4
  Stuart Loop                 Multiple calls on cash disbursements with G. Glyptis, K. Patel, and J. Budzinski (AVF).                    3/31/2020             0.8
  Stuart Loop                 Multiple calls with K. Patel (AVF) on transitioning cash forecast to company.                              3/31/2020             1.6
  Stuart Loop                 Multiple calls on cash disbursements with G. Glyptis, K. Patel, and J. Budzinski (AVF).                      4/1/2020            1.1
  Stuart Loop                 Multiple calls with K. Patel (AVF) on transitioning cash forecast to company.                                4/1/2020            1.8
  Stuart Loop                 Call on payroll disbursements with G. Glyptis, K. Patel, and J. Budzinski (AVF).                             4/1/2020            0.5
  Stuart Loop                 Multiple calls with J. Budzinski (AVF) on payroll.                                                           4/1/2020            0.7
  Stuart Loop                 Multiple calls with G. Glyptis (AVF) on payroll.                                                             4/1/2020            0.6
  Stuart Loop                 Call on payroll disbursements with G. Glyptis, K. Patel, J. Budzinski (AVF) and B. Allen (CTG).              4/1/2020            0.3
  Stuart Loop                 Multiple calls on cash disbursements with G. Glyptis, K. Patel, and J. Budzinski (AVF).                      4/2/2020            1.2
  Stuart Loop                 Multiple calls with K. Patel (AVF) on transitioning cash forecast to company.                                4/2/2020            2.2
  Stuart Loop                 Multiple calls with J. Budzinski (AVF) on payroll.                                                           4/2/2020            0.3
  Stuart Loop                 Multiple calls with G. Glyptis (AVF) on payroll.                                                             4/2/2020            0.4
  Stuart Loop                 Call on cash disbursements with G. Glyptis, K. Patel, and J. Budzinski (AVF).                                4/3/2020            0.9
  Stuart Loop                 Multiple calls with K. Patel (AVF) on transitioning cash forecast to company.                                4/3/2020            1.2
  Stuart Loop                 Multiple calls with J. Budzinski (AVF) on payroll.                                                           4/3/2020            0.4
  Stuart Loop                 Analyze employee payroll and benefits liabilities.                                                           4/3/2020            1.4
  Stuart Loop                 Revise payroll and security funding requests.                                                                4/3/2020            1.9
                                                                                                                                Financing - Subtotal          64.2

  GOB Liquidation
  Dennis Stogsdill            Call with B. Nortman (Hilco) to discuss various GOB issues and offers.                                      3/9/2020             0.4
  Dennis Stogsdill            Multiple calls with M. Davidson (A&M) to discuss various GOB issues.                                        3/9/2020             1.2
  Matthew Davidson            Telephone with T. Ganci (Hilco) and M. Wood (Hilco) to discuss store closing hours, employee                3/9/2020             0.5
                              incentive plans, and liquidation plans.
  Sam Coury                   Recreate the request for deposit refund matrix to be posted in all stores.                                  3/9/2020             0.6
  Sam Coury                   Correspond with R. Anderson (AVF) re: providing bank contacts for notices.                                  3/9/2020             0.4
  Dennis Stogsdill            Call with management team regarding GOB process.                                                           3/10/2020             0.4
  Dennis Stogsdill            Multiple calls with M. Davidson (A&M) to discuss various GOB issues.                                       3/10/2020             0.8
  Dennis Stogsdill            Review sleep store collapse plan.                                                                          3/10/2020             0.1
  Matthew Davidson            Multiple calls with D. Stogsdill (A&M) to discuss various GOB issues.                                      3/10/2020             0.8
  Dennis Stogsdill            Emails with G. Werkheiser (BFCA) and M. Russell (MMWR) regarding UST objection to GOB                      3/11/2020             0.2
                              motion.
  Dennis Stogsdill            Call with G. Werkheiser (BFCA) and M. Russell (MMWR) regarding UST objection to GOB motion.                3/11/2020             0.5
  Dennis Stogsdill            Discussions with Hilco regarding GOB issues.                                                               3/11/2020             0.4
  Dennis Stogsdill            Multiple calls with M. Davidson (A&M) to discuss various operational, financing and GOB issues.            3/11/2020             0.8
  Matthew Davidson            Multiple calls with D. Stogsdill (A&M) to discuss various operational, financing and GOB issues.           3/11/2020             0.8
  Dennis Stogsdill            Multiple calls with liquidators to discuss backup bid.                                                     3/12/2020             0.4
  Dennis Stogsdill            Multiple emails with senior management regarding GOB issues.                                               3/12/2020             0.4
  Dennis Stogsdill            Multiple calls with B. Nortman (Hilco) to discuss court and next steps.                                    3/12/2020             0.4
  Dennis Stogsdill            Call with N. Greenblatt (K&E) regarding GOB liquidator options and board update.                           3/12/2020             0.3
  Dennis Stogsdill            Call with D. Baldinelli and Hughes (WF) to discuss GOB options.                                            3/12/2020             0.5
  Matthew Davidson            Corporate winddown planning including IT and data preservation, headcount reductions and store             3/12/2020             1.2
                              closing analytics.
  Sam Coury                   Examination of warehouse delivery processes with T. Williams (AVF) and A. Shahbain (A&M).                  3/12/2020             0.7
  Dennis Stogsdill            Multiple calls and emails with senior management regarding GOB issues.                                     3/13/2020             0.5
  Dennis Stogsdill            Call with B. Nortman (Hilco) to discuss GOB retention issues.                                              3/13/2020             0.3

                                                                                                                                          Fee Application
Exhibit D                                                                                                                                   Page 24 of 36
                       Case 20-10553-CSS                    Doc 454           Filed 05/06/20              Page 51 of 68


  Art Van Furniture, LLC
  Alvarez & Marsal North America, LLC
  March 9, 2020 through April 6, 2020

  Professional                                                        Time Description                                            Date          Time

  Dennis Stogsdill            Call with B. Nortman (Hilco) to discuss GOB retention issues.                                         3/13/2020          0.2
  Dennis Stogsdill            Call with backup bidders to discuss GOB contingency plans.                                            3/13/2020          0.2
  Dennis Stogsdill            Call with M. Russell (MMRW) to discuss GOB update.                                                    3/13/2020          0.2
  Dennis Stogsdill            Review and respond to emails regarding alleged patent infringement.                                   3/13/2020          0.1
  Dennis Stogsdill            Call with M. Barrie (BFCA) to discuss GOB approach.                                                   3/13/2020          0.1
  Dennis Stogsdill            Call with Hilco to discuss GOB sales issues.                                                          3/14/2020          0.5
  Dennis Stogsdill            Meeting with G. Werkheiser, M. Barrie (BFCA) and M. Russell (MMWR) to discuss legal strategy.         3/14/2020          0.3
  Dennis Stogsdill            Emails with Hilco regarding operational issues.                                                       3/14/2020          0.2
  Matthew Davidson            Discussions with M. Russel (MMWR), J. Ferguson (AVF), and T. Ganci (Hilco) re: GOB signage.           3/14/2020          0.3
  Matthew Davidson            Development of lease rejection motions for business items (stores to include, etc.).                  3/14/2020          0.3
  Dennis Stogsdill            Provide edits to draft dashboard report.                                                              3/15/2020          0.1
  Dennis Stogsdill            Call with senior management regarding customer deposit email.                                         3/15/2020          0.4
  Dennis Stogsdill            Review customer deposit email drafts and provide comments.                                            3/15/2020          0.3
  Dennis Stogsdill            Discussion with S. Farrell and M. Davidson (A&M) regarding staffing and crisis approach.              3/15/2020          0.5
  Sean Farrell                Discussion with D. Stogsdill and M. Davidson (A&M) regarding staffing and crisis approach.            3/15/2020          0.5
  Dennis Stogsdill            Emails with Hilco regarding operational issues.                                                       3/16/2020          0.3
  Dennis Stogsdill            Call with M. Barrie (BFCA) to discuss GOB issues.                                                     3/16/2020          0.2
  Dennis Stogsdill            Review store closing master list.                                                                     3/16/2020          0.1
  Dennis Stogsdill            Call with B. Nortman (Hilco) to discuss GOB issues.                                                   3/16/2020          0.3
  Dennis Stogsdill            Call with M. Barrie and G. Werkheiser (BFCA) to discuss idea.                                         3/16/2020          0.3
  Dennis Stogsdill            Review wind down scenario analysis; provide comments.                                                 3/16/2020          0.5
  Matthew Davidson            Preparation and participation in liquidation strategy analyses and call with M. Wood and T. Ganci     3/16/2020          1.1
                              (Hilco).
  Matthew Davidson            Preparation and participation in store opening/closing strategy with D. Ladd and J. Ferguson          3/16/2020          0.6
                              (AVF).
  Matthew Davidson            Model store closing analyses for liquidation.                                                         3/16/2020          0.7
  Matthew Davidson            Working session to identify IT Transition work and execution plan.                                    3/16/2020          1.3
  Matthew Davidson            Lease rejection analysis including cost to carry for incremental month and potential savings for      3/16/2020          0.6
                              3/31 exit.
  Sean Farrell                Review of the historical sales report from Hilco.                                                     3/16/2020          0.4
  Sean Farrell                Update the shell of various wind-down scenarios.                                                      3/16/2020          2.1
  Sean Farrell                Revise various wind down scenarios.                                                                   3/16/2020          2.4
  Arjun Lal                   Attend meeting with Hilco and company to review 8 Wolf stores liquidation process.                    3/17/2020          0.8
  Dennis Stogsdill            Call with S. Farrell, S. Loop and M. Davidson (A&M) to discuss GOB strategy analysis.                 3/17/2020          0.8
  Dennis Stogsdill            Multiple emails regarding GOB options and upcoming hearing.                                           3/17/2020          0.3
  Dennis Stogsdill            Multiple calls with M. Davidson (A&M) to discuss GOB options and analysis.                            3/17/2020          0.5
  Dennis Stogsdill            Emails from inventory management team regarding analysis variables.                                   3/17/2020          0.2
  Matthew Davidson            Continue modeling of consolidation scenario under two master lease scenario.                          3/17/2020          1.9
  Matthew Davidson            Call with S. Farrell, S. Loop and D. Stogsdill (A&M) to discuss GOB strategy analysis.                3/17/2020          0.8
  Matthew Davidson            Working session to identify IT Transition work and execution plan.                                    3/17/2020          0.5
  Matthew Davidson            Multiple calls with D. Stogsdill (A&M) to discuss GOB options and analysis.                           3/17/2020          0.5
  Sean Farrell                Revise wind down scenarios and distribute internally.                                                 3/17/2020          0.8
  Sean Farrell                Update to the wind down scenarios detailing potential paths forward.                                  3/17/2020          2.1
  Sean Farrell                Prepare for and participate in conference call with J. Ferguson and D. Ladd (AVF) to discuss the      3/17/2020          1.0
                              path forward.
  Sean Farrell                Call with D. Stogsdill, S. Loop and M. Davidson (A&M) to discuss GOB strategy analysis.               3/17/2020          0.8
  Dennis Stogsdill            Review correspondence from Hilco regarding inventory.                                                 3/18/2020          0.2
  Dennis Stogsdill            Multiple calls with M. Davidson (A&M) to discuss GOB options and analysis.                            3/18/2020          0.9
  Dennis Stogsdill            Provide edits to updated GOB declaration.                                                             3/18/2020          0.3
  Matthew Davidson            Creation of AVF action plan for headcount reduction, Bulk sale, store closing and real estate         3/18/2020          1.8
                              monetization planning.
  Matthew Davidson            Telephone with J. Ferguson (AVF), M. Wood and T. Ganci (Hilco) to discuss liquidation operating       3/18/2020          0.5
                              items.
  Matthew Davidson            Call with G. Werkheiser (BFCA) to discuss labor / employment issues.                                  3/18/2020          0.5
  Matthew Davidson            Model reduction in force analysis for GOB winddown.                                                   3/18/2020          0.4
  Matthew Davidson            Multiple calls with D. Stogsdill (A&M) to discuss GOB options and analysis.                           3/18/2020          0.9
  Matthew Davidson            Updates to lease rejection file for 8 Wolf stores.                                                    3/18/2020          0.3
  Matthew Davidson            Call with J. Ferguson (AVF) to discuss current headcount and reduction plan.                          3/19/2020          0.7

                                                                                                                                     Fee Application
Exhibit D                                                                                                                              Page 25 of 36
                       Case 20-10553-CSS                     Doc 454           Filed 05/06/20               Page 52 of 68


  Art Van Furniture, LLC
  Alvarez & Marsal North America, LLC
  March 9, 2020 through April 6, 2020

  Professional                                                         Time Description                                              Date          Time

  Matthew Davidson            Call with M. Wood (Hilco) to discuss store collapsing and winddown plan.                                 3/19/2020          0.5
  Matthew Davidson            Call with J. Ferguson (AVF), T. Ganci, and M. Wood (Hilco) to discuss liquidation strategy including     3/19/2020          1.0
                              inventory push and store closing schedule.
  Matthew Davidson            Working session to identify IT Transition work and execution plan.                                       3/19/2020          0.3
  Arjun Lal                   Call with M. Davidson (A&M) to discuss AVF headcount plan for application to Levin & Wolf.               3/20/2020          0.2
  Matthew Davidson            Call with A. Lal (A&M) to discuss AVF headcount plan for application to Levin & Wolf.                    3/20/2020          0.2
  Matthew Davidson            Work on development of Levin & Wolf headcount reduction plan.                                            3/20/2020          0.5
  Matthew Davidson            Continued work on Art Van headcount reductions, meetings with D. Ladd and J. Ferguson (AVF)              3/20/2020          1.2
                              re: same.
  Matthew Davidson            Call with M. Wood (Hilco) to discuss bulk sale opportunities and process to resume GOB sales             3/21/2020          0.5
                              from stores.
  Matthew Davidson            Work on Art Van Winddown plan for presentation to Wells Fargo.                                           3/21/2020          1.3
  Matthew Davidson            Continued work on headcount reduction plan for Art Van and Levin and Wolf.                               3/21/2020          0.4
  Matthew Davidson            Continued work on winddown presentation including headcount, inventory and projected cash                3/22/2020          1.3
                              flows.
  Matthew Davidson            Inventory consolidation analysis including calculation of expense to consolidate inventory into          3/22/2020          0.8
                              certain master leases.
  Matthew Davidson            Analyze master leases for lease rejection schedule and inventory consolidation analysis.                 3/22/2020          0.4
  Matthew Davidson            Multiple calls with D. Stogsdill (A&M) to discuss various GOB issues.                                    3/22/2020          0.5
  Abraham Shahbain            Call with D. Stogsdill and S. Coury (A&M) to discuss bulk buyer opportunities.                           3/23/2020          0.2
  Dennis Stogsdill            Review bulk buyer summary; emails with potential buyer.                                                  3/23/2020          0.2
  Dennis Stogsdill            Call with A. Shahbain and S. Coury (A&M) to discuss bulk buyer opportunities.                            3/23/2020          0.2
  Matthew Davidson            Call with D. Stogsdill, S. Farrell and S. Loop (A&M) to discuss updated cash flow model.                 3/23/2020          0.7
  Matthew Davidson            Lease rejection analysis updates to quantify changes for stop of liquidation sale.                       3/23/2020          0.5
  Sam Coury                   Communicate inventory sale outreach results to D. Stogsdill and A. Shahbain (A&M).                       3/23/2020          0.2
  Dennis Stogsdill            Call with M. Davidson, S. Farrell, and S. Loop (A&M) to discuss mothball scenario and execution          3/24/2020          0.5
                              items.
  Matthew Davidson            Call with B. Allen (CTG) to discuss payroll and rent funding.                                            3/24/2020          0.4
  Matthew Davidson            Modeling of mothball business scenario and related liquidity and cash flow projections.                  3/24/2020          1.2
  Matthew Davidson            Call with D. Stogsdill, S. Farrell and S. Loop (A&M) to discuss mothball scenario and execution          3/24/2020          0.5
                              items.
  Dennis Stogsdill            Multiple emails with senior management regarding Hilco requests.                                         3/25/2020          0.8
  Dennis Stogsdill            Call with COO to discuss updated GOB scenario assumptions.                                               3/25/2020          0.5
  Dennis Stogsdill            Create analysis for store labor department flexing.                                                      3/25/2020          0.3
  Matthew Davidson            Modeling updates for ongoing payroll incurrence and headcount reduction planning, changes in             3/25/2020          1.6
                              lease rejections and other operating assumptions.
  Matthew Davidson            Modeling updates for ongoing payroll incurrence and headcount reduction planning.                        3/25/2020          0.3
  Matthew Davidson            Updates to lease rejection analysis for mothball scenario.                                               3/25/2020          0.3
  Dennis Stogsdill            Call with COO to discuss updated GOB scenario assumptions.                                               3/26/2020          0.4
  Dennis Stogsdill            Participate in call with B. Allen (CTG), E. Luukko (CTG) and M. Davidson (A&M) to review cash            3/26/2020          0.7
                              model.
  Dennis Stogsdill            Multiple emails with Benesch regarding new GOB scenario cash flows.                                      3/26/2020          0.3
  Matthew Davidson            Preparation and participation in call with B. Allen, E. Luukko (CTG) and D. Stogsdill (A&M) to           3/26/2020          0.7
                              review Mothball cash model.
  Matthew Davidson            Preparation and participation in call with G. Werkheiser (BFCA) to review lease rejections and           3/26/2020          0.6
                              surrender plan.
  Matthew Davidson            Preparation and participation in call with G. Werkheiser (BFCA) to review lease marketing and            3/26/2020          0.5
                              sales matters.
  Matthew Davidson            Modeling of mothball business scenario and related liquidity and cash flow projections.                  3/26/2020          0.4
  Dennis Stogsdill            Multiple emails with board member.                                                                       3/27/2020          0.2
  Dennis Stogsdill            Correspondences with potential bulk buyers.                                                              3/27/2020          0.3
  Matthew Davidson            Meeting with J. Ferguson and D. Ladd (AVF) to discount employees responsibilities, headcount             3/28/2020          0.8
                              and execution items for GOB.
  Matthew Davidson            Creation of daily sales analysis for business support to suspension motion.                              3/29/2020          0.4
  Matthew Davidson            Email correspondence with G. Werkheiser (BFCA) re: daily sales information.                              3/29/2020          0.2
  Matthew Davidson            Telephone with B. Allen (CTG) to answer questions on credit chargebacks.                                 3/29/2020          0.3
  Matthew Davidson            Email correspondence with G. Werkheiser (BFCA) re: lease rejections for business support to              3/29/2020          0.2
                              suspension motion.

                                                                                                                                        Fee Application
Exhibit D                                                                                                                                 Page 26 of 36
                       Case 20-10553-CSS                    Doc 454           Filed 05/06/20              Page 53 of 68


  Art Van Furniture, LLC
  Alvarez & Marsal North America, LLC
  March 9, 2020 through April 6, 2020

  Professional                                                        Time Description                                           Date          Time

  Matthew Davidson            Modeling of Bulk Sale and Mothball cash flow projections.                                          3/29/2020             0.9
  Matthew Davidson            Telephone call with J. Ferguson and D. Ladd (AVF) to discuss GOB open items and execution.         3/30/2020             0.5
  Matthew Davidson            Modeling of chapter 7 funding request analysis.                                                    3/30/2020             0.8
  Matthew Davidson            Work with D. Ladd (AVF) re: employee headcount and planned reductions in force.                    3/31/2020             0.6
  Matthew Davidson            Management and edits to headcount file for essential employees for mothball strategy, telephone      4/1/2020            0.6
                              and email with D. Ladd (AVF) re: same.
  Matthew Davidson            Working session with D. Ladd (AVF) to build out headcount schedule for Trustee including costs       4/4/2020            0.8
                              and length of tenure.
                                                                                                                  GOB Liquidation - Subtotal          72.9

  Lenders
  Sean Farrell                Prepare reconciliation of prior weeks funding requests to actual disbursements in response to         3/9/2020           2.2
                              Lenders request.
  Sean Farrell                Meet with CTG to discuss cash related items.                                                         3/10/2020           0.8
  Sean Farrell                Compile diligence items requested by CTG and provide them with the same.                             3/10/2020           1.4
  Dennis Stogsdill            Create workstream matrix for discussion with lenders.                                                3/11/2020           0.4
  Sean Farrell                Meet with CTG to discuss cash items.                                                                 3/11/2020           0.6
  Sean Farrell                Participate in meeting with CTG to review the revised cash flow forecast.                            3/11/2020           1.2
  Sean Farrell                Participate in meeting with the Lenders to discuss the daily disbursement request for the day.       3/12/2020           0.5
  Dennis Stogsdill            Correspond with CFO regarding financial analysis, cash and lender issues.                            3/13/2020           0.3
  Sean Farrell                Telephone call with K. Patel (AVF) to discuss pending requests from Wells Fargo.                     3/13/2020           0.5
  Sean Farrell                Follow up call to discuss requests from Lender groups.                                               3/13/2020           0.5
  Sean Farrell                Telephone call with B. Allen (CTG) to discuss cash related tasks.                                    3/13/2020           0.5
  Sean Farrell                Revise the Levin DIP tracking template and overview.                                                 3/15/2020           1.3
  Sean Farrell                Participate in conference call with G. Glyptis (AVF) and representatives from A&M to discuss the     3/15/2020           0.5
                              Levin DIP tracking protocol.
  Dennis Stogsdill            Emails with Wells regarding retention and budget.                                                    3/16/2020           0.2
  Dennis Stogsdill            Call with Wells Fargo and advisors for case update.                                                  3/16/2020           0.5
  Dennis Stogsdill            Call with Wells Fargo to discuss idea.                                                               3/16/2020           0.6
  Sean Farrell                Call with B. Allen (CTG) to discuss latest cash flow budget.                                         3/16/2020           0.5
  Dennis Stogsdill            Emails with Wells regarding GOB issues.                                                              3/17/2020           0.2
  Dennis Stogsdill            Call with Wells Fargo and advisors for case update and proposal discussion.                          3/17/2020           0.9
  Dennis Stogsdill            Review professional fee estimate for lenders.                                                        3/18/2020           0.2
  Dennis Stogsdill            Call with Wells Fargo to discuss cash flow assumptions.                                              3/18/2020           0.3
  Dennis Stogsdill            Emails with Wells Fargo regarding cash flows and sale issues.                                        3/18/2020           0.1
  Dennis Stogsdill            Review draft memo to be sent to Wells Fargo.                                                         3/18/2020           0.3
  Sean Farrell                Conference call with B. Allen (CTG) and S. Loop (A&M) to discuss the cash flow forecast.             3/18/2020           0.3
  Sean Farrell                Compile diligence in response to CTG requests.                                                       3/18/2020           1.1
  Dennis Stogsdill            Correspondence with counsel regarding lender issues and communications.                              3/19/2020           0.3
  Dennis Stogsdill            Research answers to Morgan Lewis questions.                                                          3/19/2020           0.2
  Dennis Stogsdill            Correspondence related to borrowing base update and Wells reserves.                                  3/19/2020           0.2
  Dennis Stogsdill            Respond to mistruths and complaints from Morgan Lewis.                                               3/19/2020           0.2
  Sean Farrell                Participate in conference call with company treasury and payroll team to review data from CTG        3/19/2020           0.5
                              request.
  Sean Farrell                Compile materials in response to CTG diligence request.                                              3/19/2020           1.1
  Dennis Stogsdill            Read notice of default from Wells.                                                                   3/20/2020           0.1
  Dennis Stogsdill            Call with CFO to discuss Wells issues.                                                               3/20/2020           0.2
  Dennis Stogsdill            Correspond with counsel and CFO regarding default notice options.                                    3/20/2020           0.3
  Dennis Stogsdill            Fulfill diligence requests from Wells Fargo; emails regarding same.                                  3/20/2020           0.4
  Dennis Stogsdill            Call with M. Barrie and G. Werkheiser (BFCA) to discuss lender requests.                             3/20/2020           0.7
  Dennis Stogsdill            Provide comments to draft presentation outline.                                                      3/20/2020           0.1
  Dennis Stogsdill            Review, analyze and edits master cash flow model; create summary analysis.                           3/20/2020           0.6
  Dennis Stogsdill            Prepare and edit cash flow presentation; update prof fees assumptions.                               3/20/2020           0.5
  Dennis Stogsdill            Emails with counsel related to Wells requests.                                                       3/20/2020           0.3
  Dennis Stogsdill            Prepare store inventory master file for Wells.                                                       3/20/2020           0.3
  Sean Farrell                Discussion with S. Coury (A&M) regarding wind-down PowerPoint deck updates.                          3/20/2020           0.3
  Dennis Stogsdill            Update assumptions in cash flow model.                                                               3/21/2020           0.3
  Dennis Stogsdill            Review lender presentation and provide comments.                                                     3/21/2020           0.6

                                                                                                                                    Fee Application
Exhibit D                                                                                                                             Page 27 of 36
                       Case 20-10553-CSS                    Doc 454          Filed 05/06/20              Page 54 of 68


  Art Van Furniture, LLC
  Alvarez & Marsal North America, LLC
  March 9, 2020 through April 6, 2020

  Professional                                                       Time Description                                          Date             Time

  Dennis Stogsdill            Edit wind down and cash flow presentations.                                                         3/21/2020             0.5
  Dennis Stogsdill            Multiple emails regarding cash flow assumptions and support analyses.                               3/22/2020             0.3
  Dennis Stogsdill            Further edits to cash flow projections and presentation.                                            3/22/2020             0.5
  Dennis Stogsdill            Emails with Benesch regarding presentation edits.                                                   3/22/2020             0.3
  Dennis Stogsdill            Various emails regarding presentation edits.                                                        3/22/2020             0.2
  Sean Farrell                Updates to the lenders presentation.                                                                3/22/2020             1.2
  Dennis Stogsdill            Review, analyze and edits master cash flow model; provide edits to presentation.                    3/23/2020             0.8
  Dennis Stogsdill            Finalize wind down plan and presentation.                                                           3/23/2020             0.5
  Dennis Stogsdill            Call with Wells, ML, Benesch to discuss wind down plan and budget; follow up calls.                 3/23/2020             0.5
  Sean Farrell                Review and revise presentation for Lenders.                                                         3/23/2020             2.2
  Sean Farrell                Conference call with representatives from Wells Fargo and advisors to discuss the path forward.     3/23/2020             0.7
  Dennis Stogsdill            Respond to diligence questions from Morgan Lewis.                                                   3/24/2020             0.2
  Dennis Stogsdill            Review Wells' proposed wind down budget; emails regarding same.                                     3/24/2020             0.3
  Dennis Stogsdill            Emails with board regarding Wells negotiations.                                                     3/24/2020             0.2
  Dennis Stogsdill            Review final model, presentation and draft correspondence to Wells.                                 3/24/2020             0.5
  Sean Farrell                Compile diligence on the payroll costs and provide to CTG.                                          3/24/2020             0.8
  Dennis Stogsdill            Research issue raised by CTG; emails regarding same.                                                3/25/2020             0.4
  Dennis Stogsdill            Emails with B. Allen (CTG) regarding mothball scenario assumptions.                                 3/25/2020             0.2
  Dennis Stogsdill            Update professional fee estimate analysis.                                                          3/26/2020             0.1
  Dennis Stogsdill            Emails with B. Allen (CTG) regarding mothball scenario assumptions.                                 3/26/2020             0.2
  Dennis Stogsdill            Call with B. Allen (CTG) to discuss revised GOB budget.                                             3/27/2020             0.3
  Dennis Stogsdill            Conference call with Benesch, Morgan Lewis, and CTG to discuss revised GOB budget.                  3/27/2020             1.0
  Dennis Stogsdill            Prepare for call with lenders.                                                                      3/27/2020             0.2
  Dennis Stogsdill            Review updated and final bulk sale scenario; prepare emails.                                        3/28/2020             0.3
  Dennis Stogsdill            Multiple emails with CTG; research answers.                                                         3/29/2020             0.3
  Dennis Stogsdill            Prepare professional fee accrual estimate for CTG.                                                  3/29/2020             0.3
  Dennis Stogsdill            Call with M. Barrie and G. Werkheiser (BFCA) to discuss Wells response.                             3/30/2020             0.6
  Dennis Stogsdill            Multiple emails with Benesch regarding case issues and Wells requests.                              3/30/2020             0.5
  Dennis Stogsdill            Call with N. Greenblatt (K&E) to discuss conversion issues; follow up emails.                       3/30/2020             0.4
  Dennis Stogsdill            Review proposed correspondence with Wells/ML; emails regarding same.                                3/30/2020             0.2
  Dennis Stogsdill            Respond to inquiries from Morgan Lewis.                                                             3/30/2020             0.1
  Dennis Stogsdill            Review professional fee invoices; emails regarding same for payment.                                3/30/2020             0.2
  Dennis Stogsdill            Multiple emails with Wells' counsel regarding insurance and inventory movement issues.              3/31/2020             0.3
  Dennis Stogsdill            Prepare emails and detail for CTG.                                                                  3/31/2020             0.1
  Dennis Stogsdill            Emails with Benesch regarding Wells request for payroll data.                                         4/1/2020            0.2
  Dennis Stogsdill            Research payroll information for response.                                                            4/1/2020            0.2
  Dennis Stogsdill            Multiple emails with Benesch corresponding with ML and company regarding funding.                     4/1/2020            0.4
  Dennis Stogsdill            Review correspondence from Wells' counsel.                                                            4/2/2020            0.2
  Dennis Stogsdill            Multiple emails with senior management regarding Wells' diligence questions.                          4/3/2020            0.4
  Dennis Stogsdill            Respond to inquiries from counsel.                                                                    4/3/2020            0.2
  Dennis Stogsdill            Multiple emails with Benesch regarding Wells' diligence questions.                                    4/3/2020            0.3
  Dennis Stogsdill            Review draft funding summary; provide edits and emails with counsel.                                  4/3/2020            0.3
  Dennis Stogsdill            Review professional fee edits pursuant to CC requirements.                                            4/3/2020            0.1
  Dennis Stogsdill            Call with B. Allen (CTG) to discuss funding request dynamics.                                         4/4/2020            0.2
  Dennis Stogsdill            Multiple emails with CFO, CTG and A&M team regarding funding request and staffing levels.             4/4/2020            0.8
  Dennis Stogsdill            Review various drafts of funding request; compare to prior and email edits.                           4/4/2020            0.3
  Dennis Stogsdill            Call with CFO regarding CTG requests.                                                                 4/5/2020            0.3
  Dennis Stogsdill            Multiple emails with CFO and COO regarding security issues, inventory and other requests.             4/5/2020            0.5
  Dennis Stogsdill            Review correspondence with ML and CTG.                                                                4/5/2020            0.1
  Dennis Stogsdill            Call with CFO to discuss latest funding issues.                                                       4/5/2020            0.2
  Dennis Stogsdill            Respond to inquiries from CTG; research issues.                                                       4/6/2020            0.5
                                                                                                                           Lenders - Subtotal          43.7

  Meetings
  Dennis Stogsdill            Call with COO regarding various GOB operational issues.                                              3/9/2020             0.4
  Dennis Stogsdill            Meeting with CFO regarding GOB, first day hearing, cash collateral and other pressing issues.        3/9/2020             0.7
  Dennis Stogsdill            Meeting with CFO regarding various operational issues.                                               3/9/2020             0.3
  Dennis Stogsdill            Meeting with CFO regarding various bankruptcy related issues such as FDMs, UCC formation, etc.       3/9/2020             0.2

                                                                                                                                   Fee Application
Exhibit D                                                                                                                            Page 28 of 36
                       Case 20-10553-CSS                      Doc 454            Filed 05/06/20              Page 55 of 68


  Art Van Furniture, LLC
  Alvarez & Marsal North America, LLC
  March 9, 2020 through April 6, 2020

  Professional                                                          Time Description                                                Date          Time

  Matthew Davidson            Call and email with J. Hoover (BFCA) to discuss drafting of notices to merchant processors and               3/9/2020          0.3
                              private financing company's re: cease of credit card holdbacks and reserves.
  Matthew Davidson            Call with G. Werkheiser (BFCA) to discuss Customer Program motion including return policy,                   3/9/2020          0.2
                              deposits and gift cards.
  Matthew Davidson            Multiple calls with D. Stogsdill (A&M) to discuss various GOB issues.                                        3/9/2020          1.2
  Matthew Davidson            Multiple calls with J. Ferguson (AVF) to discuss closing hours, IT preservation, store operation, and        3/9/2020          0.8
                              critical vendor needs.
  Matthew Davidson            Telephone with B. Allen (CTG) to discuss daily liquidity and to provide operational update for               3/9/2020          0.2
                              secured lenders.
  Matthew Davidson            Telephone with N. Greenblatt (K&E) to discuss refund policy.                                                 3/9/2020          0.2
  Arjun Lal                   Meeting with management to address inbound questions from vendors/employees.                                3/10/2020          2.4
  Arjun Lal                   Meeting with A&M team to review draft of FAQ document.                                                      3/10/2020          0.8
  Dennis Stogsdill            Meeting with CFO regarding operational updates and open workstreams.                                        3/10/2020          0.3
  Matthew Davidson            Meeting with L. Lynch (AVF) to develop protocols for credit card disputes.                                  3/10/2020          0.4
  Matthew Davidson            Management meeting with J. Ferguson (AVF), M. Wood (Hilco) and T. Ganci (HGB) to discuss                    3/10/2020          1.5
                              operational strategy for liquidation.
  Matthew Davidson            Meeting with A. Shahbain and S. Coury (A&M) to discuss winddown strategy and action plan.                   3/10/2020          0.7
  Matthew Davidson            Meeting with M. Wood (HGB), T. Ganci (HGB) and J. Ferguson (AVF) to discuss sleep store closures            3/10/2020          0.5
                              and strategy.
  Matthew Davidson            Meeting with cash management team to discuss workstream and action items for cash                           3/10/2020          1.0
                              management.
  Matthew Davidson            Meeting with C. Wenger (AVF) to discuss PTO, retention, and short term disability memo.                     3/10/2020          0.5
  Sam Coury                   Meet with J. Budzinski (AVF) to communicate initial debtor interview information requests.                  3/10/2020          0.5
  Sam Coury                   Meeting with A. Shahbain (A&M) and M. Davidson (A&M) to prepare winddown action plan.                       3/10/2020          0.7
  Sam Douglas                 Meet with company to discuss initial debtor interview information gathering.                                3/10/2020          0.4
  Arjun Lal                   Call with D. Stogsdill (A&M) re: Levin issues.                                                              3/11/2020          0.5
  Arjun Lal                   Meeting with Levin management to review revised FAQ document.                                               3/11/2020          1.2
  Matthew Davidson            Preparation and attendance on Wells Fargo cash collateral updated call.                                     3/11/2020          0.5
  Matthew Davidson            Preparation and attendance in daily operations meeting to discuss liquidation strategies and                3/11/2020          1.2
                              winddown.
  Matthew Davidson            Meeting with B. Anderson (AVF) to discuss data preservation requirements and execution plan.                3/11/2020          0.3
  Matthew Davidson            Preparation and meeting with Levin Transaction team to discuss APA and DIP mechanics.                       3/11/2020          0.6
  Sam Coury                   Meet with J. Budzinski (AVF) to approve action plan for distributing latest financial statements.           3/11/2020          0.2
  Sam Coury                   Discussion on store closing checklist with T. Williams (AVF).                                               3/11/2020          0.1
  Arjun Lal                   Discuss FAQ and other questions with Levin management team.                                                 3/12/2020          1.0
  Dennis Stogsdill            Meeting with G. Werkheiser, M. Barrie (BFCA) and M. Russell (MMWR) to discuss court hearing.                3/12/2020          0.4
  Dennis Stogsdill            Call with M. Zambricki (AVF) to discuss court ruling.                                                       3/12/2020          0.4
  Matthew Davidson            Discussion and analysis with J. Ferguson (AVF) to discuss cost and capabilities of delivery in Illinois     3/12/2020          0.3
                              market.
  Sam Coury                   Real Estate lease rejection logistics planning with A. Shahbain (A&M), T. Williams (AVF), and Hilco         3/12/2020          1.3
                              team.
  Arjun Lal                   Attend A&M meeting to review issues and provide updates.                                                    3/13/2020          0.4
  Dennis Stogsdill            Board call to discuss court update.                                                                         3/13/2020          0.5
  Dennis Stogsdill            Call with Benesch and K&E regarding GOB and board update.                                                   3/13/2020          0.3
  Sam Coury                   Coordination of lease rejection timeline with D. Ladd (AVF) and legal team.                                 3/13/2020          0.7
  Dennis Stogsdill            Correspondence with K&E regarding case issues.                                                              3/14/2020          0.2
  Matthew Davidson            Telephone with Levin deal team including Benesch, A&M and AVF to discuss Levin transaction                  3/14/2020          0.5
                              documents.
  Kevin Larin                 Attend all hands call.                                                                                      3/15/2020          1.0
  Matthew Davidson            Call with N. Patel (Evercore) re: Levin APA business items.                                                 3/15/2020          0.2
  Matthew Davidson            Call with Levin Transaction team to discuss APA open items and closing date.                                3/15/2020          0.7
  Matthew Davidson            Meeting with J. Ferguson (AVF), D. Ladd (AVF) to discuss customer communications re: refunds, in            3/15/2020          0.3
                              store credits and loyalty program.
  Arjun Lal                   Meeting with Levin management to review various issues.                                                     3/16/2020          0.4
  Dennis Stogsdill            Call with board member to discuss idea.                                                                     3/16/2020          0.8
  Sam Coury                   IT system retention planning kickoff with D. Ladd (AVF) and IT team.                                        3/16/2020          0.5
  Arjun Lal                   Call with Levin CFO to discuss outstanding issues (customer refunds, vendors, utilities).                   3/17/2020          0.5
  Dennis Stogsdill            Prep for board meeting.                                                                                     3/17/2020          0.3

                                                                                                                                           Fee Application
Exhibit D                                                                                                                                    Page 29 of 36
                       Case 20-10553-CSS                      Doc 454            Filed 05/06/20               Page 56 of 68


  Art Van Furniture, LLC
  Alvarez & Marsal North America, LLC
  March 9, 2020 through April 6, 2020

  Professional                                                          Time Description                                                Date          Time

  Dennis Stogsdill            Calls with CFO to discuss case issues.                                                                      3/17/2020          0.4
  Dennis Stogsdill            Call with senior management to discuss GOB option analysis.                                                 3/17/2020          0.4
  Dennis Stogsdill            Call with N. Greenblatt (K&E) regarding GOB liquidator options and board update.                            3/17/2020          0.4
  Dennis Stogsdill            Board call to discuss GOB options and case update.                                                          3/17/2020          1.0
  Dennis Stogsdill            Call with J. Stegenga (A&M) to discuss case update.                                                         3/17/2020          0.3
  Sam Coury                   Discussions on document retention work plan with R. Anderson (AVF) and A. Shahbain (A&M).                   3/17/2020          0.3
  Sam Coury                   IT system retention planning phone discussion with D. Ladd (AVF) and IT team.                               3/17/2020          0.5
  Arjun Lal                   Participate on a call with the D. Stogsdill, M. Davidson, S. Farrell, A. Shahbain, S. Loop, S. Coury,       3/18/2020          0.5
                              and S. Douglas (A&M) related to a project update and go-forward communication and
                              organizational structure plans.
  Arjun Lal                   Call with CFO and CHRO of Levin management to provide update on sale and discuss winddown                   3/18/2020          0.5
                              plans.
  Dennis Stogsdill            Calls with CFO to discuss case issues.                                                                      3/18/2020          0.3
  Dennis Stogsdill            Call with senior management to discuss GOB and cost cutting options.                                        3/18/2020          0.6
  Dennis Stogsdill            Conference call with management, board members and PR firm.                                                 3/18/2020          0.7
  Dennis Stogsdill            Participate on call with A. Shahbain (A&M) and C. Wenger, D. Ladd, J. Ferguson, and J.                      3/18/2020          0.9
                              Niebieszczanski (AVF) related to communication and organizational planning.
  Dennis Stogsdill            Multiple conference calls with board and PR firm to discuss options.                                        3/18/2020          1.8
  Dennis Stogsdill            Participate on a call with the M. Davidson, A. Lal, S. Farrell, A. Shahbain, S. Loop, S. Coury, S.          3/18/2020          0.5
                              Douglas (A&M) related to a project update.
  Matthew Davidson            Calls with D. Stogsdill (A&M) to discuss case and management issues.                                        3/18/2020          0.3
  Sam Coury                   IT transition plan review with A. Shahbain (A&M) and G. White (AVF).                                        3/18/2020          0.5
  Sam Coury                   IT system retention discussion to finalize responsible parties with D. Ladd (AVF) and IT team.              3/18/2020          0.5
  Sam Coury                   Participate on a call with the D. Stogsdill, M. Davidson, A. Lal, S. Farrell, A. Shahbain, S. Loop, and     3/18/2020          0.5
                              S. Douglas (A&M) related to a project update and go-forward communication and organizational
                              structure plans.
  Arjun Lal                   Participate on a call with A&M team to discuss winddown strategy.                                           3/19/2020          0.8
  Dennis Stogsdill            Calls with M. Davidson (A&M) to discuss case and management issues.                                         3/19/2020          0.3
  Dennis Stogsdill            Board meeting call to discuss store closing strategy.                                                       3/19/2020          0.7
  Matthew Davidson            Calls with D. Stogsdill (A&M) to discuss case and management issues.                                        3/19/2020          0.3
  Arjun Lal                   Call with IT staff to discuss plans for IT winddown, and near term priorities.                              3/20/2020          0.7
  Arjun Lal                   Call with Art Van management to review staffing plans for Levin.                                            3/20/2020          0.6
  Arjun Lal                   Call with Art Van manager and Levin CFO to discuss insurance coverage for the winddown period.              3/20/2020          0.4
  Dennis Stogsdill            Emails with board regarding FAQs.                                                                           3/20/2020          0.3
  Sam Coury                   Discussions with A. Shahbain (A&M) regarding inventory detail.                                              3/20/2020          0.2
  Sam Coury                   Discussion with S. Farrell (A&M) regarding wind-down PowerPoint deck updates.                               3/20/2020          0.3
  Dennis Stogsdill            Multiple calls with M. Davidson (A&M) to discuss various winddown issues.                                   3/21/2020          0.3
  Arjun Lal                   Call with Levin managers to review lockdown of stores, DC, other assets.                                    3/23/2020          0.5
  Arjun Lal                   Call with Levin IT manager to review winddown planning and other issues.                                    3/23/2020          0.9
  Arjun Lal                   Review and discuss go-forward policy relating to company cars used by former employees.                     3/23/2020          0.4
  Dennis Stogsdill            Call with Benesch team to discuss case update.                                                              3/23/2020          0.6
  Dennis Stogsdill            Board call with K&E to discuss case updates.                                                                3/23/2020          1.5
  Matthew Davidson            Preparation and participation in Insurance renewal meeting with D. Ladd and M. Fetterman (AVF)              3/23/2020          0.6
                              and AON (Insurance Agent).
  Abraham Shahbain            A&M team call discussing staffing plans.                                                                    3/24/2020          0.5
  Arjun Lal                   Attend call with Levin winddown team to provide updates, discuss issues and answer questions.               3/24/2020          1.0
  Arjun Lal                   Attend A&M team meeting to discuss engagement status and next steps.                                        3/24/2020          0.5
  Dennis Stogsdill            Board call with K&E to discuss case updates.                                                                3/24/2020          0.5
  Dennis Stogsdill            Staffing discussions with team.                                                                             3/24/2020          0.2
  Dennis Stogsdill            Call with A&M team to discuss downsizing plans.                                                             3/24/2020          0.5
  Matthew Davidson            Call with A&M team related to project staffing.                                                             3/24/2020          0.5
  Sam Coury                   Coordinate team WebEx meeting.                                                                              3/24/2020          0.1
  Sam Coury                   Discussion with A&M team relating to go forward staffing and planning.                                      3/24/2020          0.5
  Stuart Loop                 A&M team discussion regarding staffing plans.                                                               3/24/2020          0.5
  Arjun Lal                   Call with Levin managers to review various operational issues and questions.                                3/25/2020          0.5
  Arjun Lal                   Attend call with Levin winddown team to provide updates, discuss issues and answer questions.               3/26/2020          0.5
  Dennis Stogsdill            Board call with K&E to discuss case updates.                                                                3/26/2020          0.7
  Dennis Stogsdill            Multiple emails with CFO regarding cash flows and case updates.                                             3/27/2020          0.2

                                                                                                                                           Fee Application
Exhibit D                                                                                                                                    Page 30 of 36
                       Case 20-10553-CSS                      Doc 454            Filed 05/06/20               Page 57 of 68


  Art Van Furniture, LLC
  Alvarez & Marsal North America, LLC
  March 9, 2020 through April 6, 2020

  Professional                                                          Time Description                                                Date            Time

  Dennis Stogsdill            Call with N. Greenblatt (K&E) regarding cash collateral options.                                            3/28/2020             0.4
  Dennis Stogsdill            Calls with M. Davidson (A&M) related to GOB issues.                                                         3/29/2020             0.7
  Dennis Stogsdill            Call with J. Ferguson and D. Ladd (AVF COO/CFO) to discuss case update.                                     3/29/2020             0.5
  Matthew Davidson            Multiple calls with D. Stogsdill (A&M) to discuss various GOB issues.                                       3/29/2020             0.7
  Dennis Stogsdill            Emails with board member.                                                                                   3/30/2020             0.3
  Dennis Stogsdill            Board call with Benesch and K&E to discuss Wells response.                                                  3/30/2020             0.7
  Dennis Stogsdill            Call with COO/CFO to discuss conversion.                                                                    3/30/2020             0.7
  Dennis Stogsdill            Board meeting call; prepare for same.                                                                       3/31/2020             0.6
  Dennis Stogsdill            Participate in board call with Benesch and K&E.                                                               4/2/2020            0.5
  Dennis Stogsdill            Emails with board members regarding case issues.                                                              4/3/2020            0.3
  Dennis Stogsdill            Multiple calls with CFO to discuss employee staffing, funding options and conversion issues.                  4/4/2020            0.7
  Dennis Stogsdill            Call with J. Stegenga (A&M) to discuss case update.                                                           4/4/2020            0.3
  Dennis Stogsdill            Participate in board call.                                                                                    4/5/2020            0.8
  Dennis Stogsdill            Call with senior management to discuss court update.                                                          4/6/2020            0.4
  Dennis Stogsdill            Participate in board meeting call.                                                                            4/6/2020            0.5
                                                                                                                                  Meetings - Subtotal          64.6

  MOR and UST Reporting
  Sam Coury                   Examine initial debtor interview documents to acquire necessary information for AVF.                          3/9/2020            0.5
  Sam Coury                   Create Art Van monthly operating report Excel template.                                                       3/9/2020            1.4
  Sam Coury                   Refurbish initial debtor interview Excel file for Art Van case information.                                   3/9/2020            0.8
  Sean Farrell                Begin to compile reporting information for the initial monthly operating report.                              3/9/2020            1.1
  Dennis Stogsdill            Review IDI checklist and discuss requirements with senior management.                                        3/10/2020            0.2
  Sam Coury                   Bankruptcy reporting planning with K. Larin (A&M) and S. Douglas (A&M).                                      3/10/2020            1.5
  Sam Coury                   Prepare initial debtor interview work plan for information requests.                                         3/10/2020            0.8
  Sam Coury                   Assemble initial debtor interview information folders for legal package.                                     3/10/2020            0.6
  Sam Coury                   Prepare initial debtor interview tracker file for Art Van Furniture.                                         3/10/2020            1.2
  Sam Coury                   Modify separated list of information needed from G. Glyptis (AVF) of Levin Furniture.                        3/10/2020            0.8
  Sam Coury                   Prepare corporate organization chart to be included in the initial debtor interview package.                 3/10/2020            0.6
  Sam Coury                   Provide cash flow forecast to be used for initial operating report.                                          3/10/2020            0.2
  Sam Coury                   Assemble chart of bank accounts for initial operating report.                                                3/10/2020            0.5
  Sam Coury                   Verify activity of intercompany loans between debtor and non-debtor entities.                                3/10/2020            0.5
  Sam Douglas                 Meet with K. Larin and S. Coury (A&M) regarding project planning for various bankruptcy                      3/10/2020            1.5
                              reporting tasks.
  Sam Douglas                 Draft template for debtor's initial operating report.                                                        3/10/2020            1.3
  Sam Douglas                 Research chart of accounts for inclusion in debtor's initial operating report.                               3/10/2020            0.4
  Sam Douglas                 Gather cash flow forecasts for inclusion in debtor's initial operating report.                               3/10/2020            0.6
  Sam Douglas                 Develop professional retainer template for inclusion in initial operating report.                            3/10/2020            0.9
  Dennis Stogsdill            Call with CFO regarding UST process and formation meeting.                                                   3/11/2020            0.3
  Sam Coury                   Update of initial debtor interview tracker for items provided on 3/10/20.                                    3/11/2020            0.5
  Sam Coury                   Coordinate Levin information request discussion.                                                             3/11/2020            0.2
  Sam Coury                   Call with G. Glyptis (AVF) to communicate Levin initial debtor interview requests.                           3/11/2020            0.3
  Sam Coury                   Provide listing of all Levin bank accounts for bank statement request.                                       3/11/2020            0.5
  Sam Coury                   Refurbish cash management schematic to highlight the Levin accounts.                                         3/11/2020            0.5
  Sam Coury                   Discussion on transition of initial debtor interview workstream with S. Douglas (A&M).                       3/11/2020            0.5
  Sam Coury                   Revamp software services file to be included in initial debtor interview package.                            3/11/2020            0.8
  Sam Coury                   Provide Levin software information to S. Douglas (A&M).                                                      3/11/2020            0.3
  Sam Coury                   Organize documents on shared folder site for legal package.                                                  3/11/2020            0.8
  Sam Coury                   Update information request tracker for Levin files received prior to transition.                             3/11/2020            0.3
  Sam Coury                   Supply 941 tax information received from Levin business.                                                     3/11/2020            0.3
  Sam Coury                   Analyze Art Van 941 real estate summary documents.                                                           3/11/2020            0.5
  Sam Coury                   Upload and allocate files provided by J. Budzinski (AVF) to initial debtor interview file folder.            3/11/2020            0.3
  Sam Douglas                 Draft plan for initial debtor interview information gathering.                                               3/11/2020            0.3
  Sam Douglas                 Discuss initial debtor interview transition with team.                                                       3/11/2020            0.5
  Sam Douglas                 Gather and organize 941 tax forms for initial debtor interview.                                              3/11/2020            1.5
  Sam Douglas                 Gather and organize bank statements for initial debtor interview.                                            3/11/2020            2.1
  Sam Douglas                 Compile preliminary initial debtor interview materials for company management.                               3/11/2020            2.3



                                                                                                                                            Fee Application
Exhibit D                                                                                                                                     Page 31 of 36
                       Case 20-10553-CSS                     Doc 454           Filed 05/06/20             Page 58 of 68


  Art Van Furniture, LLC
  Alvarez & Marsal North America, LLC
  March 9, 2020 through April 6, 2020

  Professional                                                        Time Description                                            Date             Time

  Sam Douglas                 Analyze general ledger data received from company for inclusion in initial debtor interview            3/11/2020             1.7
                              materials.
  Sam Douglas                 Prepare initial debtor interview documents.                                                            3/12/2020             2.8
  Sam Douglas                 Print and compile bank statements for initial debtor interview binder.                                 3/12/2020             1.2
  Sam Douglas                 Compile additional initial debtor interview materials received for company management.                 3/12/2020             1.3
  Sam Douglas                 Print and compile additional initial debtor interview materials for company management.                3/12/2020             3.0
  Dennis Stogsdill            Review IDI binder and emails regarding same.                                                           3/13/2020             0.3
  Sam Coury                   Finalize available documents to be printed for initial debtor interview hardcopy.                      3/13/2020             0.5
  Sam Coury                   Print and prepare Art Van bank statements hard copies.                                                 3/13/2020             1.1
  Sam Coury                   Print finalized initial debtor interview excel files related to Debtor FEINs and Bank Accounts.        3/13/2020             0.5
  Sam Coury                   Organization of final initial debtor interview hard copy binder.                                       3/13/2020             1.3
  Sam Coury                   Provide finalized initial debtor interview hard copy folder to D. Ladd (AVF).                          3/13/2020             0.3
  Sam Douglas                 Gather final outstanding materials for initial debtor interview.                                       3/13/2020             2.7
  Sam Douglas                 Verify individual bank statements against chart of bank accounts for initial debtor interview.         3/13/2020             1.3
  Sam Douglas                 Check final draft of initial debtor interview materials for completeness.                              3/13/2020             1.1
  Sam Douglas                 Distribute initial debtor interview materials to counsel and other parties.                            3/13/2020             1.9
  Sam Douglas                 Organize materials for initial debtor interview introductory call.                                     3/16/2020             0.4
  Kevin Larin                 Prepare Chapter 11 reporting schedule and various correspondence with team on same.                    3/17/2020             1.8
  Sam Douglas                 Prepare for initial debtor interview introductory call.                                                3/17/2020             1.6
  Sam Douglas                 Verify bank account and legal entity owner list completeness for initial debtor interview.             3/17/2020             0.9
  Abraham Shahbain            Review MOR template example provided by the A&M team.                                                  3/18/2020             0.3
  Dennis Stogsdill            Multiple emails regarding follow-up questions from IDI.                                                3/18/2020             0.3
  Dennis Stogsdill            Call with internal legal regarding employee question.                                                  3/18/2020             0.2
  Dennis Stogsdill            Respond to questions from UST at formation meeting.                                                    3/18/2020             0.2
  Dennis Stogsdill            Conference call with UST regarding formation meeting questions.                                        3/18/2020             0.5
  Kevin Larin                 Attend telephonic IDI.                                                                                 3/18/2020             1.0
  Kevin Larin                 Research and respond to IDI follow-up items to the OUST.                                               3/18/2020             2.1
  Kevin Larin                 Revise Chapter 11 reporting schedule in response to IDI and communicate with team on same.             3/18/2020             0.9
  Matthew Davidson            Preparation and participation in IDI meeting with UST.                                                 3/18/2020             0.8
  Sam Douglas                 Organize and distribute outstanding items for initial debtor interview.                                3/18/2020             0.3
  Sam Douglas                 Gather supplemental materials in response to UST requests during initial debtor interview.             3/18/2020             1.3
  Sam Douglas                 Gather historic average account balances in First Commonwealth bank account statements.                3/18/2020             0.9
  Sam Douglas                 Verify insurance policy summary against certificates of insurance received from brokers.               3/18/2020             1.0
  Sam Douglas                 Analyze recent First Commonwealth bank account balances compared to historic average                   3/18/2020             0.8
                              balances.
  Sam Douglas                 Gather professional retainer balance information to be included in the initial operating report.       3/18/2020             0.8
  Sam Douglas                 Discuss plans for monthly operating reporting with team.                                               3/18/2020             0.8
  Sam Douglas                 Gather professional retainer information to be included in the initial operating report.               3/18/2020             1.3
  Sam Douglas                 Gather counsel professional retainer information to be included in the initial operating report.       3/18/2020             0.7
  Sam Douglas                 Gather additional professional retainer information to be included in initial operating report.        3/18/2020             0.6
  Sean Farrell                Compile disbursement data related to US Trustee fee calculations.                                      3/18/2020             0.4
  Kevin Larin                 Research and compile information for IOR.                                                              3/19/2020             1.1
  Sam Douglas                 Gather motions to be included as exhibits in initial operating report.                                 3/19/2020             1.0
  Sam Douglas                 Analyze insurance coverage letters to be included in initial operating report.                         3/19/2020             1.3
  Sam Douglas                 Finalize list of professional retainers paid for initial operating report.                             3/19/2020             0.7
  Sam Douglas                 Verify final retainer amounts paid and applied for initial operating report.                           3/19/2020             0.9
  Dennis Stogsdill            Research customer issue raised by UST.                                                                 3/20/2020             0.2
  Sam Douglas                 Finalize formatting for initial operating report draft.                                                3/20/2020             0.9
  Sam Douglas                 Verify and finalize edits to initial operating report draft.                                           3/20/2020             1.3
  Sam Douglas                 Distribute initial operating report draft to counsel and advisors.                                     3/20/2020             0.2
  Kevin Larin                 Finalize IOR for submission to the UST.                                                                3/23/2020             1.2
  Sam Douglas                 Analyze certificates of insurance included in initial operating report relative to summary of          3/23/2020             1.7
                              insurance policies.
  Sam Douglas                 Perform final check of initial operating report materials for completeness against United States       3/23/2020             1.9
                              Trustee guidelines.
                                                                                                                MOR and UST Reporting - Subtotal          81.5




                                                                                                                                      Fee Application
Exhibit D                                                                                                                               Page 32 of 36
                        Case 20-10553-CSS                     Doc 454           Filed 05/06/20              Page 59 of 68


  Art Van Furniture, LLC
  Alvarez & Marsal North America, LLC
  March 9, 2020 through April 6, 2020

  Professional                                                          Time Description                                           Date             Time

  Sale Process / 363 Process / Auction
  Arjun Lal                    Review draft of the Asset Purchase Agreement.                                                          3/10/2020             2.3
  Dennis Stogsdill             Call with Levin buyer representatives regarding APA.                                                   3/10/2020             0.4
  Dennis Stogsdill             Review APA and email counsel regarding questions.                                                      3/10/2020             0.4
  Dennis Stogsdill             Update call with N. Patel (Evercore).                                                                  3/10/2020             0.2
  Dennis Stogsdill             Call with potential buyer and legal reps.                                                              3/10/2020             0.5
  Arjun Lal                    Attend call with counsel and Buyer's advisors to discuss issues relating to the APA and DIP.           3/11/2020             0.9
  Dennis Stogsdill             Review Levin APA updated draft; discuss with A. Lal (A&M).                                             3/11/2020             0.5
  Dennis Stogsdill             Call with potential buyer and legal reps.                                                              3/11/2020             0.5
  Kevin Larin                  Review and comment on proposed Levin APA document.                                                     3/11/2020             0.5
  Sean Farrell                 Updates to the Levin hurdle analysis based on delay in timeline.                                       3/11/2020             2.5
  Arjun Lal                    Review of revised draft of APA and supporting schedules.                                               3/12/2020             1.8
  Arjun Lal                    Call with Debtor advisors regarding the APA.                                                           3/14/2020             0.7
  Arjun Lal                    Call with D. Stogsdill (A&M) to update for Levin issues.                                               3/14/2020             0.2
  Arjun Lal                    Review of latest APA and related documents.                                                            3/14/2020             1.8
  Dennis Stogsdill             Call with Benesch and A&M Levin APA teams and senior management to discuss APA issues.                 3/14/2020             0.5
  Dennis Stogsdill             Review Levin APA issues list; provide comments.                                                        3/14/2020             0.3
  Dennis Stogsdill             Call with A. Lal (A&M) regarding Levin issues.                                                         3/14/2020             0.2
  Dennis Stogsdill             Multiple emails with CFO regarding Levin sale.                                                         3/14/2020             0.2
  Kevin Larin                  Review and comment on draft APA.                                                                       3/14/2020             0.8
  Arjun Lal                    Call with Debtor, Lender and Buyer advisors regarding the APA and related issues.                      3/15/2020             1.1
  Arjun Lal                    Review and comment on latest draft of APA from Buyers' counsel.                                        3/15/2020             1.5
  Dennis Stogsdill             Review draft TSA and provide comments.                                                                 3/15/2020             0.2
  Dennis Stogsdill             Multiple emails with lawyers regarding Levin APA status and conference call.                           3/15/2020             0.2
  Dennis Stogsdill             Multiple emails regarding Levin cash tracking mechanics.                                               3/15/2020             0.2
  Dennis Stogsdill             Call with advisors to Levin, ABL, Term Loan to discuss APA.                                            3/15/2020             0.8
  Dennis Stogsdill             Review declaration and provide comments.                                                               3/15/2020             0.3
  Kevin Larin                  Review various APA documents.                                                                          3/15/2020             1.1
  Arjun Lal                    Develop TSA service schedules for sale of Levin.                                                       3/16/2020             2.0
  Dennis Stogsdill             Review draft TSA services matrix.                                                                      3/16/2020             0.1
  Dennis Stogsdill             Call with G. Werkheiser (BFCA) to discuss Levin sale.                                                  3/16/2020             0.2
  Dennis Stogsdill             Call with potential buyer to discuss bulk sale; review offer.                                          3/16/2020             0.2
  Dennis Stogsdill             Multiple call with Levin advisors to discuss options.                                                  3/17/2020             0.7
  Dennis Stogsdill             Respond to inbound queries from interested buyers; pass along.                                         3/17/2020             0.5
  Arjun Lal                    Continue to consolidate and refine listing of TSA services from Seller to Buyer, and Buyer to Seller.  3/18/2020             1.7
  Dennis Stogsdill             Call with G. Werkheiser (BFCA) to discuss declaration.                                                 3/18/2020             0.2
  Dennis Stogsdill             Call with potential bulk buyer.                                                                        3/24/2020             0.3
  Dennis Stogsdill             Review updated detailed inventory listing for bulk buyers.                                             3/24/2020             0.2
  Dennis Stogsdill             Emails with potential bulk buyers.                                                                     3/24/2020             0.2
  Dennis Stogsdill             Review intellectual property LOI and emails regarding same.                                            3/25/2020             0.2
  Dennis Stogsdill             Emails with potential bulk buyers.                                                                     3/25/2020             0.1
  Dennis Stogsdill             Multiple emails regarding IP sale.                                                                     3/26/2020             0.3
  Dennis Stogsdill             Review and respond to emails regarding Levin sale; emails with CFO.                                    3/26/2020             0.1
  Dennis Stogsdill             Review correspondence from Hilco and CFO regarding IP.                                                 3/27/2020             0.2
  Dennis Stogsdill             Review Levin proposal; research final information to support bid.                                      3/28/2020             0.3
  Dennis Stogsdill             Analyze inventory and customer deposit at Levin.                                                       3/28/2020             0.4
  Dennis Stogsdill             Emails with counsel regarding proposal.                                                                3/28/2020             0.2
  Dennis Stogsdill             Emails and call with potential purchases; provide diligence items.                                     3/31/2020             0.5
  Dennis Stogsdill             Respond to buyer diligence requests; review inventory files and emails.                                  4/1/2020            0.3
  Dennis Stogsdill             Call and emails with potential inventory buyer.                                                          4/1/2020            0.4
  Dennis Stogsdill             Call and emails with potential inventory buyer.                                                          4/2/2020            0.4
                                                                                                  Sale Process / 363 Process / Auction - Subtotal          30.3

  Statements & Schedules
  Dennis Stogsdill             Call with K. Larin (A&M) regarding statements and schedule budget.                                      3/9/2020             0.2
  Kevin Larin                  Call with R. Esposito (A&M) on BK reporting calendar and planning.                                      3/9/2020             0.5
  Kevin Larin                  Call with D. Stogsdill (A&M) re: SOFA/ SOAL process and budget.                                         3/9/2020             0.2
  Dennis Stogsdill             Compile information and emails related S&S for management.                                             3/18/2020             0.3

                                                                                                                                       Fee Application
Exhibit D                                                                                                                                Page 33 of 36
                       Case 20-10553-CSS                    Doc 454             Filed 05/06/20            Page 60 of 68


  Art Van Furniture, LLC
  Alvarez & Marsal North America, LLC
  March 9, 2020 through April 6, 2020

  Professional                                                        Time Description                                           Date             Time

  Kevin Larin                 Research and respond to questions on S&S with J. Borrow (KCC).                                     3/18/2020                0.4
                                                                                                           Statements & Schedules - Subtotal              1.6

  Tax
  Dennis Stogsdill            Emails with Benesch regarding sales tax issues.                                                      3/21/2020              0.2
                                                                                                                                Tax - Subtotal            0.2

  Travel Time
  Abraham Shahbain            Travel from ORD to DTW (billed at 1/2 time).                                                           3/9/2020             1.0
  Arjun Lal                   Travel from LGA to PIT (billed at 1/2 time).                                                           3/9/2020             1.5
  Dennis Stogsdill            Travel from New York to Wilmington (billed at 1/2 time).                                               3/9/2020             1.4
  Kevin Larin                 Travel from IAH to DTW (billed at 1/2 time).                                                           3/9/2020             2.1
  Sam Douglas                 Travel from ORD to DTW (billed at 1/2 time).                                                           3/9/2020             1.2
  Stuart Loop                 Travel from DTW to EWR (billed at 1/2 time).                                                           3/9/2020             1.3
  Dennis Stogsdill            Travel from Wilmington to New York (billed at 1/2 time).                                             3/10/2020              1.4
  Dennis Stogsdill            Travel from New York to Wilmington (billed at 1/2 time).                                             3/11/2020              1.5
  Abraham Shahbain            Travel from DTW to ORD (billed at 1/2 time).                                                         3/12/2020              1.0
  Arjun Lal                   Travel from PIT to LGA (billed at 1/2 time).                                                         3/12/2020              1.5
  Dennis Stogsdill            Travel from Wilmington to New York (billed at 1/2 time).                                             3/12/2020              1.5
  Kevin Larin                 Travel from DTW to IAH (billed at 1/2 time).                                                         3/12/2020              2.1
  Sam Douglas                 Travel from DTW to ORD (billed at 1/2 time).                                                         3/12/2020              1.2
  Sean Farrell                Travel from DTW to ORD (billed at 1/2 time).                                                         3/12/2020              1.0
                                                                                                                        Travel Time - Subtotal           19.7

  Vendor Management
  Sean Farrell                Participate in meeting with the Company team to discuss vendor related issues.                          3/9/2020            0.5
  Sean Farrell                Meet with M. Zambricki (AVF) to discuss the automatic stay and vendor issues.                           3/9/2020            0.8
  Dennis Stogsdill            Discuss responses to vendor inquiries; multiple emails with management re: protocols.                  3/10/2020            0.4
  Dennis Stogsdill            Review inbound correspondence from major vendor; provide response and discuss with team.               3/10/2020            0.2
  Sam Douglas                 Research historical spend and current accounts payable for freight vendor.                             3/10/2020            1.8
  Sean Farrell                Participate in conference call with K. Patel (AVF) and vendors regarding continuation of services.     3/11/2020            0.5
  Sean Farrell                Participate in conference call with vendor team to restoring service.                                  3/12/2020            0.4
  Sean Farrell                Meet with management team to discuss vendor related issues.                                            3/12/2020            1.1
  Sean Farrell                Prepare for and participate in conference call with vendor regarding the continuation of critical      3/13/2020            0.8
                              services.
  Sean Farrell                Correspondence with the Company regarding vendor issues.                                               3/13/2020            0.5
  Kevin Larin                 Review proposed vendor settlement with G. Werkheiser (BFCA).                                           3/15/2020            0.9
  Sean Farrell                Review of the details of proposed settlement agreement with vendor Need it Now.                        3/15/2020            0.3
  Kevin Larin                 Follow-up correspondence with last mile vendor on proposed settlement.                                 3/16/2020            0.6
  Kevin Larin                 Research and respond to questions from vendors on claim treatment with K. Patel (AVF).                 3/17/2020            1.2
  Dennis Stogsdill            Emails with CFO and counsel regarding employee CC issue; research issue.                               3/18/2020            0.5
  Sean Farrell                Conference calls with K. Patel (AVF) to discuss vendor issues.                                         3/18/2020            0.6
  Sean Farrell                Review of listing of key vendors related to cash planning consideration.                               3/18/2020            0.8
  Kevin Larin                 Follow-up with last mile vendor.                                                                       3/19/2020            0.2
  Sean Farrell                Telephone call with K. Patel (AVF) to discuss vendor related issues.                                   3/19/2020            0.5
  Dennis Stogsdill            Call with CFO to discuss vendor issues; research in FDMs.                                              3/20/2020            0.4
  Kevin Larin                 Various case status correspondence with health concerns.                                               3/20/2020            0.2
  Kevin Larin                 Correspondence with last-mile vendor on case status.                                                   3/22/2020            0.5
  Sean Farrell                Participate in conference call with representatives from the Company to discuss vendor issues.         3/25/2020            0.5
  Sean Farrell                Conference call with K. Patel (AVF) to discuss vendor related issues.                                  3/27/2020            0.6
  Sean Farrell                Participate on call with S. Farrell (A&M), K. Patel, and J. Gray (AVF) related to utility provides and 3/30/2020            0.5
                              outstanding amounts owed.
                                                                                                                   Vendor Management - Subtotal          15.3

  Wind Down Planning
  Sean Farrell                Meet with Company IT to review key contracts for rejection and planning on the same.                  3/10/2020             0.8
  Kevin Larin                 Research IT preservation issues for GOB process.                                                      3/11/2020             1.8
  Kevin Larin                 Review and confirm listing of IT related expenses.                                                    3/11/2020             0.8

                                                                                                                                     Fee Application
Exhibit D                                                                                                                              Page 34 of 36
                       Case 20-10553-CSS                    Doc 454          Filed 05/06/20             Page 61 of 68


  Art Van Furniture, LLC
  Alvarez & Marsal North America, LLC
  March 9, 2020 through April 6, 2020

  Professional                                                       Time Description                                          Date          Time

  Kevin Larin                 Review and comment on lease rejection and store closing schedule.                                  3/12/2020          1.3
  Kevin Larin                 Meeting with J. Gray and L. Braden (AVF) on IT preservation planning.                              3/12/2020          1.2
  Sean Farrell                Prepare analysis of the employee wind down plan.                                                   3/12/2020          2.1
  Sean Farrell                Update and distribute work plan to internal team.                                                  3/15/2020          0.9
  Kevin Larin                 Review and comment on lease rejection notices and communication drafts.                            3/16/2020          1.1
  Dennis Stogsdill            Multiple calls with COO/CFO to discuss store closure options.                                      3/18/2020          0.8
  Sean Farrell                Participate in conference call with Hilco to discuss the wind down planning strategy.              3/18/2020          0.5
  Sean Farrell                Participate in conference call with management team to discuss wind down planning strategy.        3/18/2020          0.5
  Sean Farrell                Discussion with J. Ferguson (AVF) regarding employee wind down.                                    3/18/2020          0.3
  Sean Farrell                Revise the employee wind down file including correspondence with management regarding the          3/18/2020          1.2
                              same.
  Sean Farrell                Updates to the wind down tracking template.                                                        3/18/2020          1.1
  Dennis Stogsdill            Review draft shutdown workplan.                                                                    3/19/2020          0.3
  Sean Farrell                Participate in internal conference call to discuss the wind down plan.                             3/19/2020          0.5
  Sean Farrell                Participate in conference call with J. Ferguson, D. Ladd (AVF) and representatives from A&M to     3/19/2020          0.5
                              discuss the wind down planning process.
  Sean Farrell                Update check list of task for wind down plan.                                                      3/19/2020          1.3
  Sean Farrell                Updates to the wind down planning headcount.                                                       3/19/2020          1.3
  Dennis Stogsdill            Review draft Levin winddown plan; emails regarding same.                                           3/20/2020          0.3
  Dennis Stogsdill            Multiple calls with M. Davidson (A&M) to discuss various winddown issues.                          3/20/2020          0.4
  Matthew Davidson            Multiple calls with D. Stogsdill (A&M) to discuss various winddown issues.                         3/20/2020          0.4
  Sean Farrell                Update to wind down planning deck to provide to Wells Fargo as an update.                          3/20/2020          2.8
  Sean Farrell                Updates to the employee wind down planning including correspondence with management                3/20/2020          0.9
                              regarding the same.
  Sean Farrell                Additional revisions to the wind down deck.                                                        3/20/2020          0.9
  Dennis Stogsdill            Review wind down presentation and provide comments.                                                3/21/2020          0.3
  Dennis Stogsdill            Multiple calls with COO regarding DC and store operations.                                         3/21/2020          0.5
  Matthew Davidson            Multiple calls with D. Stogsdill (A&M) to discuss various winddown issues.                         3/21/2020          0.3
  Sean Farrell                Continue updates to the Lender deck.                                                               3/21/2020          0.5
  Sean Farrell                Update the wind down activities section of the Lender deck.                                        3/21/2020          1.8
  Dennis Stogsdill            Edit wind down and cash flow presentations support schedules.                                      3/22/2020          0.6
  Dennis Stogsdill            Correspondence with Levin regarding winddown comm plan.                                            3/22/2020          0.2
  Sean Farrell                Incorporate updates to the wind down deck.                                                         3/22/2020          2.2
  Sean Farrell                Revise the headcount reduction file and distribute to senior management team.                      3/22/2020          0.5
  Dennis Stogsdill            Meeting with COO/CFO to discuss rationalization plan.                                              3/23/2020          0.6
  Sean Farrell                Call with J. Ferguson and D. Ladd (AVF) and M. Davidson (A&M) to discuss employee wind down        3/23/2020          0.5
                              costs.
  Sean Farrell                Revise the employee wind down plan and distribute to senior management team.                       3/23/2020          1.9
  Sean Farrell                Updates to the employee wind down plan.                                                            3/23/2020          1.2
  Dennis Stogsdill            Calls with CFO regarding various wind down and ABL issues.                                         3/24/2020          1.0
  Sean Farrell                Participate in conference call with A&M team to discuss go-forward staffing.                       3/24/2020          0.5
  Sean Farrell                Revise employee wind down plan including correspondence with management team regarding             3/24/2020          1.8
                              the same.
  Matthew Davidson            Multiple calls with D. Stogsdill (A&M) to discuss various winddown issues.                         3/25/2020          0.8
  Sean Farrell                Correspondence with D. Ladd (AVF) to discuss updates to the employee wind down file.               3/25/2020          0.6
  Matthew Davidson            Multiple calls with D. Stogsdill (A&M) to discuss various winddown issues.                         3/26/2020          0.7
  Sean Farrell                Reconcile employee wind down plan with costs in the cash flow forecast.                            3/26/2020          0.9
  Dennis Stogsdill            Multiple calls with M. Davidson (A&M) to discuss various winddown issues.                          3/27/2020          0.7
  Matthew Davidson            Multiple calls with D. Stogsdill (A&M) to discuss various winddown issues.                         3/27/2020          0.8
  Dennis Stogsdill            Review updated employee winddown schedule.                                                         3/29/2020          0.1
  Dennis Stogsdill            Call with M. Barrie (BFCA) to discuss winddown options.                                            3/29/2020          0.3
  Sean Farrell                Revise headcount wind down file and provide to the management team.                                3/29/2020          1.0
  Dennis Stogsdill            Multiple calls with M. Davidson (A&M) to discuss various winddown issues.                          3/30/2020          0.7
  Kevin Larin                 Research and respond to PEO issues.                                                                3/30/2020          0.5
  Matthew Davidson            Multiple calls with D. Stogsdill (A&M) to discuss various winddown issues.                         3/30/2020          0.7
  Dennis Stogsdill            Review corporate winddown plan; emails regarding same.                                             3/31/2020          0.1
  Sean Farrell                Compile summary of remaining headcount and provide to management.                                  3/31/2020          1.0
  Sean Farrell                Refine the remaining headcount summary.                                                            3/31/2020          0.5

                                                                                                                                  Fee Application
Exhibit D                                                                                                                           Page 35 of 36
                       Case 20-10553-CSS                   Doc 454          Filed 05/06/20            Page 62 of 68


  Art Van Furniture, LLC
  Alvarez & Marsal North America, LLC
  March 9, 2020 through April 6, 2020

  Professional                                                      Time Description                                       Date             Time

  Dennis Stogsdill            Review final essential function schedule.                                                         4/1/2020            0.1
  Dennis Stogsdill            Prepare memo to senior management regarding conversion procedures.                                4/1/2020            0.3
  Matthew Davidson            Preparation and participation in Wells Fargo and Company Pending Matters call to discuss chapter  4/3/2020            1.3
                              7 transition items.
                                                                                                            Wind Down Planning - Subtotal          49.5

                                                                                                                             Grand Total      1,280.1




                                                                                                                               Fee Application
Exhibit D                                                                                                                        Page 36 of 36
Case 20-10553-CSS   Doc 454     Filed 05/06/20   Page 63 of 68




                      EXHIBIT E


          Summary of Expense Detail by Category




                           12
                    Case 20-10553-CSS             Doc 454   Filed 05/06/20   Page 64 of 68



            Art Van Furniture, LLC
            Alvarez & Marsal North America, LLC
            March 9, 2020 through April 6, 2020

               Expense Category                                                Total of Expenses
               Airfare                                                        $         3,748.61
               Lodging                                                                  4,599.46
               Meals                                                                    1,208.47
               Miscellaneous                                                               23.57
               Telephone/Internet                                                         566.48
               Transportation                                                           2,419.36
               Grand Total                                                    $       12,565.95




                                                                                                   Fee Application
Exhibit E                                                                                              Page 1 of 1
Case 20-10553-CSS   Doc 454      Filed 05/06/20   Page 65 of 68




                        EXHIBIT F

         Expense Detail by Category by Professional




                            13
                      Case 20-10553-CSS               Doc 454        Filed 05/06/20            Page 66 of 68


   Art Van Furniture, LLC
   Alvarez & Marsal North America, LLC
   March 9, 2020 through April 6, 2020

   Professional                 Date                  Expense            Expense Description

   Airfare
   Stuart Loop                  3/5/2020               $      568.40     One Way Coach Airfare - EWR to DTW.
   Albert Hicks                 3/8/2020                      412.05     One Way Coach Airfare - DTW to DFW.
   Stuart Loop                  3/8/2020                      568.40     One Way Coach Airfare - DTW to EWR.
   Abraham Shahbain             3/8/2020                      279.98     One Way Coach Airfare - MDW to DTW.
   Sam Douglas                  3/9/2020                      569.80     Roundtrip Coach Airfare - ORD to DTW.
   Arjun Lal                    3/9/2020                      507.40     One Way Coach Airfare - LGA to PIT.
   Sean Farrell                 3/12/2020                     252.41     One Way Coach Airfare - DET to ORD.
   Arjun Lal                    3/12/2020                     337.76     One Way Coach Airfare - PIT to EWR.
   Abraham Shahbain             3/12/2020                     252.41     One Way Coach Airfare - DTW to ORD.
                                    Airfare - Subtotal $    3,748.61

   Lodging
   Dennis Stogsdill             3/9/2020              $       205.70     Hotel - 1 Night Delaware for CFO.
   Dennis Stogsdill             3/10/2020                     205.70     Hotel - 1 Night Delaware.
   Sam Douglas                  3/11/2020                     606.81     Hotel - 3 Nights in Michigan.
   Sean Farrell                 3/11/2020                     606.81     Hotel - 3 Nights in Michigan.
   Albert Hicks                 3/11/2020                     606.81     Hotel - 3 Nights in Michigan.
   Arjun Lal                    3/11/2020                     547.20     Hotel - 3 Nights in Michigan.
   Kevin Larin                  3/11/2020                     606.81     Hotel - 3 Nights in Michigan.
   Stuart Loop                  3/11/2020                     606.81     Hotel - 3 Nights in Michigan.
   Abraham Shahbain             3/11/2020                     606.81     Hotel - 3 Nights in Michigan.
                                 Lodging - Subtotal   $     4,599.46

   Meals
   Arjun Lal                    3/9/2020              $           4.55   Individual Meal - Breakfast.
   Arjun Lal                    3/9/2020                         33.82   Individual Meal - Dinner.
   Kevin Larin                  3/9/2020                        301.46   Group Meal - Dinner for 8 People.
   Stuart Loop                  3/9/2020                          7.33   Individual Meal - Breakfast.
   Abraham Shahbain             3/9/2020                         24.27   Group Meal - Breakfast for 3 People.
   Abraham Shahbain             3/9/2020                         26.16   Individual Meal - Dinner.
   Sean Farrell                 3/10/2020                        16.27   Individual Meal - Breakfast.
   Albert Hicks                 3/10/2020                         8.43   Individual Meal - Breakfast.
   Arjun Lal                    3/10/2020                         7.17   Individual Meal - Breakfast.
   Arjun Lal                    3/10/2020                        32.51   Individual Meal - Dinner.
   Kevin Larin                  3/10/2020                        18.18   Group Meal - Breakfast for 2 People.
   Kevin Larin                  3/10/2020                        55.16   Group Meal - Working Lunch for 6 People.
   Kevin Larin                  3/10/2020                        16.00   Individual Meal - Dinner.
   Abraham Shahbain             3/10/2020                        23.27   Group Meal - Breakfast for 3 People.
   Abraham Shahbain             3/10/2020                       274.62   Group Meal - Dinner for 7 People.
   Dennis Stogsdill             3/10/2020                         3.25   Individual Meal - Breakfast.
   Dennis Stogsdill             3/10/2020                        18.32   Individual Meal - Dinner.
   Sean Farrell                 3/11/2020                        10.65   Individual Meal - Breakfast.
   Sean Farrell                 3/11/2020                        39.07   Individual Meal - Dinner.
   Albert Hicks                 3/11/2020                         8.43   Individual Meal - Breakfast.
   Arjun Lal                    3/11/2020                         7.17   Individual Meal - Breakfast.
   Arjun Lal                    3/11/2020                        35.43   Individual Meal - Dinner.
   Kevin Larin                  3/11/2020                        12.03   Group Meal - Breakfast for 2 People.
   Kevin Larin                  3/11/2020                        61.92   Group Meal - Dinner for 2 People.
   Stuart Loop                  3/11/2020                        13.04   Individual Meal - Breakfast.
   Abraham Shahbain             3/11/2020                        23.27   Group Meal - Breakfast for 3 People.


                                                                                                                    Fee Application
Exhibit F                                                                                                               Page 1 of 3
                      Case 20-10553-CSS              Doc 454        Filed 05/06/20            Page 67 of 68


   Art Van Furniture, LLC
   Alvarez & Marsal North America, LLC
   March 9, 2020 through April 6, 2020

   Professional                 Date                 Expense            Expense Description

   Sean Farrell                 3/12/2020                      9.70     Individual Meal - Breakfast.
   Sean Farrell                 3/12/2020                     27.49     Individual Meal - Dinner.
   Albert Hicks                 3/12/2020                      8.43     Individual Meal - Breakfast.
   Arjun Lal                    3/12/2020                      7.17     Individual Meal - Breakfast.
   Kevin Larin                  3/12/2020                     18.60     Group Meal - Breakfast for 2 People.
   Stuart Loop                  3/12/2020                     13.47     Individual Meal - Breakfast.
   Stuart Loop                  3/12/2020                     15.16     Individual Meal - Dinner.
   Abraham Shahbain             3/12/2020                     23.27     Group Meal - Breakfast for 3 People.
   Dennis Stogsdill             3/12/2020                      3.40     Individual Meal - Breakfast.
                                     Meals - Subtotal $    1,208.47

   Miscellaneous
   CMS Team                    3/31/2020              $         23.57 CMS Monthly Data Storage Fee.
                             Miscellaneous - Subtotal $         23.57

   Telephone/Internet
   Matt Davidson               3/12/2020              $          7.14   Wireless Usage Charges.
   Stuart Loop                 3/12/2020                        17.65   Wireless Usage Charges.
   Abraham Shahbain            3/12/2020                         8.45   Wireless Usage Charges.
   Dennis Stogsdill            3/12/2020                         8.86   Wireless Usage Charges.
   Sean Farrell                3/22/2020                         8.99   Inflight Internet.
   Sam Coury                   4/1/2020                         68.66   Wireless Usage Charges.
   Trevor DiNatale             4/1/2020                          9.97   Wireless Usage Charges.
   Sam Douglas                 4/1/2020                         28.47   Wireless Usage Charges.
   Sean Farrell                4/1/2020                         74.88   Wireless Usage Charges.
   Albert Hicks                4/1/2020                         90.58   Wireless Usage Charges.
   Arjun Lal                   4/1/2020                         71.99   Wireless Usage Charges.
   Arjun Lal                   4/6/2020                          1.95   WebEx Usage Charges.
   Matt Davidson               4/12/2020                        34.36   Wireless Usage Charges.
   Kevin Larin                 4/12/2020                         8.37   Wireless Usage Charges.
   Stuart Loop                 4/12/2020                        55.14   Wireless Usage Charges.
   Abraham Shahbain            4/12/2020                        28.27   Wireless Usage Charges.
   Dennis Stogsdill            4/12/2020                        42.75   Wireless Usage Charges.
                        Telephone/Internet - Subtotal $        566.48

   Transportation
   Sean Farrell                 3/9/2020              $         12.37   Taxi - DET to Client.
   Albert Hicks                 3/9/2020                        55.00   Taxi - Hotel to Client.
   Arjun Lal                    3/9/2020                       150.65   Taxi - Home to LGA.
   Kevin Larin                  3/9/2020                        45.43   Roundtrip Mileage - Home to IAH.
   Stuart Loop                  3/9/2020                        64.72   Taxi - Home to EWR.
   Stuart Loop                  3/9/2020                        53.31   Taxi - DTW to Client.
   Abraham Shahbain             3/9/2020                        31.56   Taxi - Home to MDW.
   Dennis Stogsdill             3/9/2020                        14.00   Parking - Court Prep.
   Dennis Stogsdill             3/10/2020                       14.00   Parking - Court Prep.
   Arjun Lal                    3/11/2020                       96.00   Parking - 3 Nights at Hotel.
   Sean Farrell                 3/12/2020                       53.10   Taxi - ORD to Home.
   Albert Hicks                 3/12/2020                       28.00   Taxi - DFW to Home.
   Arjun Lal                    3/12/2020                       48.90   Rental Car - Tolls.
   Arjun Lal                    3/12/2020                      472.34   Rental Car - for the Week.
   Arjun Lal                    3/12/2020                      111.60   Taxi - EWR to Home.
   Kevin Larin                  3/12/2020                      236.30   Rental Car - for the Week.

                                                                                                               Fee Application
Exhibit F                                                                                                          Page 2 of 3
                      Case 20-10553-CSS               Doc 454      Filed 05/06/20              Page 68 of 68


   Art Van Furniture, LLC
   Alvarez & Marsal North America, LLC
   March 9, 2020 through April 6, 2020

   Professional                 Date                  Expense          Expense Description

   Kevin Larin                  3/12/2020                     112.00   Parking - IAH.
   Stuart Loop                  3/12/2020                      59.24   Taxi - Client to DTW.
   Stuart Loop                  3/12/2020                      42.55   Taxi - EWR to Home.
   Abraham Shahbain             3/12/2020                     319.41   Rental Car - for the Week.
   Abraham Shahbain             3/12/2020                      42.90   Taxi - ORD to Home.
   Dennis Stogsdill             3/12/2020                       6.27   Taxi - Home to Train Station.
   Dennis Stogsdill             3/12/2020                       6.56   Taxi - Train Station to Counsel Office.
   Dennis Stogsdill             3/12/2020                      25.00   Parking - Train Station.
   Dennis Stogsdill             3/12/2020                     117.00   Train - New York to Delaware.
   Dennis Stogsdill             3/12/2020                     138.00   Train - Delaware to New York.
   Arjun Lal                    3/18/2020                      15.95   Tolls.
   Arjun Lal                    3/22/2020                      47.20   Tolls.
                             Transportation - Subtotal $    2,419.36

   Grand Total                                        $    12,565.95




                                                                                                                 Fee Application
Exhibit F                                                                                                            Page 3 of 3
